


EXHIBIT 10.19
EXECUTION VERSION
U.S. $572,204,148
TERM LOAN AGREEMENT
dated as of May 9, 2008
among
TRINITY RAIL LEASING VI LLC,
THE COMMITTED LENDERS AND THE CONDUIT LENDERS
FROM TIME TO TIME PARTY HERETO,
DVB BANK AG,
as Agent,
and
WILMINGTON TRUST COMPANY,
as Collateral Agent and Depositary
 










 




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
 
 
 
 
 
 
 
Page
 
 
 
 
 
 
 
 
ARTICLE I DEFINITIONS
 
 
1
 
SECTION 1.01
 
Defined Terms
 
 
1
 
SECTION 1.02
 
Computation of Time Periods and Other Definitional Provisions
 
 
37
 
 
 
 
 
 
 
 
ARTICLE II THE CREDIT FACILITY
 
 
37
 
SECTION 2.01
 
Commitment to Lend
 
 
37
 
SECTION 2.02
 
Procedures for Borrowing
 
 
37
 
SECTION 2.03
 
Notice to Committed Lenders; Funding of Loans
 
 
38
 
SECTION 2.04
 
Evidence of Loans
 
 
39
 
SECTION 2.05
 
Interest
 
 
40
 
SECTION 2.06
 
Repayment and Maturity of Loans
 
 
41
 
SECTION 2.07
 
Prepayments
 
 
41
 
SECTION 2.08
 
Optional Replacement of Lenders (Non-Pro-Rata)
 
 
47
 
SECTION 2.09
 
Agent Fee Letter
 
 
48
 
SECTION 2.10
 
Pro-rata Treatment
 
 
48
 
SECTION 2.11
 
Sharing of Payments
 
 
49
 
SECTION 2.12
 
Payments, Computations, Proceeds of Collateral, Etc
 
 
49
 
SECTION 2.13
 
Interest Rate Risk Management
 
 
50
 
 
 
 
 
 
 
 
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
 
 
51
 
SECTION 3.01
 
Taxes
 
 
51
 
SECTION 3.02
 
Illegality
 
 
54
 
SECTION 3.03
 
Increased Costs and Reduced Return
 
 
54
 
SECTION 3.04
 
Funding Losses
 
 
55
 
 
 
 
 
 
 
 
ARTICLE IV CONDITIONS
 
 
56
 
SECTION 4.01
 
Conditions to Effectiveness of this Agreement
 
 
56
 
SECTION 4.02
 
Conditions to the Closing Date
 
 
57
 
 
 
 
 
 
 
 
ARTICLE V REPRESENTATIONS AND WARRANTIES
 
 
64
 
SECTION 5.01
 
Organization and Good Standing
 
 
64
 
SECTION 5.02
 
Power; Authorization; Enforceable Obligations
 
 
64
 
SECTION 5.03
 
No Conflicts
 
 
65
 

i










 




--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
 
 
 
 
 
 
 
 
 
Page
 
 
 
 
 
 
 
 
SECTION 5.04
 
 
65
 
SECTION 5.05
 
Financial Condition
 
 
65
 
SECTION 5.06
 
No Material Change
 
 
66
 
SECTION 5.07
 
Title to Properties
 
 
66
 
SECTION 5.08
 
 
66
 
SECTION 5.09
 
Taxes
 
 
67
 
SECTION 5.10
 
Compliance with Law
 
 
67
 
SECTION 5.11
 
Subsidiaries
 
 
67
 
SECTION 5.12
 
Governmental Regulations, Etc
 
 
67
 
SECTION 5.13
 
Purpose of Loans
 
 
68
 
SECTION 5.14
 
Environmental Matters
 
 
68
 
SECTION 5.15
 
Intellectual Property
 
 
68
 
SECTION 5.16
 
Solvency
 
 
68
 
SECTION 5.17
 
Disclosure
 
 
68
 
SECTION 5.18
 
Security Documents
 
 
69
 
SECTION 5.19
 
Ownership
 
 
69
 
SECTION 5.20
 
Lease Documents
 
 
69
 
SECTION 5.21
 
Sole Business of the Borrower
 
 
69
 
SECTION 5.22
 
Separate Corporate Structure; No Employees
 
 
69
 
SECTION 5.23
 
 
71
 
SECTION 5.24
 
Railcars
 
 
71
 
 
 
 
 
 
 
 
ARTICLE VI AFFIRMATIVE COVENANTS
 
 
71
 
SECTION 6.01
 
Information
 
 
71
 
SECTION 6.02
 
Preservation of Existence and Franchises; Authorizations, Approvals and
Recordations
 
 
73
 
SECTION 6.03
 
 
74
 
SECTION 6.04
 
ERISA
 
 
74
 
SECTION 6.05
 
Payment of Taxes and Other Debt
 
 
74
 
SECTION 6.06
 
Insurance; Certain Proceeds; Casualty Proceeds
 
 
74
 
SECTION 6.07
 
 
76
 

Term Loan Agreement
ii










 




--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
 
 
 
 
 
 
 
 
 
Page
 
 
 
 
 
 
 
 
SECTION 6.08
 
 
78
 
SECTION 6.09
 
Replacement of Railcars; Substitution Account
 
 
79
 
SECTION 6.10
 
Use of Proceeds
 
 
80
 
SECTION 6.11
 
Audits/Inspections/Appraisals
 
 
80
 
SECTION 6.12
 
 
81
 
SECTION 6.13
 
Follow-On Leases
 
 
81
 
SECTION 6.14
 
Accounts
 
 
81
 
SECTION 6.15
 
Servicer
 
 
82
 
SECTION 6.16
 
Action after an Event of Default
 
 
83
 
SECTION 6.17
 
Required Asset Dispositions
 
 
83
 
 
 
 
 
 
 
 
ARTICLE VII NEGATIVE COVENANTS
 
 
83
 
SECTION 7.01
 
Limitation on Debt
 
 
83
 
SECTION 7.02
 
Restriction on Liens
 
 
83
 
SECTION 7.03
 
Nature of Business
 
 
83
 
SECTION 7.04
 
Consolidation, Merger and Dissolution
 
 
84
 
SECTION 7.05
 
Asset Dispositions
 
 
84
 
SECTION 7.06
 
Investments
 
 
84
 
SECTION 7.07
 
Restricted Payments, etc
 
 
85
 
SECTION 7.08
 
 
85
 
SECTION 7.09
 
Fiscal Year; Organization and Other Documents
 
 
85
 
SECTION 7.10
 
Additional Negative Pledges
 
 
85
 
SECTION 7.11
 
Impairment of Security Interests
 
 
86
 
SECTION 7.12
 
Interest Coverage Tests
 
 
86
 
SECTION 7.13
 
No Amendments to the Lease Documents
 
 
86
 
SECTION 7.14
 
 
86
 
SECTION 7.15
 
Consolidation with Any Other Person
 
 
86
 
SECTION 7.16
 
Limitations on Employees, Subsidiaries
 
 
86
 
SECTION 7.17
 
Independence of Covenants
 
 
86
 
 
 
 
 
 
ARTICLE VIII OTHER REPRESENTATIONS, WARRANTIES AND COVENANTS
 
 
87
 

iii










 




--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
 
 
 
 
 
 
 
 
 
Page
 
 
 
 
 
 
 
 
SECTION 8.01
 
 
87
 
SECTION 8.02
 
Quiet Enjoyment
 
 
87
 
SECTION 8.03
 
Lender’s Covenant
 
 
87
 
 
 
 
 
 
 
 
ARTICLE IX DEFAULTS
 
 
87
 
SECTION 9.01
 
Events of Default
 
 
87
 
SECTION 9.02
 
Acceleration; Remedies
 
 
90
 
SECTION 9.03
 
Priority of Security Interests
 
 
91
 
 
 
 
 
 
 
 
ARTICLE X AGENCY PROVISIONS
 
 
92
 
SECTION 10.01
 
Appointment; Authorization
 
 
92
 
SECTION 10.02
 
Delegation of Duties
 
 
93
 
SECTION 10.03
 
Exculpatory Provisions
 
 
93
 
SECTION 10.04
 
Reliance on Communications
 
 
93
 
SECTION 10.05
 
Notice of Default
 
 
94
 
SECTION 10.06
 
Credit Decision; Disclosure of Information by Agent or Collateral Agent
 
 
94
 
SECTION 10.07
 
Indemnification
 
 
95
 
SECTION 10.08
 
Agent and Collateral Agent in Their Individual Capacities
 
 
95
 
SECTION 10.09
 
Term; Successor Agents
 
 
96
 
SECTION 10.10
 
 
96
 
 
 
 
 
 
 
 
ARTICLE XI MISCELLANEOUS
 
 
96
 
SECTION 11.01
 
Notices and Other Communications
 
 
96
 
SECTION 11.02
 
No Waiver; Cumulative Remedies
 
 
97
 
SECTION 11.03
 
Amendments, Waivers and Consents
 
 
98
 
SECTION 11.04
 
 
100
 
SECTION 11.05
 
Indemnification
 
 
101
 
SECTION 11.06
 
Successors, Assigns, and Participants
 
 
103
 
SECTION 11.07
 
Confidentiality
 
 
107
 
SECTION 11.08
 
 
108
 
SECTION 11.09
 
Interest Rate Limitation
 
 
108
 
SECTION 11.10
 
Counterparts
 
 
109
 

iv










 




--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
 
 
 
 
 
 
 
 
 
Page
 
 
 
 
 
 
 
 
SECTION 11.11
 
 
109
 
SECTION 11.12
 
Survival of Representations and Warranties
 
 
109
 
SECTION 11.13
 
Severability
 
 
109
 
SECTION 11.14
 
Headings
 
 
110
 
SECTION 11.15
 
 
110
 
SECTION 11.16
 
Performance by the Agent
 
 
110
 
SECTION 11.17
 
Third Party Beneficiaries
 
 
110
 
SECTION 11.18
 
No Proceedings
 
 
110
 
SECTION 11.19
 
Governing Law; Submission to Jurisdiction
 
 
111
 
SECTION 11.20
 
Waiver of Jury Trial
 
 
111
 
SECTION 11.21
 
Binding Effect
 
 
112
 
SECTION 11.22
 
The Patriot Act
 
 
112
 
SECTION 11.23
 
Railcar Subsidiaries
 
 
112
 
SECTION 11.24
 
Federal Income Tax Treatment
 
 
112
 

v










 




--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
SCHEDULES:
 
 
 
 
 
Schedule 1.01
 
0
 
Lenders and Commitments
Schedule 1.03
 
0
 
Target Principal Factor
Schedule 5.02
 
Required Consents, Authorizations, Notices and Filings
Schedule 5.11
 
0
 
Railcar Subsidiaries
Schedule 6.06
 
0
 
Insurance
Schedule 11.01
 
0
 
Notice Addresses; Agent’s Office

EXHIBITS:
 
 
 
 
 
Exhibit A-1
 
0
 
Form of Request
Exhibit A-2
 
0
 
Form of Notice of Borrowing
Exhibit A-3
 
Form of Additional Collateral Certificate
Exhibit A-4
 
0
 
Form of Financing Notice
Exhibit A-5
 
0
 
Form of Monthly Report
Exhibit A-6
 
0
 
Form of Qualifying Replacement Railcar Certificate
Exhibit B
 
Form of Note
Exhibit C
 
0
 
Form of Assignment and Acceptance
Exhibit D-1
 
0
 
Form of Opinion of Counsel for the Borrower, the Servicer and the Seller
Exhibit D-2
 
0
 
Form of Opinion of In-House Counsel for the Borrower, the Servicer and the
Seller
Exhibit D-3
 
 
 
Form of Opinion of Delaware Counsel to the Borrower
Exhibit D-4
 
0
 
Form of True Sale, Nonconsolidation and Non-Rejection Opinion
Exhibit D-5
 
0
 
Form of Opinion of Special STB Counsel for the Borrower
Exhibit D-6
 
0
 
Form of Opinion of Special Canadian Counsel for the Borrower
Exhibit D-7
 
 
 
Form of Opinion of Counsel for the Marks Company
Exhibit D-8
 
0
 
Form of Opinion of Counsel for the Collateral Agent and the Depositary
Exhibit E-1
 
0
 
Form of Perfection Certificate
Exhibit E-2
 
0
 
Form of Payment Notice/Lessor Right’s Notice
Exhibit F
 
0
 
Form of Depository Agreement
Exhibit G
 
0
 
Form of Servicing Agreement
Exhibit H
 
0
 
Form of Insurance Management Agreement
Exhibit I-1
 
Form of Full Service Railcar Lease Agreement
Exhibit I-2
 
0
 
Form of Net Railcar Lease Agreement
Exhibit I-3
 
0
 
Form of Per Diem Lease Agreement
Exhibit J-1
 
0
 
Form of Purchase and Sale Agreement (TILC)
Exhibit J-2
 
0
 
Form of Purchase and Sale Agreement (Trinity Rail Leasing Trust II)
Exhibit K
 
0
 
Form of Administrative Services Agreement
Exhibit L-1
 
Form of Officer’s Certificate (Closing Date)
Exhibit L-2
 
0
 
Form of Officer’s Certificate
Exhibit M
 
0
 
Form of Performance Guaranty
Exhibit N
 
0
 
Form of Purchase Price Certificate

vi










 




--------------------------------------------------------------------------------




TERM LOAN AGREEMENT
     This Term Loan Agreement is dated as of May 9, 2008 and is among TRINITY
RAIL LEASING VI LLC, a Delaware limited liability company (the “ Borrower ”),
the committed lenders and the conduit lenders from time to time party hereto
(each a “ Lender ” and collectively, the “ Lenders ”, as such terms are defined
below), DVB BANK AG as Agent for the Lenders referred to herein (in such
capacity, the “ Agent ”), and WILMINGTON TRUST COMPANY, in its capacity as
Collateral Agent and Depositary for the Protected Parties referred to herein (in
such capacity, the “ Collateral Agent ”).
     The parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.01 Defined Terms. The following terms, as used herein, have the
following meanings:
     “A.A.R.” means the Association of American Railroads, and its successors.
     “Accounts” means, collectively, the Collection Account, the Maintenance
Reserve Account, the Modifications and Improvements Account, the Operating
Expenses Account, the Security Deposit Account, the Liquidity Reserve Account,
the Prefunding Account, the Net Cash Proceeds Account and the Substitution
Account.
     “Additional Collateral Certificate” means a certificate substantially in
the form of Exhibit A-3 hereto, with appropriate insertions and deletions or
with such other changes as may be reasonably agreed to by the Collateral Agent
and the Agent, and which certificate contains a description of the Railcars and
related Leases which are to become Portfolio Railcars and Portfolio Leases, as
the case may be.
     “Adjusted Collateral Value” means, with respect to any Railcar as of any
date of determination, the difference of (a) the Original Value of such Railcar
minus (b) the product of (x) the Monthly Depreciation of such Railcar multiplied
by (y) the number of Measuring Periods elapsed since the date such Railcar was
acquired by the Borrower to such date of determination.
     “Adjusted Eurodollar Rate” means, for each Interest Period, the quotient
obtained (rounded upward, if necessary, to the next higher 1/100th of 1%) by
dividing (i) the applicable London Interbank Offered Rate for such Interest
Period by (ii) 1.00 minus the Eurodollar Reserve Percentage.
     “Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Agent and submitted to
the Agent (with a copy to the Borrower) duly completed by such Lender.
 










 
 




--------------------------------------------------------------------------------




    “Administrative Services Agreement” means the Administrative Services
Agreement, substantially in the form of Exhibit K hereto, dated as of the
Closing Date between the Borrower and TILC.
     “Advance Rate” means a percentage equal to 77%.
     “Affiliate” means, with respect to any Person, (i) any Person that
directly, or indirectly through one or more intermediaries, controls such Person
(including all directors and officers of such Person) (a “ Controlling Person ”)
or (ii) any other Person which is controlled by or is under common control with
a Controlling Person. As used herein, the term “ control ” means (i) with
respect to any Person having voting shares or their equivalent and elected
directors, managers or Persons performing similar functions, the possession,
directly or indirectly, of the power to vote 10% or more of the Equity Interests
having ordinary voting power of such Person, (ii) the ownership, directly or
indirectly, of 10% or more of the Equity Interests in any Person or (iii) the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting shares or their equivalent, by contract or otherwise.
     “Agent” means DVB Bank AG, in its capacity as agent for the Lenders
hereunder and under the other Loan Documents, and its successor or successors in
such capacity.
     “Agent Fee Letter” means the agent fee letter agreement dated as of May 9,
2008 between the Borrower and the Agent regarding certain fees payable to Agent
and/or its Affiliates in connection with the transactions contemplated herein.
     “Agent’s Office” means the Agent’s address and, as appropriate, account as
set forth and identified as such in Schedule 11.01 , or such other address and
account as the Agent may from time to time notify to the Borrower and the
Lenders.
     “Aggregated Default Interest” has the meaning set forth in Section 2.05(a).
     “Aggregated Default Interest Rate” means 200 basis points per annum.
     “Aggregate Original Value” means, as of any date of determination with
respect to any specified group of Railcars, the aggregate of the Original Values
of all such Railcars (including any such Railcars which will become Portfolio
Railcars on the Closing Date, but excluding any such Railcars which will cease
to be Portfolio Railcars at the time of such determination pursuant to
Section 9.12 of the Security Agreement or otherwise).
     “Agreement” means this Term Loan Agreement, as amended, supplemented,
amended and restated or otherwise modified from time to time.
     “Allocable Debt” means, with respect to any Railcar as of any date of
determination, the product of (x) the Allocable Percentage related to such
Railcar immediately prior to such date multiplied by (y) the aggregate
outstanding principal amount of the Loans as of such date.
     “Allocable Percentage” means, with respect to any Railcar as of any date of
determination, a fraction, expressed as a decimal carried to five (5) decimal
places, equal to the
2










 




--------------------------------------------------------------------------------




quotient of (x) the Original Value for such Railcar divided by (y) the Aggregate
Original Value of all Portfolio Railcars.
     “Amortization Event” means on any Calculation Date, any of the following:
          (a) the Average Six Month Interest Coverage Ratio is less than
1.60:1.00;
          (b) the Expected Maturity Date has occurred; or
          (c) a Servicer Replacement Event has occurred.
     “Applicable Facility Margin” means, with respect to the Loans at any time,
150 basis points.
     “Applicable Law” means, with reference to any Person, all laws (foreign or
domestic), statutes, rulings, codes, ordinances and treaties, including the FRA
and the Interchange Rules, and all judgments, decrees, injunctions, writs and
orders of any court, arbitrator or other Governmental Authority, and all rules,
regulations, orders, interpretations, directives, licenses and permits of any
governmental body, instrumentality, agency or other regulatory authority
applicable to such Person or its property or in respect of its operations.
     “Applicable Rate” means, with respect to the Loans for any day during any
Interest Period, the sum of (i) the Adjusted Eurodollar Rate for such Interest
Period, plus (ii) the Applicable Facility Margin, plus (iii) the Step-Up Yield
for such Interest Period, if any (for the avoidance of doubt, the “Applicable
Rate” for the Interest Period commencing on the Prefunding Date and ending on
the Closing Date shall be determined under this paragraph).
     “Appraised Fair Market Value”, with respect to any Railcar, means the
amount set forth in the Independent Appraisal with respect thereto as the
amount, expressed in terms of Dollars, that may reasonably be expected for
property exchanged between a willing buyer and a willing seller with equity to
both, neither under any compulsion to buy or sell and both fully aware of all
relevant, reasonably ascertainable facts.
     “Approved Fund” means (i) with respect to any Lender, an entity (whether a
corporation, partnership, limited liability company, trust or otherwise) that is
engaged in making, purchasing, holding or otherwise investing in bank loans and
similar extensions of credit in the ordinary course of its business and is
managed by such Lender or an Affiliate of such Lender, (ii) with respect to any
Lender that is a fund that invests in bank loans and similar extensions of
credit, any other fund that invests in bank loans and similar extensions of
credit and is managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, (iii) any Conduit Lender and (iv) with
respect to any Conduit Lender, any of its Support Parties.
     “Asset Disposition” means any sale, lease or other disposition by the
Borrower (other than the lease of a Railcar pursuant to an Eligible Lease) of
any Portfolio Railcar, Portfolio Lease or other item of Collateral, whether by
sale (including a Permitted Discretionary Sale), lease, transfer, Event of Loss,
Condemnation or otherwise (for the avoidance of doubt, not including a Casualty
but including any subsequent sale of a Railcar subject to a Casualty); provided
however , the rescission of the transfer of a Railcar from the applicable Seller
to the Borrower
3










 




--------------------------------------------------------------------------------




pursuant to Section 4.9 of the applicable Purchase and Sale Agreement shall not
be deemed to be an Asset Disposition.
     “Assignment and Acceptance” means an Assignment and Acceptance,
substantially in the form of Exhibit C hereto, under which an interest of a
Lender hereunder is transferred to an Eligible Assignee pursuant to
Section 11.06(b) .
     “Autorack” means a Railcar or unit of railroad rolling stock (other than a
locomotive) used to transport unladen automobiles or unladen light trucks.
     “Available Collections” during any Measuring Period shall be equal to the
sum of (i) the aggregate amount of Monthly Rent actually collected and paid into
the Collection Account (including amounts used from any Security Deposits to
cover Monthly Rent), plus (ii) payments of Railroad Mileage Credits received by
the Borrower, plus (iii) all insurance or other third party payments in respect
of any Casualty the Borrower elects to apply as “Available Collections” in
accordance with Section 6.06(b) (or otherwise applied as “Available Collections”
in accordance with such Section), plus (iv) Net Cash Proceeds, if any, remaining
after the distribution of such proceeds in clauses first and second in
Section 2.07(c)(iii) , plus (v) interest earned on deposits in the Collection
Account and plus (vi) to the extent a shortfall exists to pay interest on the
amount of outstanding Loans and to pay the items described in clauses first ,
second , third , fourth and fifth , in Section 2.07(c)(i) , or the items
described in clauses first , second , third , fourth , and fifth in
Section 2.07(c)(ii) , as applicable, amounts drawn from the Liquidity Reserve
Account, in each case during such Measuring Period. “Available Collections”
shall not include Excepted Payments.
     “Average Six Month Interest Coverage Ratio” means, with respect to any
Settlement Date (commencing on the Settlement Date occurring in November, 2008),
the ratio of (i) the sum of (A) the aggregate amount of Monthly Rent actually
collected and paid into the Collection Account (including amounts used from any
Security Deposits to cover Monthly Rent), plus (B) payments of Railroad Mileage
Credits to the Borrower, plus (C) interest earned under deposits in all
Accounts, minus (D) Borrower obligations and expenses (including Operating
Expenses, the cost of replacement Parts and Servicer’s Fees, but excluding
interest expense accrued and principal payable on the Loans) that are then due
or that have become due, in each case with respect to the six most recent
Measuring Periods ended on or prior to the Calculation Date immediately
preceding such Settlement Date, to (ii) the sum of (A) the amount of interest
expense accrued on the Loans minus (B) any amounts (other than any Derivatives
Termination Value) owed to the Borrower as of such Settlement Date under any
Derivatives Agreements, plus (C) any amounts (other than any Derivatives
Termination Value) owed by the Borrower as of such Settlement Date under any
Derivatives Agreements, in each case with respect to the six most recent
Measuring Periods ended on or prior to the Calculation Date immediately
preceding such Settlement Date.
     “Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978, as
amended, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief laws of the United States or other
applicable jurisdiction from time to time affecting the rights of creditors
generally.
4










 




--------------------------------------------------------------------------------




     “basis point” means one-hundredth of a percent (0.01%).
     “Bill of Sale” means a bill of sale delivered to the Borrower from the
Seller with respect to a Railcar and, if applicable, any related Lease, in
connection with the Borrower’s purchase of such Railcar and related Lease from
such Seller.
     “Books and Records” has the meaning set forth in Section 6.11.
     “Books and Records Inspection” has the meaning set forth in Section 6.11.
     “Borrower” means Trinity Rail Leasing VI LLC, a Delaware limited liability
company.
     “Borrowing” means the borrowing of Loans pursuant to Section 2.01 hereof.
     “Business Day” means any day of the week, other than a Saturday or a
Sunday, on which banks are open for business in London for the conduct of
transactions in the London interbank market and on which commercial banks in
Wilmington, Delaware, New York City, Dallas, Texas and Frankfurt, Federal
Republic of Germany are open for business and are not required or authorized by
law, executive order or governmental decree to be closed.
     “Calculation Date” means with respect to any Settlement Date, the last day
of the calendar month immediately preceding such Settlement Date.
     “Capital Lease” of any Person means any lease of property (whether real,
personal or mixed) by such Person as lessee which would, in accordance with
GAAP, be required to be accounted for as a capital lease on the balance sheet of
such Person.
     “Cash Equivalents” means (a) marketable direct obligations issued by, or
fully and unconditionally guaranteed by, the United States Government or issued
by any agency or instrumentality thereof and backed by the full faith and credit
of the United States, in each case maturing within one year from the date of
acquisition, (b) certificates of deposit, time deposits, eurocurrency time
deposits or overnight bank deposits having maturities of one year or less from
the date of acquisition issued by any United States commercial bank having a
long-term unsecured debt rating of at least “AA” by S&P or “Aa2” by Moody’s (or
equivalent ratings by another nationally recognized credit rating agency if both
such corporations are not in the business of rating long-term senior unsecured
debt of commercial banks), (c) commercial paper of an issuer rated at the time
of acquisition at least A-1+ by S&P or P1 by Moody’s or carrying an equivalent
rating by an internationally recognized rating agency, if both of the two named
rating agencies cease publishing ratings of commercial paper issuers generally,
and maturing within one year from the date of acquisition, (d) repurchase
obligations of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
Government, (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at the
time of acquisition at least A-1+ by S&P or P1 by Moody’s or carrying an
equivalent rating by an internationally
5










 




--------------------------------------------------------------------------------




recognized rating agency, (f) securities with maturities of one year or less
from the date of acquisition backed by standby letters of credit issued by a
commercial bank satisfying the requirements of clause (b) of this definition or
(g) shares of money market mutual or similar funds that are registered with the
Securities and Exchange Commission under the Investment Company Act of 1940, as
amended, and operated in accordance with Rule 2a-7 thereunder and that, at the
time of such investment, are rated “Aaa” by Moody’s and/or “AAA” by S&P or
invest exclusively in assets satisfying the requirements of clauses (a) through
(f) of this definition.
     “Casualty” means any casualty, loss, damage, destruction or other similar
loss with respect to any Portfolio Railcar or other item of Collateral
constituting a partial loss.
     “Casualty Insurance Policy” means any insurance policy maintained by or on
behalf of the Borrower covering losses with respect to Casualties involving one
or more Portfolio Railcars or other items of Collateral.
     “Casualty Proceeds” means all proceeds under any Casualty Insurance Policy,
and all other insurance proceeds, damages, awards, claims and rights of action
of the Borrower with respect to any Casualty.
     “Change of Control” means the occurrence of any of the following:
(i) Trinity shall cease to own (directly or indirectly) at least 51% of the
Equity Interests of TILC, so long as TILC is the Servicer, on a fully-diluted
basis assuming the conversion and exercise of all outstanding Equity Equivalents
(whether or not such securities are then convertible or unexercisable) or (ii)
TILC shall cease to own directly 100% of the Equity Interests of the Borrower on
a fully diluted basis assuming the conversion and exercise of all outstanding
Equity Equivalents (whether or not such securities are then currently
convertible or exercisable).
     “Chattel Paper Legend” means the following statement: “COUNTERPART No.
___OF ___ SERIALLY NUMBERED COUNTERPARTS. TO THE EXTENT THAT THIS DOCUMENT
CONSTITUTES CHATTEL PAPER UNDER THE UNIFORM COMMERCIAL CODE IN EFFECT IN ANY
APPLICABLE JURISDICTION, NO SECURITY INTEREST IN THIS DOCUMENT MAY BE CREATED
THROUGH THE TRANSFER AND POSSESSION OF ANY COUNTERPART OTHER THAN COUNTERPART
NO. 1”.
     “Claim” has the meaning set forth in Section 3.01(j).
     “Closing Date” means the date on or after the Effective Date when the
Borrowing occurs in accordance with this Agreement.
     “Closing Rating Agency Condition” means a condition that is satisfied when
S&P has confirmed in writing to the Borrower, the Agent, the Collateral Agent
and each Derivatives Creditor that the Loans will be rated no lower than “A-” by
S&P.
     “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute thereto, as interpreted by the rules and Treasury Regulations
issued thereunder, in each case as in effect from time to time. Reference to
particular sections of the Code shall be construed also to refer to any
successor sections.
6










 






--------------------------------------------------------------------------------




     “Collateral” means all of the property which is subject or is purported to
be subject to the Liens granted by the Collateral Documents.
     “Collateral Agent” means Wilmington Trust Company in its capacity as
collateral agent and representative for the Protected Parties under the Parent
Security Agreement and the Security Agreement and the Depository Agreement.
     “Collateral Documents” means, collectively, the Security Agreement, the
Parent Security Agreement, each Perfection Certificate, the Depository
Agreement, the Customer Collections Account Administration Agreement,
Performance Guaranty, any additional pledges, security agreements, patent,
trademark or copyright filings or mortgages required to be delivered pursuant to
the Loan Documents and any instruments of assignment, control agreements,
lockbox letters or other instruments or agreements executed pursuant to the
foregoing.
     “Collection Account” means the Collection Account established by the
Depositary pursuant to the Depository Agreement.
     “Commitment” means, with respect to any Lender, the commitment amount of
such Lender, in an aggregate principal amount equal to (i) such Lender’s
Commitment Percentage multiplied by (ii) the Initial Principal Amount.
     “Commitment Percentage” means, for each Lender, the percentage identified
as its Commitment Percentage on Schedule 1.01 hereto or in the applicable
Assignment and Acceptance, as such percentage may be modified in connection with
any assignment made in accordance with the provisions of Section 11.06(b) .
     “Commitment Termination Date” means June 9, 2008.
     “Committed Lender” means any Lender other than a Conduit Lender.
     “Committed Lender Fee Letter” means each committed lender fee letter
agreement dated as of May 9, 2008 between the Borrower and a particular
Committed Lender regarding certain fees payable to such Committed Lender on the
Closing Date in connection with the transactions contemplated herein.
     “Company Inspection” has the meaning set forth in Section 6.11.
     “Competitor of the Borrower” means a Person who either (i) is engaged in
the railcar leasing or manufacturing business or (ii) has a material non-passive
investment interest (whether held directly or indirectly) in, or is otherwise an
Affiliate of, a Person that is engaged in the railcar leasing or manufacturing
business.
     “Concentration Excess Amount” means, as of any Calculation Date, the sum
(without duplication) of the following amounts (including in such calculation
amounts in respect of Railcars which will become Portfolio Railcars on the
Closing Date, but excluding amounts in respect of any Railcars which will cease
to be Portfolio Railcars at the time of such determination pursuant to
Section 9.12 of the Security Agreement or otherwise):
7










 




--------------------------------------------------------------------------------




     (i) for each single Lessee whose unsecured, unsubordinated, non-credit
enhanced long-term indebtedness for money borrowed is rated at least BBB- by
S&P, the amount by which (x) the Aggregate Original Value of all Portfolio
Railcars subject to one or more Leases to such Lessee exceeds (y) 20% of the
Aggregate Original Value of all Portfolio Railcars as of such Calculation Date;
plus
     (ii) the amount by which (x) the Aggregate Original Value of all Portfolio
Railcars subject to one or more Leases to Lessees whose unsecured,
unsubordinated, non-credit enhanced long-term indebtedness for money borrowed is
not rated by S&P or is rated lower than BBB- by S&P exceeds (y) 60% of the
Aggregate Original Value of all Portfolio Railcars as of such Calculation Date;
plus
     (iii) for each single Lessee whose unsecured, unsubordinated, non-credit
enhanced long-term indebtedness for money borrowed is not rated by S&P or is
rated below BBB- by S&P, the amount by which (x) the Aggregate Original Value of
all Portfolio Railcars subject to one or more Leases to such Lessee exceeds
(y) 12.5% of the Aggregate Original Value of all Portfolio Railcars as of such
Calculation Date; plus
     (iv) the amount by which (x) the Aggregate Original Value of all Portfolio
Railcars leased by the five Lessees who, collectively, lease Portfolio Railcars
having the greatest Aggregate Original Value, exceeds (y) 45% of the Aggregate
Original Value of all Portfolio Railcars as of such Calculation Date; plus
     (v) the amount by which (x) the Aggregate Original Value of all Portfolio
Railcars subject to one or more Leases to Lessees domiciled in Mexico exceeds
(y) 10% of the Aggregate Original Value of all Portfolio Railcars as of such
Calculation Date; plus
     (vi) for each single Lessee domiciled in Mexico whose unsecured,
unsubordinated, non-credit enhanced long-term indebtedness for money borrowed in
Dollars is rated at least BBB- by S&P, the amount by which (x) the Aggregate
Original Value of all Portfolio Railcars subject to one or more Leases to such
Lessee exceeds (y) 7.5% of the Aggregate Original Value of all Portfolio
Railcars as of such Calculation Date; plus
     (vii) for each single Lessee domiciled in Mexico whose unsecured,
unsubordinated, non-credit enhanced long-term indebtedness for money borrowed in
Dollars is not rated by S&P or is rated below BBB- by S&P, the amount by which
(x) the Aggregate Original Value of all Portfolio Railcars subject to one or
more Leases to such Lessee exceeds (y) 5% of the Aggregate Original Value of all
Portfolio Railcars as of such Calculation Date; plus
     (viii) the Aggregate Original Value of all Portfolio Railcars which are
Ineligible Railcars; plus
     (ix) the amount by which (x) the Aggregate Original Value of all Portfolio
Railcars that are subject to per diem leases exceeds (y) 7.5% of the Aggregate
Original Value of all Portfolio Railcars as of such Calculation Date; plus
8










 




--------------------------------------------------------------------------------




     (x) the amount by which (x) the Aggregate Original Value of all Portfolio
Railcars constituting Autoracks exceeds (y) 5% of the Aggregate Original Value
of all Portfolio Railcars as of such Calculation Date.
     “Concentration Excess Event” means, as of any Calculation Date, that the
“Concentration Excess Amount” is greater than zero on such Calculation Date.
     “Condemnation” means any taking of property or assets, or any part thereof
or interest therein, for public or quasi-public use under the power of eminent
domain, by reason of any public improvement or condemnation or in any other
manner.
     “Condemnation Award” means all proceeds of any Condemnation or transfer in
lieu thereof with respect to any Portfolio Railcar or other item of Collateral.
     “Conduit Lender” shall mean any Lender which is designated as a Conduit
Lender pursuant to Section 11.06(g).
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any indenture, loan agreement, mortgage,
deed of trust, contract or other agreement, instrument or undertaking to which
such Person is a party or by which it or any of its property or assets is bound.
     “Corporate Base Rate” shall mean for any day, the higher of (i) the prime
rate per annum announced from time to time by the Agent in effect on such day or
(ii) the Federal Funds Rate plus one-half of one percent (0.50%). (The Corporate
Base Rate is not intended to represent the lowest rate charged by any Lender for
extensions of credit.)
     “Credit Exposure” means, for any Lender, the aggregate principal balance of
the outstanding Loans held by such Lender on the applicable date of
determination.
     “Credit Obligations” means, without duplication:
     (i) all principal of and interest (including, without limitation, any
interest which accrues after the commencement of any bankruptcy or insolvency
proceeding with respect to the Borrower, whether or not allowed or allowable as
a claim under the Bankruptcy Code) on any Loan under, or any Note issued
pursuant to, this Agreement or any other Loan Document;
     (ii) all fees, expenses, indemnification obligations and other amounts of
whatever nature now or hereafter payable by the Borrower (including, without
limitation, any amounts which accrue after the commencement of any bankruptcy or
insolvency proceeding with respect to the Borrower, whether or not allowed or
allowable as a claim under the Bankruptcy Code) pursuant to this Agreement or
any other Loan Document;
     (iii) all expenses of the Agent and the Collateral Agent as to which the
Agent or the Collateral Agent has a right to reimbursement under Section 11.04
of this Agreement or under any other similar provision of any other Loan
Document, including,
9










 




--------------------------------------------------------------------------------




without limitation, any and all sums advanced by the Collateral Agent to
preserve the Collateral or preserve its security interests in the Collateral;
and
     (iv) all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement under Section 11.05 of this Agreement or under any other
similar provision of any other Loan Document;
together in each case with all renewals, modifications, consolidations or
extensions thereof.
     “Creditor” means, without duplication, each Lender, each Derivatives
Creditor, the Agent, the Collateral Agent, each Protected Party and each
Indemnitee and their respective successors and assigns, and “ Creditors ” means
any two or more of such Creditors.
     “Customer Collections Account Administration Agreement” means the Customer
Collections Account Administration Agreement, dated as of November 12, 2003,
among inter alios the Trinity Industries Leasing Company, Trinity Rail Leasing
Trust II, Trinity Rail Leasing III, L.P., the TRL-III Transaction Investors
identified on the signature pages thereto, Credit Suisse, New York Branch,
Wilmington Trust Company, TRIP Rail Leasing LLC pursuant to a Supplemental
Agreement thereto dated as of June 27, 2007 and the Borrower pursuant to a
Supplemental Agreement thereto.
     “Customer Payments Account” means the Customer Payments Account referred to
and defined in the Customer Collections Account Administration Agreement.
     “Debt” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business), (iv) all obligations of such Person to pay the deferred purchase
price of property or services (other than current accounts payable arising in
the ordinary course of business), (v) the capitalized amount of all Capital
Leases of such Person that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP, (vi) all obligations (other
than obligations in respect of like kind exchanges) of such Person in respect of
securities repurchase agreements or otherwise to purchase securities or other
property which arise out of or in connection with the sale of the same or
substantially similar securities or property, (vii) all non-contingent
obligations (and, for purposes of Section 7.01 and Section 9.01(f) , all
contingent obligations) of such Person to reimburse any bank or other Person in
respect of amounts paid under a letter of credit, bankers’ acceptance or similar
instrument, (viii) all obligations of others secured by (or for which the holder
of such obligations has an existing right, contingent or otherwise, to be
secured by) a Lien on, or payable out of the proceeds of production from, any
property or asset of such Person, whether or not such obligation is assumed by
such Person; provided that the amount of any Debt of others that constitutes
Debt of such Person solely by reason of this clause (viii) shall not for
purposes of this Agreement exceed the greater of the book value or the fair
market value of the properties or assets subject to such Lien, (ix) all Guaranty
Obligations of such Person, (x) all Disqualified Stock of such Person, (xi) all
Derivatives Obligations of such Person and (xii) the
10










 




--------------------------------------------------------------------------------




Debt of any other Person (including any partnership in which such Person is a
general partner and any unincorporated joint venture in which such Person is a
joint venturer) to the extent such Person would be liable therefor under
Applicable Law or any agreement or instrument by virtue of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Debt provide that such person shall not be liable
therefor.
     “Default” means any condition or event which constitutes an Event of
Default or which with the giving of notice or lapse of time or both would,
unless cured or waived, become an Event of Default.
     “Default Margin” means 200 basis points per annum.
     “Depositary” means Wilmington Trust Company, or a successor thereto
appointed pursuant to the Depository Agreement.
     “Depository Agreement” means a Depository Agreement, substantially in the
form of Exhibit F hereto, with such changes thereto as may be reasonably
acceptable to the Agent, among the Borrower, the Agent, the Collateral Agent and
the Depositary.
     “Derivatives Agreement” means an ISDA interest rate swap or cap agreement,
collar or other hedging instrument between the Borrower and the Derivatives
Creditor named therein, each either (x) in form and substance reasonably
acceptable to the Agent or (y) containing provisions of general application
which are substantially the same as and not inconsistent with those contained in
the Schedules and Confirmations entered into as part of the Derivatives
Agreement in effect on the Closing Date, to which (i) the Borrower will receive
payments from, or make payments to, the Derivatives Creditor based on the London
Interbank Offered Rate and (ii) recourse by the Derivatives Creditor to the
Borrower is limited to distributions of Available Collections and Net Cash
Proceeds in accordance with the priority of payments set forth in
Section 2.07(c)(i) , Section 2.07(c)(ii) or Section 2.07(c)(iii) as applicable.
     “Derivatives Creditor” means any Person from time to time party to one or
more Derivatives Agreements with the Borrower, and its successors and assigns,
and “ Derivatives Creditors ” means any two or more of such Derivatives
Creditors.
     “Derivatives Creditor Event” means (i) an Event of Default under a
Derivatives Agreement with respect to which the related Derivatives Creditor is
the sole Defaulting Party or (ii) a Termination Event under a Derivatives
Agreement (other than an Illegality or Tax Event) with respect to which the
related Derivatives Creditor is the sole Affected Party. The terms “Event of
Default,” “Defaulting Party,” “Termination Event,” “Illegality,” “Tax Event,”
and “Affected Party,” solely as used in this paragraph, shall have the meanings
ascribed to such terms (or similar terms) in the applicable Derivatives
Agreement.
     “Derivatives Obligations” of any Person means all obligations (including,
without limitation, any amounts which accrue after the commencement of any
bankruptcy or insolvency proceeding with respect to such Person, whether or not
allowed or allowable as a claim under the Bankruptcy Code) of such Person in
respect of any Derivatives Agreement, excluding any amounts which such Person is
entitled to set-off against its obligations under Applicable Law.
11










 




--------------------------------------------------------------------------------




     “Derivatives Termination Value” means, at any date after the termination of
any Derivatives Agreement, after taking into account the effect of any legally
enforceable netting agreements relating to such Derivatives Agreement, the
amount payable by (in which case the amount shall be positive) or payable to (in
which case the amount shall be negative), the Borrower as a result of the
termination of such Derivatives Agreement.
     “Disqualified Stock” of any Person means any Equity Interest of such Person
which by its terms (or by the terms of any security for which it is convertible
or for which it is exchangeable or exercisable), or upon the happening of any
event or otherwise (including an event which would constitute a Change of
Control), (A) matures or is mandatorily redeemable or subject to any mandatory
repurchase requirement, pursuant to a sinking fund or otherwise, (B) is
convertible into or exchangeable for Debt or Disqualified Stock or (C) is
redeemable or subject to any repurchase requirement arising at the option of the
holder thereof, in whole or in part.
     “Dollars” and the sign “$” means lawful money of the United States.
     “Effective Date” means the date this Agreement becomes effective in
accordance with Section 11.21.
     “Eligible Assignee” means (i) any Lender, (ii) any Affiliate of a Lender,
(iii) any Approved Fund, (iv) any bank or other financial institution (other
than a Competitor of the Borrower) with a combined capital and surplus (or, if
applicable, a consolidated net worth or its equivalent) of at least $200,000,000
and (v) any other Person (other than a natural Person) approved by the Agent
and, provided no Default, Event of Default or Servicer Replacement Event has
occurred and is continuing, the Borrower, such approval by the Borrower not to
be unreasonably withheld.
     “Eligible Derivatives Creditor” means any of the following: (1) any bank
which has both (x) a long-term unsecured debt rating of at least A- or better
from S&P (so long as any outstanding Loans are rated by S&P) and (y) a
short-term unsecured debt rating of A1 or better from S&P (so long as any
outstanding Loans are rated by S&P); or (2) any bank or other financial
institution (x) which is otherwise acceptable to the Agent and (y) for which the
Rating Agency Condition has been satisfied.
     “Eligible Lease” means, as of the date such Lease is added to the
Portfolio, a Lease:
     (i) in the form or substantially in the form of Exhibit I-1, Exhibit I-2,
or Exhibit I-3 hereto or such other form as may have been approved by the Agent
in its reasonable discretion;
     (ii) which constitutes an operating lease in accordance with GAAP;
     (iii) which is properly treated for United States federal income tax
purposes, taking into account Applicable Law as of the date such Lease is added
to the Portfolio, as a lease of a Railcar that does not convey ownership of such
Railcar to the Lessee of such Lease for such income tax purposes;
12










 




--------------------------------------------------------------------------------




     (iv) which represents a transaction with respect to a related Railcar which
is either (A) evidenced by a single lease agreement between the Borrower and the
related Lessee governing only (y) the lease of such specific Railcar and
(z) other identified Railcars which have been or will be transferred
concurrently to the Borrower and are or will become Portfolio Railcars, or
(B) evidenced by a specific schedule to a master lease agreement between the
Borrower and related Lessee, which schedule identifies as the subject of (and
sets forth the specific economic terms of) a lease transaction only as to
(y) such specific Railcar and (z) other identified Railcars which have been or
will be transferred concurrently to the Borrower and are or will become
Portfolio Railcars (i.e., Railcars subject to the same single lease agreement or
single schedule to a master lease agreement have not been and will not be
transferred to the Borrower by virtue of separate or “split” transfers);
     (v) under which the Lessee is a Person (other than a natural Person)
organized under the laws of the United States (or any state thereof or the
District of Columbia), Mexico (or any state thereof) or Canada (or any province
thereof) or otherwise approved in writing by the Agent with the consent of the
Supermajority Lenders as evidenced by the approval of the related Funding
Package;
     (vi) which provides for payment in Dollars;
     (vii) which materially complies with all Applicable Laws of the
jurisdiction in which it was originated on the date such Lease is added to the
Portfolio ;
     (viii) which represents the legal, valid and binding obligation of the
Lessee thereunder, is enforceable against such Lessee in accordance with its
terms (subject to bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting creditors’ rights generally and to general
equitable principles) and was duly executed by parties having legal capacity to
do so;
     (ix) which is not the subject of, and with respect to which there does not
exist and are not overtly threatened, on the date such Lease is added to the
Portfolio, any material actions, suits, investigations or legal, equitable or
arbitrative or administrative proceedings against or adversely affecting any
Facility Party;
     (x) which has not been satisfied, subordinated or rescinded and remains in
full force and effect on the date such Lease is added to the Portfolio; and
     (xi) in respect of which the Security Agreement is effective to create a
valid and perfected “first” priority Lien in favor of the Collateral Agent,
subject only to Permitted Liens; and
     (xii) in the case of a Lease in the form or substantially in the form of
Exhibit I-3, which provides that (a) notwithstanding Paragraph 3 of the form set
forth on Exhibit I-3 for such Lease, such Lease shall provide that Monthly Rent
shall be payable to Trinity Leasing Customer Payment Account, Wilmington Trust
Company, ABA # 031-100-092, Account # 001-2860-4998 or the Lessee shall
otherwise be directed to pay Monthly Rent to such account, and
(b) notwithstanding Paragraph 11 of the form set forth on Exhibit I-3
13










 




--------------------------------------------------------------------------------




for such Lease, such Lease shall provide that the lessor under such Lease may
assign such Lease without the prior written consent of the lessee (or the lessee
thereunder shall have otherwise consented to the assignment of such Lease to the
Borrower and to the Collateral Agent).
     “Eligible Railcar” means, on the date such Railcar is added to the
Portfolio, a Railcar:
     (i) other than a Railcar which the Agent has determined and has previously
notified the Borrower in writing is of a type which could, if included in the
Portfolio, cause the Loans to receive a long term rating or a shadow rating of
below “A-” from S&P;
     (ii) other than a Railcar which as of such date of determination is leased
to a third party pursuant to a Lease which is not an Eligible Lease;
     (iii) in respect of which the Security Agreement is effective to create a
valid and perfected “first” priority Lien in favor of the Collateral Agent,
subject only to Permitted Liens; and
     (iv) other than a Railcar which as of such date of determination is not
subject to an Eligible Lease.
     “Environmental Laws” means any current or future legal requirement of any
Governmental Authority pertaining to (i) the protection of health, safety, and
the environment, (ii) the conservation, management, damage to or use of natural
resources and wildlife, (iii) the protection or use of surface water and
groundwater or (iv) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, release, threatened
release, abatement, removal, remediation or handling of, or exposure to, any
hazardous or toxic substance or material and includes, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42 USC
9601 et seq ., Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act of 1976 and Hazardous and Solid Waste Amendment of 1984, 42 USC
6901 et seq ., Federal Water Pollution Control Act, as amended by the Clean
Water Act of 1977, 33 USC 1251 et seq ., Clean Air Act of 1966, as amended, 42
USC 7401 et seq ., Toxic Substances Control Act of 1976, 15 USC 2601 et seq .,
Hazardous Materials Transportation Act, 49 USC App. 1801 et seq ., Occupational
Safety and Health Act of 1970, as amended, 29 USC 651 et seq ., Oil Pollution
Act of 1990, 33 USC 2701 et seq ., Emergency Planning and Community
Right-to-Know Act of 1986, 42 USC 11001 et seq ., National Environmental Policy
Act of 1969, 42 USC 4321 et seq ., Safe Drinking Water Act of 1974, as amended,
42 USC 300f et seq ., any analogous implementing or successor law, any
comparable state, local and regional laws, and any amendment, rule, regulation,
order or directive issued thereunder.
     “Equity Equivalents” means with respect to any Person any rights, warrants,
options, convertible securities, exchangeable securities, indebtedness or other
rights, in each case exercisable for or convertible or exchangeable into,
directly or indirectly, Equity Interests of such Person or securities
exercisable for or convertible or exchangeable into Equity Interests of
14










 




--------------------------------------------------------------------------------




such Person, whether at the time of issuance or upon the passage of time or the
occurrence of some future event.
     “Equity Interests” means all shares of capital stock, partnership interests
(whether general or limited), limited liability company membership interests,
beneficial interests in a trust and any other interest or participation that
confers on a Person the right to receive a share of profits or losses, or
distributions of assets, of an issuing Person, but excluding any debt securities
convertible into such Equity Interests.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “Eurodollar Reserve Percentage” means for any day that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board of Governors of the Federal Reserve System (or any other entity succeeding
to the functions currently performed thereby) for determining the maximum
reserve requirement for a member bank of the Federal Reserve System in New York
City with deposits exceeding five billion Dollars in respect of “Eurocurrency
liabilities”, whether or not a Lender has any Eurocurrency liabilities subject
to such reserve requirement at that time. Loans shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credits for prorations, exceptions or offsets
that may be available from time to time to a Lender. The Adjusted Eurodollar
Rate shall be adjusted automatically on and as of the effective date of any
change in the Eurodollar Reserve Percentage.
     “Event of Default” has the meaning set forth in Section 9.01.
     “Event of Loss”, with respect to any Portfolio Railcar, means any of the
following events:
     (a) during the term of any Lease with respect to such Railcar, such events
with respect to such Railcar as are included in the definition of “Destroyed,”
“Event of Loss,” “Total Loss,” or any equivalent term, as the case may be, in
such Lease; and
     (b) when no Lease of such Railcar is in effect, any of the following events
with respect to such Railcar:
     (i) loss of such Railcar or the use of such Railcar for a period in excess
of 180 days due to destruction of or damage to such property or any other
casualty which renders repair uneconomic or which renders such property
permanently unfit for normal use;
15










 




--------------------------------------------------------------------------------




     (ii) any damage to such Railcar which results in the receipt of Casualty
Proceeds by the Agent or the Collateral Agent with respect to such Railcar on
the basis of an actual, constructive or compromised total loss;
     (iii) the theft or disappearance of such Railcar for a period in excess of
180 consecutive days;
     (iv) the confiscation, seizure of or requisition or taking of title to or
other Condemnation of such Railcar by any Governmental Authority other than an
instrumentality or agency of the United States whose obligations bear the full
faith and credit of the United States, for a period of more than 365 consecutive
days; or
     (v) as a result of any law, rule, regulation, order or other action by the
STB or other Governmental Authority having jurisdiction, use of such Railcar in
the normal course of business of rail transportation is prohibited for a period
of longer than 365 consecutive days.
provided that upon the earliest of (i) the date the Borrower or Servicer
reasonably determines that no corresponding Lessee, insurance or other third
party payment will be received in respect of such “Event of Loss”, (ii) the date
that such payment is actually received (or, if directed by the Servicer to be
deposited into the Substitution Account, the date that such payment, to the
extent not used in a reinvestment, is released to the Collection Account) or
(iii) the one-year anniversary of the date that the Borrower or Servicer has
Knowledge that such “Event of Loss” has occurred, such Railcar shall be deemed
to have suffered an “Event of Loss” and the Borrower or Servicer will identify
and designate such Railcar as an “Event of Loss Unit” on the Monthly Report
relating to the monthly period in which any of the foregoing occurs.
     “Excepted Payments” means “excepted payments” or “excluded payments” (as
such terms or similar terms are defined and used in any Portfolio Lease) payable
to or for the benefit of the Borrower, the Servicer, the Agent, the Collateral
Agent, any Derivatives Creditor or any Lender (or any similar party as defined
and used in such Lease), including, without limitation, (i) proceeds of public
liability insurance (or other insurance maintained by or on behalf of the
Borrower for its own account) payable to or for the benefit of the Borrower or
the Lessee (or governmental indemnities in lieu thereof), (ii) any indemnity
payments or similar obligations to the extent such amounts are payable to or for
the benefit any Person other than the Borrower and (iii) any rights to enforce
and collect the same, but in all cases excluding, without limitation, any
indemnity payments or similar obligations not otherwise excluded from the
“Collateral” under the Security Agreement.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
     “Expected Maturity Date” means the seventh (7th) anniversary of the Closing
Date.
     “Facility Party” means each of the Servicer and the Borrower, and “Facility
Parties” means all of the foregoing.
16










 




--------------------------------------------------------------------------------




     “Federal Funds Rate” means for any day the rate per annum (rounded upward,
if necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (i) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate quoted to the Agent, on such
day on such transactions as determined by the Agent.
     “Financing Notice” means a notice in substantially the form of Exhibit A-4
hereto, with appropriate insertions.
     “Follow-On Lease” has the meaning set forth in Section 6.13.
     “FRA” means the Federal Railroad Administration Rules and Regulations, as
such regulations are amended from time to time, or corresponding provisions of
future regulations.
     “Funding Losses” has the meaning set forth in Section 3.04.
     “Funding Package” means with respect to each Railcar:
     (i) a copy of all related Leases;
     (ii) for each Railcar to be purchased by the Borrower a current (within
sixty (60) days) Independent Appraisal;
     (iii) the following information:
     (A) the Manufacturer, type, model and car number;
     (B) the Mark that is, or after acquisition by the Borrower will be,
applicable to such Railcar and the identity of the registered holder of such
Mark;
     (C) the Lessee or proposed Lessee, if applicable;
     (D) the Seller of the Railcar;
     (E) the proposed Purchase Price and information on any material
modifications (including, but not limited to, prospective material
modifications) to the Railcar that relate to such Purchase Price;
     (F) the terms of the Lease or proposed Lease, if any, with respect to such
Railcar, including, without limitation, the terms, Monthly Rent and Security
Deposits (if any), return conditions and non-confidential information showing
the basis for TILC’s decision to enter into the applicable Lease;
17










 




--------------------------------------------------------------------------------




     (G) search reports (or oral confirmation thereof) as of a recent date from
all public offices (including, without limitation, the STB and the Office of the
Registrar General of Canada) in which a filing or recording is required or would
be effective to perfect a Lien on the interests of the Borrower or the
applicable Seller in such Railcar and any related Lease; and
     (H) if such Railcar is then subject to a Lien of record of any Person,
information regarding all such Liens including, but not limited to, (A) the name
of such lienholder, (B) a description of the collateral granted to such
lienholder to secure each such Lien and (C) the payoff amount required to
satisfy each such Lien; and
     (iv) a memorandum addressed to the Agent and each Lender describing all
material differences, if any, between any related Lease and the applicable form
of Lease attached hereto as Exhibit I-1, I-2 or I-3 .
provided that to the extent one or more Lease Documents relating to a Railcar
that is or is intended to be subject to a Lease that will become a Portfolio
Lease on the Closing Date has not been executed at the time such Funding Package
is delivered to the Agent, drafts of such documents may be included in such
Funding Package, and provided , further , that if drafts of the foregoing are
submitted, final versions of such documents must be received by the Agent at
least three days prior to the Closing Date.
     “GAAP” means at any time generally accepted accounting principles as then
in effect in the United States, applied on a basis consistent (except for
changes with which TILC’s independent public accountants have concurred) with
the financial statements of TILC delivered to the Lenders on the Closing Date
pursuant to Section 5.05(a) .
     “Governmental Authority” means any federal, state, local, provincial or
foreign government, authority, agency, central bank, quasi-governmental or
regulatory authority, court or other body or entity, and any arbitrator with
authority to bind a party at law.
     “Granting Lender” has the meaning set forth in Section 11.06(g).
     “Guaranty Obligation” means, with respect to any Person, without
duplication, any obligation (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guarantying,
intended to guaranty, or having the economic effect of guarantying, any Debt of
any other Person in any manner, whether direct or indirect, and including
without limitation any obligation, whether or not contingent, (i) to purchase
any such Debt or other obligation or any property constituting security
therefor, (ii) to advance or provide funds or other support for the payment or
purchase of such indebtedness or obligation or to maintain working capital,
solvency or other balance sheet condition of such other Person (including,
without limitation, maintenance agreements, comfort letters, take or pay
arrangements, put agreements or similar agreements or arrangements) for the
benefit of the holder of Debt of such other Person, (iii) to lease or purchase
property, securities or services primarily for the purpose of assuring the owner
of such Debt or (iv) to otherwise assure or hold harmless the owner of such Debt
or obligation against loss in respect thereof. The amount of any
18










 




--------------------------------------------------------------------------------




Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Debt in respect of which such
Guaranty Obligation is made.
     “Illegality Event” has the meaning set forth in Section 3.02.
     “Increased Cost” has the meaning set forth in Section 3.03(a).
     “Indemnified Liabilities” has the meaning set forth in Section 11.05.
     “Indemnitee” has the meaning set forth in Section 11.05.
     “Independent Appraisal” means a document executed by an Independent
Appraiser setting forth the Appraised Fair Market Value of the Railcar or other
item of equipment being appraised and the data and explanation, all in
reasonable detail, supporting such Appraised Fair Market Value.
     “Independent Appraiser” means Rail Solutions, Inc., or, in substitution of
any of the foregoing appraiser, any independent railcar appraisal expert of
recognized standing selected by the Agent in consultation with, and satisfactory
to, the Borrower; provided that no such consultations with, or satisfaction of,
the Borrower shall be required so long as a Default, a Servicer Replacement
Event or an Event of Default shall have occurred and be continuing.
     “Ineligible Railcars” means all Portfolio Railcars which were not Eligible
Railcars as of the date such Railcars were added to the Portfolio.
     “Initial Principal Amount” means $572,204,148.
     “Insolvency Event” means any condition or event set forth in
Section 9.01(g).
     “Insurance Management Agreement” means the Insurance Management Agreement,
substantially in the form of Exhibit H hereto, dated as of the date hereof
between the Borrower and the Servicer.
     “Interchange Rules” means the interchange rules and supplements thereto
promulgated by the A.A.R., as in effect from time to time.
     “Interest Period” means, with respect to each Loan made pursuant to this
Agreement (i) initially, (a) the period commencing on and including the
Prefunding Date and ending on but including the next succeeding Settlement Date
thereafter or (b) at the election of the Borrower (in the event the Prefunding
Date occurs during the period from and including five (5) Business Days prior to
a Settlement Date to but excluding such Settlement Date), the period commencing
on and including the Prefunding Date related to such Loan and ending on the
second succeeding Settlement Date thereafter, and (ii) thereafter, the period
from and including the last day of the immediately preceding Interest Period to,
but including, the next succeeding Settlement Date.
     “Investment” in any Person means (i) the acquisition (whether for cash,
property, services, assumption of Debt, securities or otherwise) of assets,
Equity Interests, bonds, notes,
19










 




--------------------------------------------------------------------------------




debentures, time deposits or other securities of such other Person, (ii) any
deposit with, or advance, loan or other extension of credit to or for the
benefit of such Person (other than deposits made in connection with the purchase
of equipment or inventory in the ordinary course of business) or (iii) any other
capital contribution to or investment in such Person, including by way of
Guaranty Obligations of any obligation of such Person, any support for a letter
of credit issued on behalf of such Person incurred for the benefit of such
Person or any release, cancellation, compromise or forgiveness in whole or in
part of any Debt owing by such Person.
     “Knowledge” means (i) an individual will be considered to have “Knowledge”
of a fact or matter if the individual is actually aware of the fact or matter;
and (ii) an entity will be considered to have “Knowledge” of a fact or matter if
any individual who is serving as a director, manager or senior executive officer
of that entity is, or was at any time while serving in such official capacity,
actually aware of the fact or matter.
     “Lease” means, with respect to any Railcar, (i) any lease entered into by
the Borrower, as lessor, and any and all supplements and amendments related
thereto or (ii) any such lease transferred to the Borrower pursuant to a Sale
Agreement. Any specified schedule to a master lease agreement identifying
Railcar(s) thereto shall be considered to be a separate “Lease.”
     “Lease Default” means the occurrence of any default (other than a default
which has been waived in compliance with Section 7.14 , excluding the proviso
therein) under a Lease which is not or has not become, through the giving of
notice and/or passage of time or otherwise, a Lease Event of Default.
     “Lease Documents” means (i) each of the Leases and Sale Agreements and
(ii) each other document, certificate or opinion delivered or caused to be
delivered to or for the benefit of the Borrower pursuant thereto.
     “Lease Event of Default” means any default (other than a default which has
been waived with the specific written consent of the Agent under Section 7.14 ,
excluding the proviso thereof) under a Lease which, through the giving of
notice, the passage of time or otherwise, has become an “event of default” or
similar term (as defined and used in such Lease) thereunder, it being the
intention that a Lease Event of Default shall mean a default under a Lease as to
which the cure period, if any, has expired or which has no cure period.
     “Lease Required Modification” has the meaning set forth in Section 6.08(b).
     “Legal Final Maturity Date” means the thirtieth (30th) anniversary of the
Closing Date.
     “Lender” means any Person listed on Schedule 1.01 and shown as having a
Commitment as of the Effective Date and any Person that has advanced a Loan
(including any Conduit Lender that provides a Loan pursuant to Section 11.06(g)
), or an Eligible Assignee which thereafter acquires a Loan and Note (if any)
hereunder in accordance with Section 11.06(b) or 11.06(g) and their respective
successors.
     “Lessee” means any lessee under any Lease.
20










 




--------------------------------------------------------------------------------




     “Lien” means, with respect to any asset, any mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge, or preference, priority or other security interest or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement or memorandum of lien under the Uniform Commercial
Code or comparable laws of any jurisdiction), including the interest of a
purchaser of accounts receivable, chattel paper, payment intangibles or
promissory notes.
     “Liquidity Reserve Account” means the Liquidity Reserve Account established
by the Depositary pursuant to the Depository Agreement.
     “Liquidity Reserve Target Amount,” means, with respect to any Settlement
Date, an amount equal to the product of (x) six (6), times (y) the sum of
(i) interest payable on the then outstanding principal amount of the Loan on
such Settlement Date (for purposes of this calculation, interest shall be
calculated assuming 30 days in the related accrual period), plus (or minus)
(ii) the net payments owed by the Borrower (or owed to the Borrower) under any
Derivatives Obligations (other than for the payment of Derivatives Termination
Value) in respect to the Interest Period ending on such Settlement Date (for
purposes of this calculation, such payments shall be calculated assuming 30 days
in the related accrual period for both payments payable and receivable).
     “Liquidity Reserves” means amounts deposited in the Liquidity Reserve
Account.
     “Loan Documents” means this Agreement, the Notes and the Collateral
Documents, collectively, and all other related agreements and documents issued
or delivered hereunder or thereunder or pursuant hereto or thereto, in each case
as the same may be amended, modified or supplemented from time to time.
     “Loan” has the meaning set forth in Section 2.01.
     “London Interbank Offered Rate” means, for any Interest Period:
     (i) the rate per annum equal to the rate determined by the Agent to be the
offered rate that appears on the page of the Reuters screen (or any successor
thereto) that displays an average British Bankers Association Interest
Settlement Rate for one-month deposits in Dollars (for delivery on the first day
of such Interest Period), determined as of approximately 11:00 A.M. (London
time) two Business Days prior to the first day of such Interest Period; or
     (ii) if the rate referred to in clause (i) above does not appear on such
Reuters page or service or such page or service shall cease to be available, the
rate per annum equal to the rate determined by the Agent to be the offered rate
that appears on such other page or service that displays an average British
Bankers Association Interest Settlement Rate for one-month deposits in Dollars
(for delivery on the first day of such Interest Period), determined as of
approximately 11:00 A.M. two Business Days prior to the first day of such
Interest Period; or
21










 




--------------------------------------------------------------------------------




     (iii) if the rates referenced in the preceding clauses (i) and (ii) are not
available, the rate per annum determined by the Agent as the rate of interest
(rounded upwards to the next 1/16th of 1%) at which one-month deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Loans held by the Agent, as would be offered by
the principal London Office of the Agent to major banks in the offshore Dollar
market at their request at approximately 11:00 A.M. (London time) two Business
Days prior to the first day of such Interest Period; or
     (iv) the rates referenced in the preceding clauses (i), (ii) and (iii) are
not available or are not established for any reason for any Interest Period, the
“London Interbank Offered Rate” shall equal the Corporate Base Rate for each day
during such Interest Period.
     “Maintenance Reserve Account” means the Maintenance Reserve Account
established by the Depositary pursuant to the Depository Agreement.
     “Manufacturer” means the relevant manufacturer of each Railcar.
     “Margin Stock” means “margin stock” as such term is defined in
Regulation U.
     “Marks” means identification marks of Railcars.
     “Marks Company” means Trinity Marks Company, a Delaware statutory trust,
and its successors.
     “Marks Company Delaware Trustee” means Wilmington Trust Company, in its
capacity as Delaware trustee for the Marks Company, and its successor or
successors in such capacity.
     “Marks Company Interests” means all beneficial interests, including,
without limitation all special units of beneficial interests, now or hereafter
issued to or for the benefit of the Borrower representing the right of the
Borrower to receive payments of all Railroad Mileage Credits received by the
Marks Company in respect of Portfolio Railcars.
     “Marks Company Servicing Agreement” means the Management and Servicing
Agreement dated as of May 17, 2001 between TILC and the Marks Company, as
amended by the First Amendment to the Management and Servicing Agreement, dated
as of December 28, 2001, between TILC and the Marks Company.
     “Marks Company Trust Agreement” means the Amended and Restated Marks
Company Trust Agreement dated as of May 17, 2001 between TILC, as Settlor, UTI
Trustee and Initial Beneficiary, and the Marks Company Delaware Trustee.
     “Material Adverse Effect” means (i) any material adverse effect upon the
operations, business, properties or condition (financial or otherwise) of the
Borrower (after taking into account any applicable insurance and any applicable
indemnification (to the extent the provider of such insurance or indemnification
has the financial ability to support its obligations with respect thereto and is
not disputing or refusing to acknowledge the same), (ii) a material adverse
effect on the ability of the Borrower to consummate the transactions
contemplated hereby to
22










 




--------------------------------------------------------------------------------




occur on the Closing Date, (iii) a material impairment of the ability of the
Borrower to perform any of its obligations under any Transaction Document or
(iv) a material impairment of the rights and benefits of the Lenders under any
Loan Document.
     “Measuring Period”, as determined with respect to any Settlement Date,
means the period from the second preceding Calculation Date to the then most
recent Calculation Date.
     “Modifications and Improvements Accounts” means the Modifications and
Improvements Account established by the Depositary pursuant to the Depository
Agreement.
     “Monthly Depreciation” means with respect to any Measuring Period and with
respect to any Portfolio Railcar, the aggregate depreciation expense of the
Borrower for such Measuring Period in respect of such Portfolio Railcar,
calculated for such Railcar based upon the Original Value of such Railcar, using
the straight-line method of depreciation and assuming a 10% residual value and a
useful life of 35 years (25 years in the case of Autoracks) from the date of
manufacture.
     “Monthly Rent” means the aggregate amount of scheduled monthly (or
quarterly) rent payments actually paid by each Lessee under the applicable Lease
plus the aggregate amount (if any) applied from Security Deposits to cover such
rent payments; provided that if any Lease requires scheduled payments of rent
other than on a monthly basis, an amount of such rent shall be allocated to each
month on a pro rata basis for the purpose of determining the aggregate amount of
“Monthly Rent.”
     “Monthly Report” means a report by the Servicer in substantially the form
of Exhibit A-5 hereto or such other form as may hereafter be agreed by the
Servicer and the Agent, with appropriate insertions, or with such other changes
as may be reasonably agreed to by the Agent.
     “Monthly Utilization Event” means, on any Calculation Date, the Aggregate
Original Value of all Portfolio Railcars subject to Eligible Leases as of the
date of the then most recent Monthly Report is less than the product of (x) 95%
(expressed as a decimal) times (y) the Aggregate Original Value of all Portfolio
Railcars as of the date of such Monthly Report.
     “Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation,
and its successors or, absent any such successor, such nationally recognized
statistical rating organization as the Borrower and the Agent may select.
     “Net Cash Proceeds” means:
     (i) with respect to any Asset Disposition (other than pursuant to a
Securitization), (A) the gross amount of cash proceeds (including the proceeds
of any Condemnation Awards, Event of Loss or Condemnation but not including
Casualty Proceeds (but including proceeds from a sale of a Railcar subject to a
Casualty)) actually paid to or actually received by the Borrower in respect of
such Asset Disposition (including any cash proceeds received as income or other
proceeds of any noncash proceeds of any Asset Disposition as and when received),
less (B) the sum of (x) the amount, if any, of all taxes (other than income
taxes) (to the extent that the amount of such taxes shall have been set aside
for the purpose of paying such taxes when due), and
23










 




--------------------------------------------------------------------------------




customary fees, brokerage fees, commissions, costs and other expenses (excluding
all such fees, brokerage fees, commissions, costs and other expenses payable to
any Affiliates of the Borrower other than as reimbursement for such amounts
incurred for the benefit of the Borrower and paid by such Affiliates to
unrelated third parties on behalf of the Borrower) that are incurred in
connection with such Asset Disposition and are payable by the Borrower, but only
to the extent not already deducted in arriving at the amount referred to in
clause (i)(A) above, plus (y) appropriate amounts that must be set aside as a
reserve in accordance with GAAP against any liabilities associated with such
Asset Disposition; and
     (ii) with respect to any Securitization, the gross amount of cash proceeds
paid to or received by the Borrower in respect of the closing of such
Securitization, net of underwriting discounts and commissions or placement fees,
investment banking fees, legal fees, consulting fees, accounting fees and other
customary fees and expenses directly incurred by the Borrower in connection
therewith (other than those payable to any Affiliate of the Borrower).
     “Net Cash Proceeds Account” means the “Net Cash Proceeds Account”
established by the Depositary pursuant to the Depository Agreement.
     “Non-U.S. Lender” has the meaning set forth in Section 3.01(d).
     “Note” and “Notes” means, a promissory note, substantially in the form of
Exhibit B hereto, evidencing the obligation of the Borrower to repay outstanding
Loans, as such note may be amended, modified, supplemented, extended, renewed or
replaced from time to time.
     “Notice of Borrowing” means a request by the Borrower for a Borrowing,
substantially in the form of Exhibit A-2 hereto.
     “Obligations” means, at any date, (i) all Credit Obligations and (ii) all
Derivatives Obligations of the Borrower owed or owing to any Derivatives
Creditor.
     “One Month Interest Coverage Ratio” means, with respect to any Settlement
Date (commencing on the Settlement Date occurring in July, 2008), the ratio of
(i) the sum of (A) the aggregate amount of Monthly Rent actually collected and
paid into the Collection Account (including amounts used from any Security
Deposits to cover Monthly Rent), plus (B) payments of Railroad Mileage Credits
to the Borrower, plus (C) interest earned under deposits in the Accounts, plus
(D) the aggregate amount of any Servicer Advances, minus (E) Borrower
obligations and expenses (including Operating Expenses, the cost of replacement
Parts and Servicer’s Fees, but excluding interest expense accrued and principal
payable on the Loans) that are then due or that have become due, in each case
with respect to the most recent Measuring Period ended on or prior to the
Calculation Date immediately preceding such Settlement Date, to (ii) the sum of
(A) the amount of interest expense accrued on the Loans, minus (B) any amounts
(other than any Derivatives Termination Value) owed to the Borrower as of such
Settlement Date under any Derivatives Agreements, plus (C) any amounts (other
than any Derivatives Termination Value) owed by the Borrower as of such
Settlement Date under any Derivatives
24










 




--------------------------------------------------------------------------------




Agreements, in each case with respect to the most recent Measuring Period ended
on or prior to the Calculation Date immediately preceding such Settlement Date.
     “Operating Expenses” means (a) with respect to the Portfolio, (i) storage,
maintenance, test runs, repossession (whether or not successful),
reconfiguration, refurbishment, repair expenses, shipping fuel, upgrade and
integration expenses related to the Railcars, incurred by the Borrower or the
Servicer (in its capacity as Servicer under the Servicing Documents), including
all expenses relating to compliance with Interchange Rules and including the
fees and expenses of independent technicians and other experts retained for any
of the foregoing purposes other than with respect to expenditures specifically
agreed to be borne by the Servicer; (ii) insurance expenses related to the
Portfolio Railcars, including all fees and expenses of insurance advisors and
brokers; (iii) fees and expenses of independent advisors; (iv) outside legal
counsel fees and expenses and other professional fees and expenses (A) related
to litigation concerning any Railcar, (B) related to negotiations,
documentation, legal opinions and other legal assistance normally requested by a
lessor in connection with leasing a Railcar, (C) related to any actual or
proposed amendment, workout, forbearance, repossession, foreclosure or other
remedial action relating to any Railcar or (D) related to out of the ordinary
course of business situations; (v) all amounts (including indemnities) payable
by the Borrower pursuant to any Lease or termination thereof, or amounts payable
by the Borrower pursuant to the sale of a Railcar; (vi) sales, use, property and
other taxes (including any of those which may have been paid by Servicer on
behalf of any of the Borrower) payable in connection with the sale or lease of
any Portfolio Railcar by or on behalf of the Borrower or otherwise payable by
the Borrower, but excluding any sales, use, property or other taxes payable by
the Seller under the Purchase and Sale Agreement; (vii) remarketing expenses and
broker fees in connection with the actual or potential sale or lease of any
Railcar, (viii) additional delivery expenses for any Railcar, to the extent that
the actual delivery expenses for such Railcar exceed the estimated delivery
expense amount included in the Purchase Price paid for any Railcar (to the
extent that the estimated delivery expense amount included in the Purchase Price
for any Railcar exceeds the actual delivery expense amount for such Railcar,
such excess amount shall be deducted from the total “Operating Expenses”) and
(ix) Required Modifications and (b) all other fees, costs and operating expenses
of the Borrower including all day-to-day expenses and all capital costs;
provided, however, any amounts applied (or that would be applied) under
Section 2.07(c) (disregarding any amounts applied (or that would be applied) to
the Operating Expenses Account thereunder) shall not be included in “Operating
Expenses.”
     “Operating Expenses Account” means the “Operating Expenses Account”
established by the Depository pursuant to the Depository Agreement.
     “Optional Modification” has the meaning set forth in Section 6.08(d).
     “Optional Prepayment Amount” means the product of (x) the aggregate amount
of Loans to be prepaid pursuant to Section 2.07(a) and/or Section 2.07(b) on a
particular date, multiplied by (y) the applicable Optional Prepayment Percentage
(expressed as a decimal).
     “Optional Prepayment Percentage” means, with respect to Loans to be prepaid
pursuant to Section 2.07(a) and/or Section 2.07(b) on a particular date, the
percentage set forth opposite the period in which such date occurs in the table
set forth below:
25










 




--------------------------------------------------------------------------------




 
 
 
 
 
Period
 
Optional Prepayment Percentage
Closing Date through (and including) May 16, 2009:
 
 
101.00
%
May 17, 2009 through (and including) May 16, 2010:
100.50
%
May 17, 2010 through (and including) May 16, 2011:
 
 
100.25
%
May 17, 2011 and thereafter:
 
 
100.00
%

Provided, however, that no prepayment premium will be payable (but Funding
Losses will be payable, if applicable) in respect of prepayments attributable to
proceeds received by the Borrower from a Casualty or Event of Loss; provided ,
further , that no prepayment premium will be payable (but Funding Losses will be
payable, if applicable) in respect of prepayments attributable to proceeds
received by the Borrower from Permitted Discretionary Sales to the extent such
prepayments do not cumulatively exceed 10% of the Aggregate Original Value of
all Railcars in the Portfolio on the Closing Date.
     “Optional Prepayment Premium” means, with respect to Loans to be prepaid
pursuant to Section 2.07(a) and/or Section 2.07(b) on a particular date, the
difference , if any of (x) the Optional Prepayment Amount, minus (y) the
aggregate amount of Loans to be prepaid pursuant to Section 2.07(a) and/or
Section 2.07(b) on such date.
     “Original Value” means,
     (i) with respect to any Railcar (other than a Replacement Railcar) at any
time, the Purchase Price for such Railcar; and
     (ii) with respect to any Replacement Railcar at any time, the Original
Value of the Relinquished Railcar so replaced; provided , however , that the
Original Value of a Replacement Railcar purchased by the Borrower in connection
with a single transaction or a series of related transactions involving the
purchase and sale of multiple Replacement Railcars and Relinquished Railcars
shall be equal to the product of (x) the sum of the Original Values of all such
Relinquished Railcars, multiplied by (y) a fraction, the numerator of which is
the current (within 60 days) Appraised Fair Market Value of such Replacement
Railcar and the denominator of which is the sum of the current (within 60 days)
Appraised Fair Market Values of all such Replacement Railcars.
Provided, however, (a) on and after an Event of Loss with respect to a Railcar,
its Original Value will be deemed to be zero and (b) on and after the 90 th day
after the date in which the Servicer or the Borrower first has Knowledge of a
Casualty with respect to a Railcar, its Original Value will either be deemed to
be zero unless prior to such 90 th day the Borrower has restored the Railcar
either (i) to its previous utility and economic useful
26










 




--------------------------------------------------------------------------------




life or (ii) to qualify for use in interchange in accordance with the
Interchange Rules (provided, for purposes of this clause (ii) , that the Lessee
under the applicable Lease for such Railcar has no right to abate monthly rent
at such time).
     “Organization Documents” means: (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (ii) with respect to
any limited liability company, the certificate of formation (or articles of
organization, as the case may be) and operating agreement; and (iii) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state or other jurisdiction of its formation, in each case as
amended from time to time.
     “Other Taxes” has the meaning set forth in Section 3.01(b).
     “Parent Security Agreement” means the Parent Security Agreement, dated as
of the date hereof, between TILC, the Collateral Agent and the Agent.
     “Part” or “Parts” means all appliances, parts, instruments, appurtenances,
accessories, furnishings and other equipment of whatever nature, which may from
time to time be installed on, incorporated in or attached to, a Railcar and, so
long as such items remain subject to this Agreement, all such items which are
subsequently removed therefrom and which are owned by the Borrower.
     “Payment Notice/Lessor Rights Notice” has the meaning set forth in the Form
of Payment Notice/Lessor Rights Notice in the form of Exhibit E-2 hereto.
     “Pension Plan” means an “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute.
     “Perfection Certificate” means a certificate, substantially in the form of
Exhibit E-1 to this Agreement, completed and supplemented with the schedules and
attachments contemplated thereby to the satisfaction of the Agent and duly
executed by a Responsible Officer of each of the Servicer and the Borrower.
     “Performance Guaranty” means the Performance Guaranty, substantially in the
form of Exhibit M hereto, dated as of the Closing Date between Trinity, the
Collateral Agent and the Agent.
     “Permit” means any license, permit, franchise, right or privilege,
certificate of authority or order, or any waiver of the foregoing, issued or
issuable by any Governmental Authority.
     “Permitted Discretionary Sale” means a sale or exchange of a Railcar
(including a sale to a Lessee pursuant to a Lessee purchase option in the
applicable Lease) in which:
27










 




--------------------------------------------------------------------------------




     (i) at the time of such sale or exchange, no Event of Default or
Amortization Event has occurred and is continuing (unless this clause (i) is
waived by the Supermajority Lenders); provided , however , the Borrower may
continue to undertake sales of Railcars to Lessees pursuant to a Lessee purchase
option in the applicable Lease,
     (ii) the Replacement Railcar (if any) is a Qualifying Replacement Railcar,
     (iii) the Net Cash Proceeds with respect to any such sale (other than a
sale to a Lessee pursuant to a Lessee purchase option in the applicable Lease)
are equal to or greater than 105% of the sum of (x) the Allocable Debt in
respect of such Relinquished Railcar immediately prior to such sale, plus
(y) unless the Borrower intends to use the proceeds of such sale to acquire
Qualifying Replacement Railcars, any Derivatives Termination Value payable in
connection with or resulting from such sale, plus (z) any Optional Prepayment
Premium payable if the proceeds of such sale are used to prepay the Loans in
whole or in part,
     (iv) after giving effect to the reinvestment of Net Cash Proceeds in one or
more Replacement Railcars, if any, will not cause a Concentration Excess Event,
     (v) the Appraised Fair Market Value (within sixty (60) days of acquisition
by the Borrower) of the Replacement Railcar (if any) must at least equal the
Adjusted Collateral Value of the Relinquished Railcar at its time of sale or
exchange (except to a de minimis extent),
     (vi) the aggregate sum of the Original Values of all Railcars that the
Borrower sells or exchanges in all sales or exchanges of Railcars (including
sales pursuant to a Lessee purchase option) from the Closing Date until (and
including) the Expected Maturity Date, does not exceed 30% of the Aggregate
Original Value of all the Railcars in the Portfolio as of the Closing Date,
     (vii) the aggregate sum of the Original Values of all Railcars that the
Borrower sells or exchanges in all sales or exchanges of Railcars (including
sales pursuant to a Lessee purchase option) from the Closing Date until (and
including) the Expected Maturity Date in order to purchase Replacement Railcars,
does not exceed 20% of the Aggregate Original Value of all the Railcars in the
Portfolio as of the Closing Date, and
     (viii) the consideration therefor is either (a) in the case of a sale of a
Railcar, cash or Cash Equivalents or (b) in the case of an exchange of a
Railcar, Qualifying Replacement Railcars;
provided, however, (a) the Borrower may undertake sales or exchanges of Railcars
at any time and in any manner in the event the Supermajority Lenders waive the
foregoing conditions or at the direction of the Collateral Agent (excluding the
20% limit described in clause (vii) above, which cannot be waived), (b) the
Borrower may undertake sales or exchanges of Railcars subject to a Casualty (in
the event the Borrower or Servicer determines that repairs to such Railcar
subject to a Casualty are economically impractical) or an Event of Loss (in any
case of Event of Loss) for salvage or other obtainable value, “free and clear”
of the Collateral Agent’s security interests and (c)
28










 




--------------------------------------------------------------------------------




notwithstanding the foregoing conditions, the Borrower may undertake a sale of
all or substantially all of the Railcars in the Portfolio in connection with a
prepayment of the Loans in full.
     “Permitted Liens” means with respect to any Portfolio Railcar: (i) the
Liens granted by the Borrower to the Collateral Agent under the Loan Documents;
(ii) the respective rights of a Lessee under the Lease with respect to such
Railcar; (iii) Liens for Taxes payable by the Borrower either not yet due or
being contested in good faith by appropriate proceedings diligently conducted so
long as such proceedings do not involve any imminent danger of the sale,
forfeiture or loss of such Railcar or any interest therein; (iv) materialmen’s,
suppliers’, mechanics’, workmen’s, repairmen’s, employees’ or other like Liens
arising in the ordinary course of business for amounts the payment of which is
either not yet delinquent or is being contested in good faith by appropriate
proceedings diligently conducted so long as such proceedings do not involve any
imminent danger of the sale, forfeiture or loss of such Railcar or any interest
therein; (v) Liens arising out of judgments or awards against the Borrower that
do not give rise to any Default or Event of Default and with respect to which
there shall have been secured a stay of execution pending appeal or review; and
(vi) customary salvage and similar rights of insurers under policies of
insurance maintained with respect to the Collateral.
     “Person” means an individual, a corporation, a partnership, an association,
a limited liability company, a trust or an unincorporated association or any
other entity or organization, including a government or political subdivision or
an agency or instrumentality thereof.
     “Physical Inspection Report” means with respect to each Railcar, a physical
inspection report of an independent inspector mutually acceptable to the
Borrower and the Agent, which report shall set forth, among other things, the
total number of hours and miles with respect to such Railcar.
     “Portfolio” means, collectively, all of the Portfolio Railcars and the
Portfolio Leases.
     “Portfolio Lease” means a Lease with respect to a Portfolio Railcar.
     “Portfolio Railcars” means a Railcar which is owned by the Borrower and
which has been funded in whole or in part by Loans hereunder or included as a
Replacement Railcar or otherwise added to the Portfolio in accordance with
Sections 2.02(a) and (b) .
     “Prefunding Account” means the “Prefunding Account” established by the
Depositary pursuant to the Depository Agreement.
     “Prefunding Date” has the meaning set forth in Section 2.03(b).
     “Prepayment Amount” means,
     (i) upon the occurrence and during the continuation of an Amortization
Event, Insolvency Event, Default or Facility Event of Default, an amount equal
to all Net Cash Proceeds (or if all such Amortization Events, Defaults or
Facility Events of Default can be cured with the payment of money, such amount
as required to cure each such Amortization Event, Default and Facility Event of
Default) from sales of Railcars and all
29










 




--------------------------------------------------------------------------------




insurance and all other proceeds received with respect to any Event of Loss of
Railcars, and
     (ii) at any other time, the amount necessary to reduce the outstanding
principal amount of the Loans to the Scheduled Targeted Principal Balance (after
giving effect to the sale of any Railcars);
provided that if the payment of such amount together with any related Event of
Loss would result in a Facility Event of Default or an Amortization Event, such
Prepayment Amount shall be increased to the extent required to prevent such
Facility Event of Default or Amortization Event from occurring.
     “Principal Payment Deficiency” means, on any Settlement Date, the excess
(if any) of (x) the outstanding principal balance of the Loans, over (y) the
lesser of (i) the Scheduled Targeted Principal Balance applicable to such
Settlement Date and (ii) the then most recent Appraised Fair Market Value of all
Portfolio Railcars resulting from an Independent Appraisal conducted pursuant to
Section 6.11(b)(i) , Section 6.11(b)(ii) , or Section 6.11(b)(iii) .
     “Principal Payment Deficiency Event” means, on any Calculation Date, the
Principal Payment Deficiency (if any) determined as of the Settlement Date
immediately preceding such Calculation Date (or, if such Calculation Date is a
Settlement Date, such Settlement Date) is greater than the product of (x) 5%
(expressed as a decimal) times (y) the lesser of (i) the Scheduled Targeted
Principal Balance applicable to such Settlement Date and (ii) the then most
recent Appraised Fair Market Value of all Portfolio Railcars resulting from an
Independent Appraisal conducted pursuant to Section 6.11(b)(i) , Section
6.11(b)(ii) , or Section 6.11(b)(iii) ; provided , however , in the event the
amount in clause (ii) in this paragraph is less than the amount in clause (i) of
this paragraph, then the “Principal Payment Deficiency Event” shall occur on the
first Settlement Date which occurs more than 10 calendar days following the date
in which such Independent Appraisal described in clause (ii) of this paragraph
is delivered to the Agent.
     “Protected Party” means, without duplication, the Agent, the Collateral
Agent, the Servicer, the Depositary, each Creditor, each Support Party and any
participant, successor or permitted assign of any thereof.
     “Purchase and Sale Agreement” means either or both (as the context may
require) of (i) the Purchase and Sale Agreement, substantially in the form of
Exhibit J-1 hereto, between TILC and the Borrower and (ii) the Purchase and Sale
Agreement, substantially in the form of Exhibit J-2 hereto, between Trinity Rail
Leasing Trust II and the Borrower.
     “Purchase Price” with respect to any Railcar, means the fair market value
of such Railcar determined by an Independent Appraiser on the basis of a current
(within sixty (60) days of the Closing Date) “desktop appraisal.”
     “Qualifying Replacement Railcar” means a Railcar or Railcars (in the
aggregate) (A) having a utility and remaining economic useful life comparable to
the Railcar being replaced (assuming that such Railcar had been maintained in
accordance with this Agreement), (B) must be under Lease (1) with a remaining
lease term of at least 80% of the remaining lease term of the Lease with respect
to the Relinquished Railcar being sold and (2) which provides for monthly
30










 




--------------------------------------------------------------------------------




lease revenue of at least 80% of the monthly lease revenue of the Lease with
respect to the Relinquished Railcar being sold and (C) purchased from either
Trinity, TILC, Trinity Rail Leasing Trust II or any other Affiliate of Trinity.
     “Qualifying Replacement Railcar Certificate” means a certificate
substantially in the form of Exhibit A-6 hereto, with appropriate insertions and
deletions or with such other changes as may be reasonably agreed to by the
Agent, and which certificate contains a description of the Railcars and related
Leases which are to become Portfolio Railcars and Portfolio Leases in connection
with a Permitted Discretionary Sale.
     “Railcar” means a covered hopper car, tank car, boxcar, flat car or other
railcar or unit of railroad rolling stock (other than a locomotive), including
(i) any and all Parts relating thereto and (ii) any Replacement Railcars and any
and all Parts relating thereto, together with any and all accessions, additions,
improvements and replacements from time to time incorporated or installed in any
item thereof and together with all options, warranties, service contracts,
program services, test rights, maintenance rights, support rights, improvement
rights and indemnifications relating to any of the foregoing.
     “Railcar Documentation” means with respect to each Railcar, (i) the
documents (including microfilm), data, manuals, diagrams and other written
information originally furnished by the Manufacturer and/or the Seller thereof
on or about the Closing Date, (ii) the documents, records, logs and other data
maintained (or required to be maintained) in respect of the Railcars pursuant to
the terms of Leases related to such Railcars during the term of such Leases,
(iii) the documents, records, logs and other data maintained (or required to be
maintained) in respect of the Railcars pursuant to any Applicable Law and
(iv) the documents, records, logs and other data maintained (or recommended to
be maintained) in respect of the Railcars pursuant to the applicable
Manufacturer’s recommendations.
     “Railcar Subsidiary” means (a) a wholly owned (directly or indirectly)
subsidiary of the Borrower which is a corporation, limited liability company or
similar entity which was created for the sole purpose of owning and/or leasing
Railcars predominately used in Canada or to Lessees domiciled in Canada or (b) a
trust, the entire beneficial interest in which is wholly owned (directly or
indirectly) by the Borrower, which was created for the sole purpose of owning
and/or leasing Railcars predominately used in Canada or to Lessees domiciled in
Canada, in any case, incorporated, organized or formed under the laws of any
state of the United States (or the District of Columbia) or province of Canada
or any other jurisdiction acceptable to the Agent.
     “Railcar Portfolio CD-ROM” means a CD-ROM describing each Railcar and Lease
to be added to the Portfolio on the Closing Date.
     “Railroad Mileage Credits” means the mileage credit payments made by the
railroads under their applicable tariffs to the owner of the Marks on the
Railcar.
     “Rating Agency” means each statistical rating organization, if any, then
rating the Loans.
     “Rating Agency Condition” means, with respect to any action taken or to be
taken under this Agreement, a condition that is satisfied when each Rating
Agency (or, if only one Rating Agency is specified, such Rating Agency) has
confirmed in writing to the Borrower, the Agent,
31










 




--------------------------------------------------------------------------------




the Collateral Agent and each Derivatives Creditor that such action will not
result in the withdrawal, reduction or other adverse action with respect to its
then-current rating (including any private or confidential rating) of the Loans.
     “Register” has the meaning set forth in Section 11.06(d).
     “Regulation O, T, U or X” means Regulation O, T, U or X, respectively, of
the Board of Governors of the Federal Reserve System as amended, or any
successor regulation.
     “Reimbursement Amount” has the meaning set forth in Section 2.07(c)(i).
     “Related Document Inspection” has the meaning set forth in Section 6.11(a).
     “Related Documents” has the meaning set forth in Section 6.11(a).
     “Relinquished Railcar” means any Railcar in the Portfolio which is sold in
a Permitted Discretionary Sale.
     “Replacement Railcar” means any Railcar which has replaced a Railcar in the
Portfolio.
     “Request” means a Request in substantially the form attached hereto as
Exhibit A-1, with appropriate insertions, or with such other changes as may be
reasonably agreed to by the Agent.
     “Required Lenders” means, collectively, the Lenders whose aggregate Credit
Exposure (as hereinafter defined) constitutes more than fifty percent (50%) of
the Credit Exposure of all Lenders at such time.
     “Required Modifications” has the meaning set forth in Section 6.08(c).
     “Required Principal Payment Amount” means, with respect to a Settlement
Date, an amount equal to the difference (if any) of (x) the aggregate principal
amount of the Loans outstanding as of such Settlement Date minus (y) the lesser
of (i) the Scheduled Targeted Principal Balance applicable to such Settlement
Date and (ii) the then most recent Appraised Fair Market Value of all Portfolio
Railcars resulting from an Independent Appraisal conducted pursuant to
Section 6.11(b)(i) , Section 6.11(b)(ii) , or Section 6.11(b)(iii) .
     “Responsible Officer” means, (i) with respect to any Person other than the
Borrower or Wilmington Trust Company, the chief financial officer or chief
accounting officer, the president, any vice president, treasurer or assistant
treasurer of such Person (or, in the case of a Person which is a partnership,
limited liability company or trust, any such officer of the general partner,
manager, managing member, trustee or Person performing similar management
functions in respect thereof), (ii) with respect to the Borrower, the chief
financial officer, chief accounting officer, the president, any vice president,
treasurer or assistant treasurer of TILC, in its capacity as the managing member
of the Borrower, and (iii) with respect to Wilmington Trust Company acting in
any capacity hereunder, any officer within the Corporate Trust Administration
department of Wilmington Trust Company having direct responsibility for the
administration of this Agreement, and also means, with respect to a particular
corporate trust matter, any other officer to whom such matter is referred
because of that officer’s knowledge of and familiarity
32










 




--------------------------------------------------------------------------------




with the particular subject. Any document delivered hereunder that is signed by
a Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.
     “Restricted Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any class of Equity Interests or Equity Equivalents
of the Borrower, now or hereafter outstanding, (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any class of Equity Interests or Equity Equivalents of the
Borrower, now or hereafter outstanding, (iii) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire any class of Equity Interests or Equity Equivalents of the Borrower, now
or hereafter outstanding, and (iv) any loan, advance, tax sharing payment or
indemnification payment to, or investment in, any Affiliate of the Borrower.
     “S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill,
Inc., a New York corporation, and its successor or, absent any such successor,
such nationally recognized statistical rating organization as the Borrower and
the Agent may select.
     “Sale Agreements” means, with respect to any Railcar and related Lease, if
applicable, the applicable Purchase and Sale Agreement, or such other agreement
or agreements, in each case in form and substance acceptable to the Agent in its
reasonable discretion, between the applicable Seller thereof and the Borrower as
shall provide for the purchase of such Railcar and the assignment of the related
Lease, if applicable, by the Borrower.
     “Scheduled Targeted Principal Balance” means, with respect any Settlement
Date, an amount equal to the product of (x) the Target Principal Factor with
respect to such Settlement Date, multiplied by (y) the difference of (a) the
Aggregate Original Value of all Railcars in the Portfolio as of such Settlement
Date, minus (if any) (b) the Aggregate Original Value of those whole Railcars
(determined by the Borrower in its sole discretion) in the Portfolio as of such
Settlement Date, which, if removed from the Portfolio, would cause the
Concentration Excess Amount to be equal to zero.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
     “Securitization” means any asset-backed offering sponsored by the Borrower,
Trinity and/or their Affiliates, and involving all or any of the Portfolio
Railcars and Portfolio Leases.
     “Security Agreement” means the Security Agreement, dated as of the date
hereof, between the Borrower, the Collateral Agent and the Agent.
     “Security Deposit” means any cash held by or for the benefit of the
Borrower as a “security deposit” (or other similar term) pursuant to any Lease.
     “Security Deposit Account” means the “Security Deposit Account” established
by the Depository pursuant to the Depository Agreement.
33










 




--------------------------------------------------------------------------------




     “Seller” means the “seller” under any Sale Agreement.
     “Servicer” means Trinity Industries Leasing Company, a Delaware
corporation.
     “Servicer Advances” means any advance (other than any advance giving rise
to a Reimbursement Amount) made by the Servicer (from time to time in the
Servicer’s sole discretion) to the Borrower in respect of one or more delinquent
Lease payments which the Servicer determines will ultimately be recoverable to
be deposited in the Collection Account on any Settlement Date or otherwise.
Outstanding Servicer Advances shall bear interest at a rate per annum equal to
the Applicable Rate and shall be repaid on each Settlement Date in the order of
priority of payments set forth in the applicable provisions of Section 2.07(c) .
     “Servicer Event” means a “Servicer Event” as defined in the Servicing
Agreement.
     “Servicer Optional Modification Advances” means any advance (other than any
advance giving rise to a Reimbursement Amount) made by the Servicer (from time
to time in the Servicer’s sole discretion) to the Borrower to fund Optional
Modifications. Outstanding Servicer Optional Modification Advances shall not
bear interest and shall be repaid on each Settlement Date in the order of
priority of payments set forth in the applicable provisions of Section 2.07(c) .
     “Servicer Reimbursable Expenses” means any Operating Expenses properly
incurred by the Servicer on behalf of the Borrower in accordance with the terms
hereof and of the Servicing Agreement.
     “Servicer Replacement Event” means a “Servicer Replacement Event” as
defined in the Servicing Agreement.
     “Servicer’s Fee” shall have the definition set forth in Section 4.02 of the
Servicing Agreement.
     “Servicing Agreement” means the Operation, Maintenance, Servicing and
Remarketing Agreement, substantially in the form of Exhibit G hereto, dated as
of the date hereof, among the Borrower, the Agent and the Servicer.
     “Servicing Documents” means the Servicing Agreement, the Insurance
Management Agreement, the Administrative Services Agreement and the Marks
Company Servicing Agreement, collectively.
     “Settlement Date” means the 16th calendar day of each calendar month
occurring after May 31, 2008; provided that if such day is not a Business Day,
the applicable “Settlement Date” shall be the next succeeding Business Day.
     “Solvent” means, with respect to any Person as of a particular date, that
on such date (i) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (ii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (iii) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such
34










 




--------------------------------------------------------------------------------




Person’s assets would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged or is to engage, (iv) the fair value of the assets of such Person is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person and (v) the aggregate fair saleable value
( i.e ., the amount that may be realized within a reasonable time, considered to
be six months to one year, either through collection or sale at the regular
market value, conceiving the latter as the amount that could be obtained for the
assets in question within such period by a capable and diligent businessman from
an interested buyer who is willing to purchase under ordinary selling
conditions) of the assets of such Person will exceed its debts and other
liabilities (including contingent, subordinated, unmatured and unliquidated
debts and liabilities). For purposes of this definition, “debt” means any
liability on a claim, and “claim” means (i) a right to payment, whether or not
such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured, or (ii) a right to an equitable remedy for breach of performance
if such breach gives rise to a payment, whether or not such right is an
equitable remedy, is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured.
     “STB” means the United States Surface Transportation Board and its
successors.
     “Step-Up Yield” means, with respect to the Loans, (i) at any time after the
Expected Maturity Date until the Term Maturity Date, 50 basis points, (ii) at
any time after the Term Maturity Date until the tenth (10 th ) year anniversary
of the Closing Date, 100 basis points and (iii) thereafter, until the
Termination Date, 300 basis points.
     “Structuring Fee Letter” means the structuring fee letter agreement dated
as of May 9, 2008 between TILC and Credit Suisse Securities (USA) LLC regarding
certain fees payable to Credit Suisse Securities (USA) LLC on the Closing Date
in connection with the transactions contemplated herein.
     “Subsidiary” means with respect to any Person, any corporation,
partnership, limited liability company, association or other business entity of
which (i) if a corporation, more than 50% of the total voting power of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors thereof is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof, or (ii) if a partnership, limited liability
company, association or business entity other than a corporation, more than 50%
of the partnership or other similar ownership interests thereof is at the time
owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have more than 50% ownership interest in a
partnership, limited liability company, association or other business entity if
such Person or Persons shall be allocated more than 50% of partnership,
association or other business entity gains or losses or shall be or control the
managing director, manager or a general partner of such partnership, association
or other business entity.
     “Substitution Account” means the Substitution Account established by the
Depositary pursuant to the Depository Agreement.
35










 




--------------------------------------------------------------------------------




     “Supermajority Lenders” means the Lenders whose aggregate Credit Exposure
(as hereinafter defined) constitutes at least sixty-six and two-thirds (66 2/3%)
percent of the Credit Exposure of all Lenders at such time.
     “Supplemental Agreement” means the Supplemental Agreement (CCAAA), dated as
of May 9, 2008, among the Borrower, the Collateral Agent, TILC and Wilmington
Trust Company, as Account Collateral Agent.
     “Support Facility” shall mean any liquidity or credit support agreement or
other facility with a Conduit Lender which relates, either generally or
specifically, to this Agreement (including any agreement to purchase an
assignment of or participation in, or to make loans or other advances in respect
of, Notes or Loans).
     “Support Party” shall mean any bank, insurance company or other entity
extending or having a commitment to extend funds to or for the account of a
Conduit Lender (including by agreement to purchase an assignment of or
participation in, or to make loans or other advances in respect of, Notes or
Loans) under a Support Facility.
     “Target Principal Factor” means, with respect to any Settlement Date, the
“Target Principal Factor” set forth opposite the period in which such Settlement
Date occurs in the table set forth in Schedule 1.03 .
     “Tax Protected Party” means, without duplication, the Agent, the Collateral
Agent, each Creditor, each Support Party and any participant, successor or
permitted assign of any thereof.
     “Taxes” has the meaning set forth in Section 3.01.
     “Term Maturity Date” means the eighth (8th) anniversary of the Closing
Date.
     “Termination Date” means either (i) the date on which all outstanding Debt
of the Borrower has been paid in full or (ii) if no Borrowing has occurred prior
to the Commitment Termination Date, the Commitment Termination Date.
     “TILC” means Trinity Industries Leasing Company, a Delaware corporation.
     “Transaction Documents” means the Loan Documents and the Servicing
Documents, collectively.
     “Treasury Regulations” means the regulations, including temporary and
proposed regulations, promulgated by the United States Department of Treasury
with respect to the Code, as such regulations are amended from time to time, or
corresponding provisions of future regulations.
     “Trinity” means Trinity Industries, Inc., a Delaware corporation.
     “Trinity Rail Leasing Trust II” means Trinity Rail Leasing Trust II, a
Delaware statutory trust.
36










 






--------------------------------------------------------------------------------




     “United States” means the United States of America, including the States
and the District of Columbia but excluding its territories and possessions.
     SECTION 1.02 Computation of Time Periods and Other Definitional Provisions.
For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. All references to time herein shall be references to Eastern
Standard time or Eastern Daylight time, as the case may be, unless specified
otherwise. References in this Agreement to Articles, Sections, Schedules,
Appendices or Exhibits shall be to Articles, Sections, Schedules, Appendices or
Exhibits of or to this Agreement unless otherwise specifically provided. The
definitions in Section 1.01 shall apply equally to both the singular and plural
forms of the terms defined.
ARTICLE II
THE CREDIT FACILITY
     SECTION 2.01 Commitment to Lend. Each Committed Lender severally agrees,
subject to the Agent’s determination that the terms and conditions of
Sections 2.02 and 4.02 applicable to the Closing Date have been (a) satisfied
or, (b) in all other cases, waived by the Agent and the Supermajority Lenders,
and on the other terms and conditions set forth in this Agreement, to make a
loan (relative to a Committed Lender, its “ Loan ”) to the Borrower equal to
such Committed Lender’s Commitment Percentage of the aggregate amount of the
Borrowing of Loans to be made on the Closing Date pursuant to this Section 2.01
in a single Borrowing prior to the Commitment Termination Date in order to fund
the acquisition of Railcars and related Leases by the Borrower on the Closing
Date. The Loans advanced on the Closing Date with respect to any Railcars and
related Leases shall not:
     (i) exceed the lesser of (A) the Initial Principal Amount and (B) the
product of (x) the Advance Rate multiplied by (y) the Aggregate Original Value
of all Eligible Railcars to be added to the Portfolio on the Closing Date; and
     (ii) in the case of any Committed Lender, exceed its Commitment.
The Borrowing shall be made, severally, from the Committed Lenders in proportion
to their respective Commitments. The Committed Lenders have no obligation to
make any Loans hereunder except as expressly set forth in this Agreement. Within
the foregoing limits, the Borrower may borrow under this Section 2.01 , repay,
or, to the extent permitted or required by Section 2.07 , prepay, Loans, but may
not reborrow under this Section 2.01 .
     SECTION 2.02 Procedures for Borrowing. (a) Request; Delivery of Funding
Package. The Borrower may provide the Agent with a single Request, signed by a
Responsible Officer of each of the Borrower and the Servicer, to include all
(but not less than all) of the Railcars and related Leases described in the
Railcar Portfolio CD-ROM in the Portfolio on the Closing Date. Concurrent with
the delivery of the Request, the Borrower shall deliver to the Agent the Funding
Package for each such Railcar. The Borrower shall also set forth in such Request
for each Lease in effect prior to the proposed Closing Date a statement that, to
the Knowledge of each of the Borrower and the Servicer, (i) the Lessee has made
rent payments on time (giving effect to any
37










 




--------------------------------------------------------------------------------




applicable grace periods) under such Lease or, if not, a description of any late
payments of which any Facility Party is aware during the one-year period (or
shorter period, as applicable) prior to the date of such Request and a summary
description of any earlier such defaults, if any, of which the Borrower or
Servicer is aware and (ii) no Lease Default or Lease Event of Default under such
Lease has occurred during the one-year period (or shorter period, as
applicable), prior to the date of such Request or, if that is not the case, a
description of any such Lease Default or Lease Event of Default of which the
Borrower or Servicer is aware. The Borrower shall supplement the Request with
whatever additional information the Agent reasonably requests about the proposed
transaction.
     (b) Notice of Borrowing. Upon approval by the Agent (with the consent of
the Supermajority Lenders, if required) of the Railcars and related Leases to be
included in the Portfolio on the Closing Date in accordance with Section 2.02(a)
, the Borrower may, subject to the terms and conditions of this Agreement,
borrow Loans on the Closing Date in respect of each such Railcar and related
Lease which is an Eligible Railcar and/or Eligible Lease, as applicable. In such
event, the Borrower shall give the Agent a Notice of Borrowing not later than
11:00 A.M. on the third Business Day prior to the date of the proposed Closing
Date, specifying:
     (i) the proposed Closing Date of the Borrowing, which shall be a Business
Day no earlier than ten Business Days following receipt by the Agent of the
Request and a complete Funding Package with respect to such Railcar, unless
otherwise approved by the Agent;
     (ii) the aggregate amount of the Borrowing; and
     (iii) a description of the Eligible Railcars to be financed and the
Eligible Lease(s) to be pledged on the Closing Date (which may be by cross
reference to or attachment of the related Request).
In addition, the Borrower shall deliver to each Committed Lender a copy of the
Funding Package with respect to all Railcars funded on the Closing Date within
20 days after the Closing Date.
     (c) Automatic Termination. The Commitments of the Committed Lenders shall
automatically terminate on the Commitment Termination Date.
     SECTION 2.03 Notice to Committed Lenders; Funding of Loans. (a) Notice to
Committed Lenders. Upon receipt of a Notice of Borrowing, the Agent shall
promptly deliver to each Committed Lender a Financing Notice notifying such
Committed Lender of the Closing Date and of such Committed Lender’s ratable
share of the Loans referred to therein.
     (b) Funding of Loans. Not later than 11:00 A.M. on the Business Day before
the Closing Date (the “Prefunding Date ”), each Committed Lender shall make
available or instruct (followed by diligent attention to such instruction until
such time as the Collateral Agent shall have received such Loan into the
Prefunding Account) its correspondent bank, if any, to make available its share
of such Borrowing, in Federal or other immediately available funds, to the
Collateral Agent into the Prefunding Account. Unless the Agent determines that
any applicable condition specified in Article IV has not been satisfied or
waived, the Agent shall, by 2:30 P.M. on the Closing Date, instruct the
Collateral Agent to make the amount of such Borrowing
38










 




--------------------------------------------------------------------------------




available to the Borrower at the general deposit account in the United States
designated by the Borrower in immediately available funds in a wire transfer. In
the event that the conditions as set forth in Section 4.02 for such Loan are not
satisfied or waived on the Closing Date, the Agent shall instruct the Collateral
Agent to return to the Committed Lenders their respective Loans advanced
pursuant to this Section 2.03 . Such amounts contemplated in the first sentence
of this Section 2.03(b) shall be held in the Prefunding Account.
     A Notice of Borrowing, once delivered to the Agent, shall be irrevocable
and binding on the Borrower. Following such Notice of Borrowing, the Borrower
shall indemnify each Committed Lender against any loss, cost or expense incurred
by such Committed Lender as a result of any failure to fulfill, on or before the
proposed Closing Date specified in the Notice of Borrowing, the conditions set
forth in Section 4.02 , including any loss, cost or expense incurred by reason
of the liquidation or re-employment of deposits or such funds acquired by the
Committed Lenders to fund the Loans to be made pursuant to this Section 2.03(b)
. Any such loss, cost or expense shall be paid in accordance with
Section 2.07(c) after any Committed Lender shall have furnished to the Borrower
and the Agent, with reasonable supporting calculations, a notice specifying the
amounts thereof.
     (c) [Reserved].
     (d) Obligations of Committed Lenders Several. The failure of any Committed
Lender to make a Loan required to be made by it as part of the Borrowing
hereunder shall not relieve any other Lender of its obligation, if any,
hereunder to make any Loan on the Closing Date of such Borrowing, but, except as
otherwise provided in Section 11.06(g) , no Lender shall be responsible for the
failure of any other Lender to make the Loan to be made by such other Lender on
the Closing Date.
     SECTION 2.04 Evidence of Loans. (a) Lender Accounts. Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness to such Lender resulting from the Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time under this Agreement.
     (b) Agent Records. The Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Agent hereunder from the Borrower and each Lender’s share thereof.
     (c) Evidence of Debt. The entries made in the accounts maintained pursuant
to subsections (a) and (b) of this Section 2.04 shall be conclusive evidence
(absent manifest error) of the existence and amounts of the obligations therein
recorded; provided , however , that the failure of any Lender or the Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Loans in accordance with their terms.
     (d) Notes. Notwithstanding any other provision of this Agreement, if any
Lender shall request and receive a Note or Notes as provided in Section 11.06 or
otherwise, then the Loans of such Lender shall be evidenced by a single Note
substantially in the form of Exhibit B ,
39










 




--------------------------------------------------------------------------------




and payable to the order of such Lender in an amount equal to the aggregate
unpaid principal amount of such Lender’s Loans.
     (e) Note Endorsements. Each Lender having a Note shall record the date and
amount of each Loan made by it and the date and amount of each payment of
principal made by the Borrower with respect thereto, and may, if such Lender so
elects in connection with any transfer or enforcement of its Note, endorse on
the reverse side or on the schedule, if any, forming a part thereof appropriate
notations to evidence the foregoing information with respect to each outstanding
Loan evidenced thereby; provided that the failure of any Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under any such Note. Each Lender is hereby irrevocably authorized
by the Borrower so to endorse its Note and to attach to and make a part of its
Note a continuation of any such schedule as and when required. When the Borrower
has paid a Note in full, such Lender will promptly return such Note to the
Agent, who will return such Note to the Borrower, against receipt therefor,
marked “PAID IN FULL”.
     (f) Lost, Mutilated and Destroyed Notes, etc. If any Note issued to a
Lender pursuant to this Agreement shall become mutilated, destroyed, lost or
stolen, the Borrower shall, upon the written request of the holder of such Note,
execute and deliver to the Agent, who shall endorse and deliver to the
applicable Lender in replacement thereof a new Note, payable to the same holder
in the same principal amount and dated the same date as the Note so mutilated,
destroyed, lost or stolen. If the Note being replaced has become mutilated, such
Note shall be surrendered to the Borrower for cancellation and if the Note being
replaced has been destroyed, lost or stolen, the holder of such Note shall
furnish to the Borrower such indemnification as may be required by the Borrower
to hold the Borrower harmless and evidence reasonably satisfactory to the
Borrower of the destruction, loss or theft of such Note and of the ownership
thereof; provided , however , that if the holder of such Note is a Lender, the
written undertaking of such Lender shall be sufficient indemnity for purposes of
this Section 2.04(f) .
     SECTION 2.05 Interest. (a) Rate of Interest. (i) Each Loan (or any amounts
held in the Prefunding Account pursuant to a Notice of Borrowing issued by the
Borrower as provided in Section 2.03(b) ) shall bear interest on the outstanding
principal amount thereof, for each day (excluding the last day) during each
Interest Period applicable thereto, at a rate per annum equal to the Applicable
Rate for such day; provided that any change to the interest rate shall not take
effect until the next succeeding Interest Period after such designation. Such
interest shall be payable in arrears on each Settlement Date and on the
Termination Date.
     (ii) At any time during which an Event of Default has occurred and is
continuing, each Loan shall bear additional interest (in addition to the
interest payable pursuant to Section 2.05(a)(i) ) on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto, at
a rate per annum equal to the Default Margin and such accrued additional
interest shall be aggregated on the last day of such Interest Period (all such
aggregated additional interest, the “ Aggregated Default Interest ”). Such
Aggregated Default Interest shall bear interest on the outstanding amount
thereof, for each day (excluding the last day) during each Interest Period
applicable thereto, at a rate per annum equal to the Aggregated Default Interest
Rate and such accrued interest shall be aggregated on the last day of such
Interest Period with the
40










 




--------------------------------------------------------------------------------




Aggregated Default Interest and shall be deemed “Aggregated Default Interest”
upon such aggregation. Aggregated Default Interest and the interest thereon
shall be payable in arrears on the date on which the aggregate principal amount
of the Loans have been paid in full pursuant to the terms of this Agreement.
     (b) Determination and Notice of Interest Rates. The Agent shall determine
each interest rate applicable to the Loans (or any amounts held in the
Prefunding Account pursuant to a Notice of Borrowing issued by the Borrower as
provided in Section 2.03(b) ) hereunder as provided herein. The Agent shall give
prompt notice to the Borrower and the participating Lenders of each rate of
interest so determined, and its determination thereof shall be conclusive in the
absence of manifest error.
     SECTION 2.06 Repayment and Maturity of Loans.
     (a) Term Maturity Date. At any time and from time to time following the
occurrence of the Term Maturity Date, if the outstanding principal balance of
the Loans is greater than zero then the Collateral Agent (at the written
direction of the Agent and the Required Lenders, which direction shall specify
the manner in which such Collateral shall be sold as well as the amount) may
direct the Borrower through a written notice of direction to (and upon receipt
of such written notice of direction the Borrower shall or shall cause the
Servicer to) sell all or any part of the Collateral in the amount and in the
manner specified by the Collateral Agent in such written notice of direction,
and upon any such written notice of direction the outstanding principal amount
of the Loans in an amount equal to the aggregate of the Allocable Debt for each
Railcar so requested to be sold shall become immediately due and payable.
     (b) Legal Final Maturity Date. On the Legal Final Maturity Date, the
remaining principal balance of the Loans and all other Obligations under the
Loan Documents shall become immediately due and payable.
     SECTION 2.07 Prepayments. (a) Voluntary Prepayments. Subject always to
Section 7.05, the Borrower shall have the right at any time and from time to
time to voluntarily prepay the Loans in whole or in part; provided , however ,
that (i) each partial prepayment of Loans shall be in a minimum principal amount
of $1,000,000 and (ii) the Borrower shall have given prior written or telecopy
notice (or telephone notice promptly confirmed by written or telecopy notice) to
the Agent by 10:00 A.M., at least five Business Days prior to the date of
prepayment. Each notice of prepayment shall specify the prepayment date and the
principal amount to be prepaid. Each notice of prepayment shall be irrevocable
and shall commit the Borrower to prepay such Loans by the amount stated therein
on the date stated therein. All prepayments under this Section 2.07(a) and/or
Section 2.07(b) shall be accompanied by Optional Prepayment Premium (if any),
accrued interest on the principal amount being prepaid to the date of payment
together with any Funding Losses amounts owed to any Lender.
     (b) Mandatory Prepayments. The Borrower shall be required to prepay Loans
as provided in clauses (i) through (iii) of this Section 2.07(b) . All payments
under this Section 2.07(b) shall be accompanied by Optional Prepayment Premium
(if any), accrued interest on the principal amount being prepaid to the date of
payment together with any Funding Losses owed to any Lender.
41










 




--------------------------------------------------------------------------------




     (i) On each Settlement Date, an aggregate amount equal to the amount of all
Available Collections and other amounts on deposit in the Collection Account (as
of the Calculation Date immediately preceding such Settlement Date) and, at the
Agent’s discretion (subject to Section 6.14(c) ), the Liquidity Reserve Account
shall be applied (and the Loans, together with other Obligations then due, shall
be prepaid to the extent of cash available therefor) in accordance with the
provisions of Section 2.07(c)(i) or 2.07(c)(ii) , as applicable.
     (ii) Following the occurrence of an Event of Default and acceleration of
the Loans, the outstanding Loans shall be prepaid by the Borrower from the
Collection Account or Net Cash Proceeds Account, as applicable, immediately,
together with accrued interest thereon to the date of such prepayment, the
amount of Funding Losses, if any, owed to each Lender and other Obligations owed
hereunder, all in accordance with the provisions of Section 2.07(c)(ii) or
Section 2.07(c)(iii), as applicable.
     (iii) On the first Business Day after receipt thereof by the Borrower, and
notwithstanding the provisions of Section 2.07(c)(i) or (ii) , any Net Cash
Proceeds received from any Asset Disposition and not otherwise deposited into
the Substitution Account or Modifications and Improvement Account as permitted
by Section 6.09 shall be paid into the Net Cash Proceeds Account and applied in
the order of priority set forth in Section 2.07(c)(iii) .
     (iv) On the first Settlement Date to occur after receipt of the proceeds of
any rescission pursuant to Section 4.9 of a Purchase and Sale Agreement (or any
time before such first Settlement Date, if elected by the Borrower), unless the
Seller shall have elected to replace the Railcar subject to rescission with one
or more Qualifying Replacement Railcars, the proceeds of such rescission (other
than in-kind proceeds) shall be applied first to costs and expenses described in
Section 4.9(ii) of the applicable Purchase and Sale Agreement, second an amount
equal to the Allocable Debt in respect of such Railcar immediately prior to such
rescission shall be applied in the order of priority set forth in
Section 2.07(c)(iii) and third the balance, if any, at the direction of the
Borrower.
     (c) Application of Payments and Prepayments. (i) Application of Collections
Account. Subject to Section 2.07(c)(ii), so long as (x) no Event of Default has
occurred and is continuing and (y) no Amortization Event has occurred and is
continuing, on each Settlement Date, all amounts on deposit in the Collection
Account as of the Calculation Date immediately preceding such Settlement Date
and amounts which are applied in accordance with Section 6.14(c) from the then
current balance of the Liquidity Reserve Account shall be applied by the
Depositary on such Settlement Date in the following order of priority:
     first, to the Servicer, for distribution to the Lessees, if any, whose
payments in respect of the applicable Leases are not made net of any Railroad
Mileage Credits due and owing to such Lessee, an amount equal to the Railroad
Mileage Credits due to such Lessee for which an allocation has not previously
been made pursuant to this clause (or any corresponding clause of any other
subsection in this Section 2.07(c) ) as certified to
42










 




--------------------------------------------------------------------------------




the Agent by the Servicer not later than the Calculation Date immediately
preceding such Settlement Date;
     second, ratably (x) to reimburse the Servicer for outstanding Servicer
Reimbursable Expenses, (y) to reimburse or pay the Agent and/or the Collateral
Agent for any fees and expenses incurred by the Agent and/or the Collateral
Agent not described below (including, without limitation, reasonable attorney’s
fees and expenses and the fees and expenses of any person appointed by the Agent
to replace the Servicer pursuant to the Servicing Agreement) in connection with
any Servicer Replacement Event or Event of Default and the exercise by the Agent
and/or the Collateral Agent of any right or remedy hereunder and not previously
reimbursed or paid by the Lenders and (z) to the reimbursement of the Lenders
for any amounts paid by the Lenders to the Agent in compensation for fees and
expenses incurred by the Agent as described in this clause second ;
     third, if (A) any amount (a “Reimbursement Amount”) paid by a Lessee into
the Collection Account since the last Settlement Date was specifically paid to
reimburse any expense paid by the Servicer under the Servicing Agreement (but
not to include Servicer Advances or other payments by the Servicer in respect of
unpaid Monthly Rent amounts) because the Lessee had failed to pay an amount due
or perform an obligation under the applicable Lease, (B) the Lessee has cured
all payment defaults under the applicable Lease and (C) the Servicer has
provided the Agent with documentation that enables the Agent to verify the
amounts distributable under this clause third , to reimburse the Servicer for
such payment in an amount up to but not exceeding, the Reimbursement Amount;
     fourth, to the payment of the Servicer’s Fees payable on such Settlement
Date, together with the aggregate amount of any Servicer’s Fees which were due
and payable on any previous Settlement Date and remain unpaid;
     fifth, ratably (x) to the payment of accrued and unpaid interest (except
for Aggregated Default Interest and accrued and unpaid interest thereon and
interest based on the Step-Up Yield) on the Loans and (y) to the payment of
Derivatives Obligations (other than for the payment of Derivatives Termination
Value), if any, then due and payable, and (z) to the payment of all indemnities
in respect of Taxes, Other Taxes, stamp taxes, Funding Losses, increased costs
referred to in Section 3.03 , losses, costs and expenses referred to in
Section 2.03(b) , in each case with respect to the Protected Parties and other
amounts, other than principal or interest on the Loans, payable to any Protected
Party (other than the Servicer) in accordance with the Loan Documents;
     sixth, to reimburse the Servicer for outstanding Servicer Advances,
together with accrued interest thereon;
     seventh, ratably (x) to the Operating Expenses Account in an amount equal
to the Operating Expenses anticipated to be incurred by the Borrower and/or the
Servicer in the one-month period following such Settlement Date, (y) to the
Modifications and Improvements Account in an amount equal to the lesser of
(i) the amount of
43










 




--------------------------------------------------------------------------------




modifications and improvements permitted to be funded from an Account under
Section 6.08 or Section 6.09 or (ii) the amount of modifications and
improvements anticipated to be incurred in the one-month period following such
Settlement Date and (z) to the Maintenance Reserve Account in an amount equal to
the cost of replacement Parts anticipated to be incurred in the one-month period
following such Settlement Date;
     eighth, to the Liquidity Reserve Account in an amount equal to the amount
(if any) by which (x) the Liquidity Reserve Target Amount exceeds (y) the
balance of the Liquidity Reserve Account, in each case as determined on the
immediately preceding Calculation Date;
     ninth, to the Lenders, for the payment of the Required Principal Payment
Amount;
     tenth, to the Derivatives Creditors for the payment of Derivatives
Termination Value (other other than for the payment of Derivatives Termination
Value resulting from a Derivatives Creditor Event);
     eleventh, to the Lenders, for the payment of any Optional Prepayment
Premium;
     twelfth, to the payment of accrued and unpaid interest on the Loans based
on the Step-Up Yield;
     thirteenth, to the Derivatives Creditors for the payment of Derivatives
Termination Value resulting from a Derivatives Creditor Event;
     fourteenth, to (x) the Operating Expenses Account an amount determined by
the Servicer to be prudent to establish a reserve for expected future Operating
Expenses, and (y) the Maintenance Reserve Account and/or the Modifications and
Improvements Account an amount determined by the Servicer to be prudent to
establish a reserve for expected future maintenance, improvements and
modifications of Portfolio Railcars;
     fifteenth, to the payment of the unpaid Aggregated Default Interest on the
Loans and any accrued and unpaid interest thereon;
     sixteenth, ratably (x) the payment of Optional Modifications and (y) to the
repayment of Servicer Optional Modification Advances; and
     seventeenth, at the direction of the Borrower.
     (ii) Application of Collections Account if an Event of Default or
Amortization Event has Occurred and is Continuing. Notwithstanding anything to
the contrary set forth in this Agreement or any other Loan Document, if (x) any
Event of Default has occurred and is continuing or (y) any Amortization Event
has occurred and is continuing, unless the Agent shall elect, with the consent
of the Supermajority Lenders, to apply such amounts in accordance with
Section 2.07(c)(i) above, on each Settlement Date, all amounts on deposit in the
Collection Account as of the Calculation Date immediately preceding such
Settlement Date and amounts which are applied in accordance with Section 6.14(c)
from the then current balance of the Liquidity Reserve Account and all
44










 




--------------------------------------------------------------------------------




other payments received and all amounts (other than Net Cash Proceeds deposited
into the Net Cash Proceeds Account which shall first be applied in accordance
with Section 2.07(c)(iii) ) held or realized by or for the benefit of the Agent
or the Collateral Agent (including any amount realized by the Agent or the
Collateral Agent after the exercise of any remedy as set forth herein or in any
other Loan Document and all proceeds of the Collateral), and all payments or
amounts (other than Net Cash Proceeds deposited into the Net Cash Proceeds
Account which shall first be applied in accordance with Section 2.07(c)(iii) )
then held or thereafter received by or for the benefit of the Agent or the
Collateral Agent hereunder or under the Loan Documents or in the Accounts shall
be applied by the Depositary on such Settlement Date in the following order of
priority:
     first, to the Servicer, for distribution to the Lessees, if any, whose
payments in respect of the applicable Leases are not made net of any Railroad
Mileage Credits due and owing to such Lessee, an amount equal to the Railroad
Mileage Credits due to such Lessee for which an allocation has not previously
been made pursuant to this clause (or any corresponding clause of any other
subsection in this Section 2.07(c) ) as certified to the Agent by the Servicer
not later than the Calculation Date immediately preceding such Settlement Date;
     second, ratably (x) to reimburse the Servicer for outstanding Servicer
Reimbursable Expenses, (y) to reimburse or pay the Agent and/or the Collateral
Agent for any fees and expenses incurred by the Agent and/or the Collateral
Agent not described below (including, without limitation, reasonable attorney’s
fees and expenses and the fees and expenses of any person appointed by the Agent
to replace the Servicer pursuant to the Servicing Agreement) in connection with
any Servicer Replacement Event or Event of Default and the exercise by the Agent
and/or the Collateral Agent of any right or remedy hereunder and not previously
reimbursed or paid by the Lenders and (z) to the reimbursement of the Lenders
for any amounts paid by the Lenders to the Agent in compensation for fees and
expenses incurred by the Agent as described in this clause second ;
     third, if (A) any Reimbursement Amount since the last Settlement Date was
specifically paid to reimburse any expense paid by the Servicer under the
Servicing Agreement (but not to include Servicer Advances or other payments by
the Servicer in respect of unpaid Monthly Rent amounts) because the Lessee had
failed to pay an amount due or perform an obligation under the applicable Lease,
(B) the Lessee has cured all payment defaults under the applicable Lease and
(C) the Servicer has provided the Agent with documentation that enables the
Agent to verify the amounts distributable under this clause third , to reimburse
the Servicer for such payment in an amount up to but not exceeding, the
Reimbursement Amount;
     fourth, to the payment of the Servicer’s Fee payable on such Settlement
Date, together with the aggregate amount of any Servicer’s Fees which were due
and payable on any previous Settlement Date and remain unpaid;
     fifth, ratably (x) to the payment of accrued and unpaid interest (except
for Aggregated Default Interest and accrued and unpaid interest thereon and
interest based on
45










 




--------------------------------------------------------------------------------




the Step-Up Yield) on the Loans and (y) to the payment of Derivatives
Obligations (other than for the payment of Derivatives Termination Value), if
any, then due and payable, and (z) to the payment of all indemnities in respect
of Taxes, Other Taxes, stamp taxes, Funding Losses, increased costs referred to
in Section 3.03 , losses, costs and expenses referred to in Section 2.03(b) , in
each case with respect to the Protected Parties and other amounts, other than
principal or interest on the Loans, payable to any Protected Party (other than
the Servicer) in accordance with the Loan Documents;
     sixth, ratably (x) to the Operating Expenses Account in an amount equal to
the Operating Expenses anticipated to be incurred by the Borrower and/or the
Servicer in the one-month period following such Settlement Date, (y) so long as
no Event of Default has occurred and is continuing, to the Modifications and
Improvements Account in an amount equal to the lesser of (i) the amount of
modifications and improvements permitted to be funded from an Account under
Section 6.08 or Section 6.09 or (ii) the amount of modifications and
improvements anticipated to be incurred in the one-month period following such
Settlement Date and (z) so long as no Event of Default has occurred and is
continuing, to the Maintenance Reserve Account in an amount equal to the cost of
replacement Parts anticipated to be incurred in the one-month period following
such Settlement Date;
     seventh, to the Liquidity Reserve Account in an amount equal to the amount
(if any) by which (x) the Liquidity Reserve Target Amount exceeds (y) the
balance of the Liquidity Reserve Account, in each case as determined on the
immediately preceding Calculation Date;
     eighth, to reimburse the Servicer for outstanding Servicer Advances,
together with accrued interest thereon;
     ninth, ratably (x) to the payment of the unpaid principal amount of the
Loans, (y) to the Derivatives Creditors for the payment of Derivatives
Termination Value (other other than for the payment of Derivatives Termination
Value resulting from a Derivatives Creditor Event), if any, and (z) to the
Lenders, for the payment of any Optional Prepayment Premium ;
     tenth, to the payment of accrued and unpaid interest on the Loans based on
the Step-Up Yield;
     eleventh, to the Derivatives Creditors for the payment of Derivatives
Termination Value resulting from a Derivatives Creditor Event;
     twelfth, to the payment of the unpaid Aggregated Default Interest on the
Loans and any accrued and unpaid interest thereon;
     thirteenth, ratably (x) the payment of Optional Modifications and (y) to
the repayment of Servicer Optional Modification Advances; and
     fourteenth, at the direction of the Borrower.
46










 




--------------------------------------------------------------------------------




     (iii) Third Waterfall. Except as otherwise provided in Section 2.07(b)(iv),
all amounts on deposit in the Net Cash Proceeds Account shall be applied by the
Depositary as and when received, provided however, if no Event of Default or
Amortization Event has occurred and is continuing, the Borrower may elect that
all amounts on deposit in the Net Cash Proceeds Account be applied by the
Depositary on the next Settlement Date following such deposit, in each case in
accordance with the following priority:
     first, ratably (x) to the payment of accrued and unpaid interest on the
Loans (excluding Aggregated Default Interest but including interest based on the
Step-Up Yield), (y) to the payment of Derivatives Obligations, if any, then due
and payable and (z) to the Lenders for the payment of all indemnities in respect
of Taxes, Other Taxes, stamp taxes, Funding Losses, increased costs referred to
in Section 3.03 , losses, costs and expenses referred to in Section 2.03(b) , in
each case in this clause first relating to the principal portion of the Loans
being paid on such date pursuant to clause second below;
     second, ratably (x) to the Lenders for the payment of the applicable
Prepayment Amount, and (y) to the Derivatives Creditors for the payment of
Derivatives Termination Value (other other than for the payment of Derivatives
Termination Value resulting from a Derivatives Creditor Event), if any, and
(z) to the Lenders, for the payment of any Optional Prepayment Premium;
     third, unless an Event of Default or Amortization Event has occurred and is
continuing, to be applied in the order of priority set forth in
Section 2.07(c)(i) ; and
     fourth, if an Event of Default or Amortization Event has occurred and is
continuing, to be applied in the order of priority set forth in
Section 2.07(c)(ii) ;
     (iv) Earnings on Cash Equivalents. Any earnings on Cash Equivalents shall
constitute part of the Collateral and shall be applied in accordance with
Section 2.07(c) . Any losses resulting from any Cash Equivalents shall be for
the Borrower’s account, and under no circumstances shall the Collateral Agent,
the Agent or any Lender have any liability or responsibility therefor.
     (d) Release of Amounts from Liquidity Reserve Account. On any Settlement
Date, if there exists in the Liquidity Reserve Account any amount in excess of
the Liquidity Reserve Target Amount (after giving effect to all other payments
to be made on such Settlement Date and as calculated on the Calculation Date
immediately preceding such Settlement Date), the Agent shall be deemed to have
released such excess amount from the Liquidity Reserve Account and such excess
amount shall be applied by the Depositary in accordance with Section 2.07(c) .
     SECTION 2.08 Optional Replacement of Lenders (Non-Pro-Rata). If (i) any
Lender or other Tax Protected Party has demanded compensation or indemnification
pursuant to Section 3.01 , 3.03 or 3.04 , or (ii) the obligation of any Lender
to fund its Loans at the Adjusted Eurodollar Rate has been suspended pursuant to
Section 3.02 or (iii) any Lender has failed to consent to a proposed amendment,
waiver, discharge or termination which pursuant to the terms of Section 11.03 or
any other provision of any Loan Document requires the consent of the
Supermajority Lenders or all of the Lenders, the Borrower shall have the right,
with the prior
47










 




--------------------------------------------------------------------------------




written consent of the Agent, to (i) remove such Lender and all related Tax
Protected Parties or (ii) replace such Lender and all related Tax Protected
Parties by causing the related Lender to assign its outstanding Loans and Notes
(if any) to one or more existing Lenders or Eligible Assignees pursuant to
Section 11.06 . The replacement of a Lender pursuant to this Section 2.08 shall
be effective on the tenth Business Day (the “ Replacement Date ”) following the
date of notice of such replacement to the Lenders through the Agent, subject to
the satisfaction of the following conditions:
     (A) each replacement Lender and/or Eligible Assignee, and each Tax
Protected Party subject to replacement, shall have satisfied the conditions to
an Assignment and Acceptance set forth in Section 11.06(b) and, in connection
therewith, the replacement Lender(s) and/or Eligible Assignee(s) shall pay to
each Tax Protected Party subject to replacement an amount equal in the aggregate
to the sum of (A) the principal of, and all accrued but unpaid interest on, its
outstanding Loans and (B) all accrued but unpaid fees owing to it pursuant to
Section 2.09 ; and
     (B) the Borrower shall have paid to the Agent for the account of each
replaced Tax Protected Party an amount equal to all obligations owing to such
replaced Tax Protected Party by the Borrower pursuant to this Agreement and the
other Loan Documents (other than those obligations of the Borrower referred to
in clause (A) above).
In the case of the removal of a Tax Protected Party pursuant to this
Section 2.08, upon payment by the Borrower to the Agent for the account of the
Tax Protected Party subject to such removal of an amount equal to the sum of
(i) the aggregate principal amount of all Loans held by such Tax Protected Party
and (ii) all accrued interest, fees and other amounts owing to such Tax
Protected Party hereunder, including, without limitation, all amounts payable by
the Borrower to such Tax Protected Party under Article III or Sections 11.05 and
11.06 , such Tax Protected Party shall cease to constitute a Tax Protected Party
hereunder; provided that the provisions of this Agreement (including, without
limitation, the provisions of Article III and Sections 11.05 and 11.06 ) shall
continue to govern the rights and obligations of a removed Tax Protected Party
with respect to any Loans made or any other actions taken by such removed Tax
Protected Party while it was a Tax Protected Party.
     SECTION 2.09 Agent Fee Letter. On each Settlement Date, the Borrower shall
pay the Agent for its account such fee or fees as shall be payable at such time
in accordance with the Agent Fee Letter.
     SECTION 2.10 Pro-rata Treatment. Except to the extent otherwise provided
herein, the Borrowing, each payment or prepayment of principal of or interest on
any Loan, each payment of fees and each conversion or continuation of any Loan,
shall be allocated pro-rata among the relevant Lenders in accordance with the
respective principal amounts of the outstanding Loans of such Lenders); provided
that, in the event any amount paid to any Lender pursuant to this Section 2.10
is rescinded or must otherwise be returned by the Agent, each Lender shall, upon
the request of the Agent, repay to the Agent the amount so paid to such Lender,
with interest for the period commencing on the date such payment is returned by
the Agent until the date the Agent receives such repayment at a rate per annum
equal to, during the period to but excluding
48










 




--------------------------------------------------------------------------------




the date two Business Days after such request, the Federal Funds Rate, and
thereafter, the Corporate Base Rate plus two percent per annum.
     SECTION 2.11 Sharing of Payments. The Lenders agree among themselves that,
except to the extent otherwise provided herein, if any Lender shall obtain
payment in respect of any Loans or any other obligation owing to such Lender
under this Agreement through the exercise of a right of setoff, banker’s lien or
counterclaim, or pursuant to a secured claim under Section 506 of the Bankruptcy
Code or other security or interest arising from, or in lieu of, such secured
claim, received by such Lender under any applicable bankruptcy, insolvency or
other similar law or otherwise, or by any other means, in excess of its pro-rata
share of such payment as provided for in this Agreement, such Lender shall
promptly pay in cash or purchase first , from the Lenders a participation in the
Loans in such amounts received by any such Lender, and make such other
adjustments from time to time, as shall be equitable to the end that all the
Lenders share such payment in accordance with their respective ratable shares as
provided for in this Agreement. The Lenders further agree among themselves that
if payment to a Lender obtained by such Lender through the exercise of a right
of setoff, banker’s lien, counterclaim or other event as aforesaid shall be
rescinded or must otherwise be restored, each Lender which shall have shared the
benefit of such payment shall, by payment in cash or a repurchase of a
participation theretofore sold, return its share of that benefit (together with
its share of any accrued interest payable with respect thereto) to each Lender
whose payment shall have been rescinded or otherwise restored. The Borrower
agrees that any Lender so purchasing such a participation may, to the fullest
extent permitted by law, exercise all rights of payment, including setoff,
banker’s lien or counterclaim, with respect to such participation as fully as if
such Lender were a holder of such Loans or other obligation in the amount of
such participation. If under any applicable bankruptcy, insolvency or other
similar law, any Lender receives a secured claim in lieu of a setoff to which
this Section 2.11 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders under this Section 2.11 to share in the benefits of
any recovery on such secured claim.
     SECTION 2.12 Payments, Computations, Proceeds of Collateral, Etc.
(a) Unless otherwise expressly provided in a Loan Document, all payments by the
Borrower to the Protected Parties pursuant to each Loan Document shall be made
by the Borrower (or by its designee) to the Agent for the pro rata account of
the Protected Parties entitled to receive such payment or, at the direction of
the Agent, directly to such Protected Parties. All payments shall be made
without setoff, deduction (except for Taxes which are expressly addressed in
Section 3.01 ) or counterclaim not later than 11:00 A.M. New York City time on
the date due in Dollars in same day or immediately available funds to such
account or accounts (if payment is to be made directly to the Protected Parties)
as the Agent shall specify from time to time by notice to the Borrower. Funds
received after that time shall be deemed to have been received by the Agent or a
Protected Party, as the case may be, on the next succeeding Business Day. In the
event that a payment is made to Agent for the pro rata account of the Protected
Parties entitled to such payment, the Agent shall promptly remit in same day
funds to each Protected Party its share, if any, of such payments received by
the Agent for the account of such Protected Party. Whenever any payment is to be
made hereunder or under any Loan, or whenever the last day of any Interest
Period would otherwise occur on a day other than a Business Day, such payment
shall be made, and the last day of such Interest Period shall occur, on the next
succeeding Business Day and interest at the Applicable Rate shall accrue on such
amount from the original
49










 




--------------------------------------------------------------------------------




due date to such next Business Day; provided, that if such extension would cause
the last day of such Interest Period to occur in a new calendar month, the last
day of such Interest Period shall occur on the next preceding Business Day.
     (b) Distributions by the Agent. Each such distribution by the Agent to such
Protected Party shall be made in accordance with Section 2.07 . Upon the request
of any Protected Party, the Agent in its sole discretion may cause to be
distributed to such Protected Party on such due date a corresponding amount with
respect to the amount then due such Protected Party. If and to the extent the
Borrower shall not have so made such payment in full to the Agent and the Agent
shall have so caused to be distributed to such Protected Party a corresponding
amount with respect to the amount then due such Protected Party, such Protected
Party shall repay forthwith on demand such amount distributed to such Protected
Party together with interest thereon, for each day from the date such amount is
distributed to such Protected Party until the date such Protected Party repays
such amount to the Agent, at the Federal Funds Rate for the first three Business
Days after demand by the Agent and at the Applicable Rate thereafter until the
date such Protected Party repays such amount to the Agent.
     (c) Computations. All computations of interest and fees hereunder shall be
made on the basis of the actual number of days elapsed over a year of 360 days.
Interest shall accrue from and include the date of borrowing but exclude the
date of payment.
     SECTION 2.13 Interest Rate Risk Management.
     (a) On the Closing Date, the Borrower will enter into, and maintain until
the earlier of (i) the Expected Maturity Date or (ii) the Termination Date, one
or more Derivatives Agreements with an aggregate notional balance equal to or
exceeding ninety percent (90%) (but not for any period in excess of 30
consecutive days, more than 110%) of the then Scheduled Targeted Principal
Balance. On the Expected Maturity Date (unless the Termination Date has
occurred), at the request of the Agent, the Borrower will enter into, and
maintain until the Termination Date, one or more Derivatives Agreements with an
aggregate notional balance equal to or exceeding ninety percent (90%) (but not
for any period in excess of 30 consecutive days, more than 110%) of the then
outstanding principal amount of the Loans. Such Derivative Agreements shall
provide that notional balances may be adjusted downward from time to time to
reflect any prepayments of the Loans.
     (b) If the Borrower, or the Servicer, on behalf of the Borrower, fails to
comply with Section 2.13(a), the Required Lenders shall have the right, in their
sole discretion and at the expense of the Borrower if necessary (as determined
in the sole discretion of the Required Lenders), to direct the Agent to enter
into or maintain one or more Derivatives Agreements selected by the Required
Lenders (in their sole discretion) on behalf of the Borrower such that, after
giving effect to such action, the Borrower will be in compliance with
Section 2.13(a) . In the event the Required Lenders determine to direct the
Agent to enter into or maintain a Derivatives Agreement on the Borrower’s
behalf, the Required Lenders shall promptly send a copy of any such agreement to
the Borrower. Reasonable costs and expenses of the Required Lenders related to
the entry into and maintenance of Derivatives Agreements shall be paid by the
Borrower.
50










 




--------------------------------------------------------------------------------




     (c) If, at any time while the Loans or other obligations under the
Transaction Documents remain unpaid, a Derivatives Creditor ceases to be an
Eligible Derivatives Creditor, the Borrower shall within sixty (60) days after
it obtains Knowledge of such event, either (i) replace the non-conforming
Derivatives Creditor with an Eligible Derivatives Creditor or (ii) require the
non-conforming Derivatives Creditor to deliver a letter of credit or provide
alternative credit support in order to support its obligations under the
Derivatives Agreement, as the Borrower and such non-conforming Derivatives
Creditor may agree, subject to the consent of the Agent and the prior written
confirmation that the Rating Agency Condition has been satisfied.
     (d) All payments received from all such Derivatives Agreements shall be
deposited directly into the Collection Account.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
     SECTION 3.01 Taxes. (a) Payments Net of Certain Taxes. Any and all payments
by the Borrower to or for the account of any Tax Protected Party hereunder or
under any other Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Tax Protected Party, taxes imposed on its net
income, profits and franchise, branch profits, capital, doing business or net
worth taxes imposed on it, in each case by the jurisdiction under the laws of
which such Tax Protected Party is organized, has its applicable lending office
or does business (unless such imposition is made by a jurisdiction other than
one where such Tax Protected Party is organized or has its applicable lending
office and is solely on account of such Tax Protected Party being a party to,
receiving a payment or income under, or enforcing, this Agreement or any other
Loan Document), or any political subdivision thereof (all such non-excluded
taxes, duties, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “ Taxes ”). If the Borrower shall
be required by law to deduct or withhold any Taxes from or in respect of any sum
payable under this Agreement or any other Loan Document to any Tax Protected
Party, (i) subject to clauses (e) and (f) of this Section 3.01 , the sum payable
shall be increased as necessary so that after making all required deductions and
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section 3.01 ) such Tax Protected Party receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and withholdings, (iii) the
Borrower shall pay the full amount deducted or withheld to the relevant taxation
authority or other authority in accordance with Applicable Law and (iv) the
Borrower shall furnish to the Agent, at the Agent’s Office, the original or a
certified copy of a receipt evidencing payment thereof.
     (b) Other Taxes. In addition, the Borrower agrees to pay any and all
present or future stamp, documentary or excise taxes or similar levies which
arise from any payment made under this Agreement or any other Loan Document or
from the execution or delivery of, or otherwise with respect to, this Agreement
or any other Loan Document (hereinafter referred to as “ Other Taxes ”).
51










 




--------------------------------------------------------------------------------




     (c) Additional Taxes. The Borrower agrees to indemnify each Tax Protected
Party for the full amount of Taxes and Other Taxes (including any Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section 3.01 ) paid by such Tax Protected Party and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto
within 30 days after receipt of documentation reasonably evidencing the amount
and nature of such payment.
     (d) Tax Forms and Certificates. Each Lender organized under the laws of a
jurisdiction outside the United States (a “ Non-U.S. Lender ”) shall, on or
prior to the date of its execution and delivery of this Agreement in the case of
each Lender listed on the signature pages thereof and on or prior to the date on
which it becomes a Lender in the case of each other Lender, and from time to
time thereafter as required by law on or prior to the expiration of the form or
certificate most recently provided, provide the Borrower and the Agent with
true, complete and correct (i) Internal Revenue Service Form W-8BEN or W-8ECI,
as appropriate, or any successor form prescribed by the Internal Revenue
Service, certifying that such Lender is entitled to benefits under an income tax
treaty to which the United States is a party which reduces to zero the rate of
withholding tax on payments of interest or certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States or (ii) any other form or certificate required
by any United States taxing authority (including any certificate required by
Sections 871(h) and 881(c) of the Code), certifying that such Lender is entitled
to a complete exemption from tax on payments pursuant to this Agreement or any
of the other Loan Documents. Additionally, if a Lender or Tax Protected Party
sells, assigns or transfers any participation in a Loan to another Person, such
Lender or Tax Protected Party shall provide any new forms required as a result
of such sale or transfer (including, if necessary, Internal Revenue Service Form
W-8IMY).
     (e) Failure to Provide Tax Forms and Certificates. For any period with
respect to which a Lender has failed to provide the Borrower and the Agent with
the appropriate form or certificate in the manner and as prescribed by
Section 3.01(d) (unless such failure is due to a change in treaty, law or
regulation occurring subsequent to the date on which a form originally was
required to be provided), neither such Lender nor any related Tax Protected
Party shall be entitled to additional amounts under Section 3.01(a) or
indemnification under Section 3.01(b) with respect to Taxes imposed by the
United States or any political subdivision therein as a result of such failure;
provided , however , that should a Tax Protected Party, which is otherwise
exempt from or subject to a reduced rate of withholding tax, become subject to
Taxes because of its or any related Lender’s failure to deliver a form required
to be delivered hereunder, the Borrower shall take such steps as such Lender or
Tax Protected Party shall reasonably request at such Tax Protected Party’s cost
to assist such Tax Protected Party to recover such Taxes.
     (f) Obligations in Respect of Non-U.S. Lenders. The Borrower shall not be
required to indemnify any Non-U.S. Lender or related Tax Protected Party or to
pay any additional amounts to any Non-U.S. Lender or related Tax Protected
Party, in respect of United States Federal withholding tax pursuant to
subsections (a) or (b) above to the extent that the obligation to withhold
amounts with respect to United States Federal withholding tax existed on the
date such Non-U.S. Lender became a party to this Agreement (or, in the case of a
participant, on the date such participant acquired its participation interest)
or to the extent such obligation to withhold amounts with respect to United
States federal withholding tax arises after such date as a
52










 




--------------------------------------------------------------------------------




result of a change in residence, place of incorporation, principal place of
business, or office or location in which Loans governed by this Agreement are
booked or recorded by such Lender or Tax Protected Party; provided , however ,
that this subsection (f) shall not apply (i) to any participant that becomes a
participant as a result of an assignment, participation, transfer or designation
made at the request of the Borrower or where a change of office or location in
which Loans governed by this Agreement are booked or recorded is made at the
request of the Borrower and (ii) to the extent the indemnity payment or
additional amounts any participant would be entitled to receive (without regard
to this subsection (f) ) do not exceed the indemnity payment or additional
amounts that the Person making the assignment, participation or transfer to such
participant would have been entitled to receive in the absence of such
assignment, participation, transfer or designation.
     (g) Mitigation. If the Borrower is required to pay additional amounts to or
for the account of any Tax Protected Party pursuant to this Section 3.01 , then
such Tax Protected Party will agree to use reasonable efforts to eliminate or
reduce any such additional payment which may thereafter accrue if such change,
in the judgment of such Tax Protected Party, is not otherwise disadvantageous to
such Lender.
     (h) Tax Receipts. Within thirty days after the date of any payment of
Taxes, the Borrower shall, if requested by the Agent, furnish to the Agent the
original or a certified copy of a receipt evidencing such payment (to the extent
one is so provided).
     (i) Survival. Without prejudice to the survival of any other agreement of
the Borrower hereunder, the agreements and obligations of the Borrower contained
in subsections (a) through (h) above shall survive the payment in full of
principal and interest hereunder and under any instrument delivered hereunder.
     (j) Contest. If a claim is made against a Tax Protected Party for any Taxes
or Other Taxes (a “Claim”), such Tax Protected Party shall, as promptly as
practical after receipt of a written notification of such Claim, give the
Borrower written notification of such Claim; provided that the failure to give
such notice of a timely basis shall not preclude a Claim for indemnification
hereunder. If the Borrower so requests in writing within 30 days after receipt
of such notice, the Tax Protected Party shall, at the Borrower’s expense, take
any reasonable action to contest such Claim (including having the Borrower
control the contest of such Claim if allowable under Applicable Law); provided,
however, that the following conditions are met: (i) the contest will not result
in any material danger of the sale, forfeiture or loss of the Collateral or any
interests therein; (ii) no Default or Event of Default shall have occurred and
be continuing; (iii) prior to the commencement of any contest, the Borrower
shall have acknowledged its liability for the contested amount (as between it
and the Tax Protected Party); and (iv) the Tax Protected Party shall have
received a legal opinion (at the Borrower’s expense) from counsel reasonably
satisfactory to the Tax Protected Party, as the case may be, indicating that a
reasonable basis for such contest exists.
     (k) Refunds. If a Tax Protected Party determines that a refund is due of
any Taxes or Other Taxes in either case from the jurisdiction to which such
Taxes or Other Taxes were paid and which in the Tax Protected Party’s sole
discretion is allocable to amounts with respect to which it has been indemnified
by the Borrower hereunder or with respect to which the Borrower
53










 




--------------------------------------------------------------------------------




has paid additional amounts pursuant to this Section 3.01, it shall pay over
within the next 30 days the amount of such refund, credit or offset to the
Borrower (but only to the extent of indemnity payments made, or additional
payments paid, by the Borrower with respect to the Taxes or Other Taxes giving
rise to such refund).
     SECTION 3.02 Illegality. If, on or after the date of this Agreement, the
adoption of any Applicable Law, or any change in any Applicable Law, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for any
Lender to make, maintain or fund any of its Loans at a rate based upon the
Adjusted Eurodollar Rate (such event being hereinafter referred to as an “
Illegality Event ”) and such Lender shall so notify the Agent, the Agent shall
forthwith give notice thereof to the other Lenders and the Borrower, whereupon
until such Lender notifies the Borrower and the Agent that the circumstances
giving rise to such suspension no longer exist, interest on the Loans of such
Lender shall accrue and be payable at the Corporate Base Rate. If an Illegality
Event does not affect all Lenders, the Agent shall make a good faith effort to
cause the Lenders that are not affected by such Illegality Event to purchase the
Loans held by the affected Lenders. The foregoing shall not delay or otherwise
affect the Borrower’s obligation to pay interest at the Corporate Base Rate as
provided in this paragraph.
     SECTION 3.03 Increased Costs and Reduced Return. (a) If, on or after the
date hereof, the adoption of or any change in any Applicable Law or in the
interpretation or application thereof applicable to any Tax Protected Party, or
compliance by any Tax Protected Party with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority, in each case made subsequent to the Effective Date (or, if later, the
date on which such Tax Protected Party becomes a Tax Protected Party):
     (i) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Tax
Protected Party which is not otherwise included in the determination of the
Adjusted Eurodollar Rate hereunder; or
     (ii) shall impose on such Tax Protected Party any other condition;
and the result of any of the foregoing is to increase the cost to such Tax
Protected Party of making, converting into, continuing or maintaining any Loans
or to reduce any amount receivable hereunder in respect thereof (any such
increased cost or reduction hereinafter referred to as an “ Increased Cost ”),
then, in any such case, upon notice to the Borrower from such Tax Protected
Party, through the Agent, in accordance herewith, the Borrower shall be
obligated to pay such Tax Protected Party, in accordance with Section 2.07(c) ,
any additional amounts necessary to compensate such Tax Protected Party on an
after-tax basis (after taking into account applicable deductions and credits in
respect of the amount indemnified) for such increased cost or reduced amount
receivable.
54










 




--------------------------------------------------------------------------------




     (b) If any Tax Protected Party shall have determined that the adoption or
the becoming effective of, or any change in, or any change by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof in the interpretation or administration of, any
Applicable Law, regarding capital adequacy, or compliance by such Tax Protected
Party, or its parent corporation, with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Tax Protected Party’s (or parent corporation’s) capital
or assets as a consequence of its commitments or obligations hereunder to a
level below that which such Tax Protected Party, or its parent corporation,
could have achieved but for such adoption, effectiveness, change or compliance
(taking into consideration such Tax Protected Party’s (or parent corporation’s)
policies with respect to capital adequacy), then, upon notice from such Tax
Protected Party to the Borrower, the Borrower shall be obligated to pay to such
Tax Protected Party in accordance with Section 2.07(c) , such additional amount
or amounts as will compensate such Tax Protected Party on an after-tax basis
(after taking into account applicable deductions and credits in respect of the
amount indemnified) for such reduction. Each determination by any such Tax
Protected Party of amounts owing under this Section shall, absent manifest
error, be conclusive and binding on the parties hereto.
     (c) A certificate of each Tax Protected Party setting forth such amount or
amounts as shall be necessary to compensate such Tax Protected Party or its
holding company as specified in subsection (a) or (b) above, as the case may be,
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay each Tax Protected Party the amount shown as due
on any such certificate delivered by it on the next succeeding Settlement Date
in accordance with Section 2.07(c) .
     (d) Promptly after any Tax Protected Party becomes aware of any
circumstance that will, in its sole judgment, result in a request for increased
compensation pursuant to this Section, such Tax Protected Party shall notify the
Borrower thereof. Failure on the part of any Tax Protected Party so to notify
the Borrower or to demand compensation for any increased costs or reduction in
amounts received or receivable or reduction in return on capital with respect to
any period shall not constitute a waiver of such Tax Protected Party’s right to
demand compensation with respect to such period or any other period. The
protection of this Section shall be available to each Tax Protected Party
regardless of any possible contention of the invalidity or inapplicability of
the law, rule, regulation, guideline or other change or condition which shall
have occurred or been imposed.
     SECTION 3.04 Funding Losses. The Borrower shall indemnify each Tax
Protected Party against any loss or reasonable expense (but excluding in any
event loss of anticipated profit) which such Tax Protected Party may sustain or
incur as a consequence of (i) any failure by the Borrower to fulfill on the date
of the Borrowing hereunder the applicable conditions set forth in Article IV ,
so long as any such failure is not solely due to the failure of the Agent or any
Lender to comply with its obligations hereunder in all material respects,
(ii) any failure by the Borrower to borrow or to prepay any Loan hereunder after
irrevocable notice of such Borrowing, or prepayment has been given pursuant to
Section 2.02 or 2.07 , as applicable, so long as any such failure is not solely
due to the failure of the Agent or any Lender to comply with its obligations
hereunder in all material respects or (iii) any payment or prepayment of a Loan,
55










 




--------------------------------------------------------------------------------




(including, without limitation, payment or prepayment pursuant to Section 2.08),
whether voluntary or involuntary, pursuant to any other provision of this
Agreement or otherwise made on a date other than the last day of the Interest
Period applicable thereto, so long as any such payment, prepayment or conversion
is not solely due to the failure of the Agent or any Lender to comply with its
obligations hereunder in all material respects (each such loss or expense, a “
Funding Loss ”). Such Funding Losses shall be determined by each Tax Protected
Party in its sole discretion and shall include an amount equal to the excess, if
any, as reasonably determined by such Tax Protected Party, of (i) its cost of
obtaining the funds for the Loan being paid, prepaid or not borrowed (based on
the applicable London Interbank Offered Rate), for the period from the date of
such payment, prepayment or failure to borrow to the last day of the then
applicable Interest Period (or, in the case of a failure to borrow, the Interest
Period for such Loan which would have been applicable to such Loan on the date
of such failure to borrow) over (ii) the amount of interest (as reasonably
determined by such Tax Protected Party) that would be realized by such Tax
Protected Party in reemploying the funds so paid, prepaid or not borrowed or
continued for such period or Interest Period, as the case may be. A certificate
of any Tax Protected Party setting forth any amount or amounts which such Tax
Protected Party is entitled to receive pursuant to this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error.
ARTICLE IV
CONDITIONS
     SECTION 4.01 Conditions to Effectiveness of this Agreement. The obligations
of each Committed Lender to make a Loan on the Closing Date is subject to the
satisfaction of the following conditions:
     (a) Executed Loan Documents. Receipt by the Agent of duly executed copies
of: (i) this Agreement; (ii) the Notes (if requested under Section 2.04 );
(iii) the Collateral Documents; and (iv) all other Loan Documents, each in form
and substance satisfactory to the Agent in its sole discretion.
     (b) Servicing Documents. Receipt by the Agent of a duly executed copy of
each Servicing Document, in each case in form and substance satisfactory to the
Agent in its sole discretion.
     (c) Due Diligence. The Agent shall have completed, and be satisfied with
the results of, its business and legal due diligence review with respect to the
Servicer and the Borrower and the transactions contemplated hereby, including,
without limitation, a due diligence review of the financial statements, if any,
of the Servicer and the Borrower, the tax status of the Servicer and the
Borrower and an environmental, employee benefits and insurance due diligence
review.
     (d) Customer Collections Account Documents. The Agent shall have received
(i) a supplement to the Customer Collections Account Administration Agreement,
duly executed by TILC, the Collateral Agent, and the Marks Company Delaware
Trustee of the Customer Collections Account Administration Agreement, and
56










 




--------------------------------------------------------------------------------




certified by a Responsible Officer of the Marks Company Delaware Trustee as a
true and correct copy thereof and (ii) evidence satisfactory to the Agent that
TILC shall have been instructed, and shall have agreed, to remit all payments
made by Lessees to the Customer Collections Account in respect of the Portfolio
directly to the Depositary in accordance with the terms of the Customer
Collections Account Administration Agreement.
     (e) Closing Rating Agency Condition. The Closing Rating Agency Condition
has been satisfied.
     SECTION 4.02 Conditions to the Closing Date. The obligation of any
Committed Lender to make a Loan on the occasion of the Borrowing on the Closing
Date is subject to the prior approval by the Agent (and the Supermajority
Lenders, as applicable) at the Borrower’s request to include the applicable
Railcars and Leases to be acquired on the Closing Date in the Portfolio in
accordance with Section 2.02 , and to the satisfaction of the following
conditions:
     (a) Notice. The Borrower shall have delivered to the Agent an appropriate
Notice of Borrowing, duly executed and completed, by the time specified in
Section 2.02 .
     (b) Representations and Warranties. The representations and warranties made
by Trinity and each Facility Party in any Transaction Document to which it is a
party are true and correct in all material respects at and as if made as of such
date except to the extent they expressly relate to an earlier date.
     (c) No Default. No Default, Event of Default, Servicer Event or Servicer
Replacement Event shall exist or be continuing either prior to or after giving
effect thereto.
     (d) No Amortization Event. Immediately after giving effect to the making of
a Loan (and the application of the proceeds thereof), there shall not exist any
Amortization Event.
     (e) Purchase Price. The Borrower shall have delivered to the Agent a
Purchase Price Certificate, duly executed and completed by a Responsible Officer
of each of the Servicer and the Borrower.
     (f) Leases; Additional Collateral Certificate. Subject to the provisions of
Section 3.17(h) of the Purchase and Sale Agreement, receipt by the Agent of
(i) the originally executed chattel paper counterpart of each Lease applicable
to each Railcar which is to become a Portfolio Railcar on the Closing Date, in
each case bearing the Chattel Paper Legend and marked as “Counterpart No. 1” or,
if the Agent determines in its sole discretion that an originally executed
counterpart of a Lease for any such Railcar with such legend and marking does
not exist and is not necessary to perfect assignment of such Lease to the
Collateral Agent hereunder, an originally executed counterpart of such Lease
without such legend and marking; (ii) an originally executed Additional
Collateral Certificate with respect to each relevant Railcar and Lease and
(iii) any other Lease Documents to which the Borrower is a party (such other
Lease Documents may be delivered on a CD-ROM).
57










 




--------------------------------------------------------------------------------




     (g) Recordations and Filings. The Agent shall have received evidence
satisfactory to it in its reasonable discretion from the official records of the
STB and the Registrar General of Canada (and a legal opinion in form and
substance reasonably acceptable to the Agent) that the Security Agreement (or a
memorandum thereof) and each applicable Bill of Sale and Security Agreement
Supplement (as defined in the Security Agreement) have been registered, recorded
or filed for recordation in accordance with Applicable Law. No filings will be
made in Mexico.
     (h) Title to the Collateral. The Borrower shall have good and marketable
title to each applicable Railcar and good title to all other items of applicable
Collateral, free and clear of all Liens created or incurred by it or permitted
to exist by it other than Permitted Liens.
     (i) Assignment of Leases and Permits. A duly executed counterpart of any
agreement required to establish a perfected first priority Lien in favor of the
Collateral Agent, for its benefit and the benefit of the Lenders and each other
Protected Party, relating to the Lease of each Railcar being funded on the
Closing Date, dated as of the Closing Date, satisfactory in form and substance
to the Agent, and evidence from the official records of the STB and the
Registrar General of Canada (or a legal opinion in form and substance reasonably
acceptable to the Agent) that such agreement (or a memorandum thereof) has been
registered, recorded or filed for recordation in accordance with Applicable Law.
In addition, the Agent shall have received satisfactory evidence that any
Permits needed to make all required payments under each such Lease to the
Borrower in Dollars have been obtained and are in full force and effect.
     (j) Acceptance. The Agent shall have received a copy of the certificate of
acceptance of each such Railcar signed by a Responsible Officer of the Borrower.
     (k) Marks Company Matters. The Agent shall have received evidence
satisfactory to it in its reasonable discretion that the Marks relating to the
Railcars to be funded on such date have been added to the separate portfolio of
trust assets of the Marks Company referred to in Section 4.02(x) .
     (l) Funding Package. Receipt of the complete Funding Package for each such
Railcar, including Bill of Sales. The Independent Appraisal included within such
Funding Package shall be issued and dated within 60 days prior to the proposed
Closing Date.
     (m) Eligibility. A Responsible Officer of each of the Servicer and Borrower
shall have certified to the Agent and each Lender that (i) each Railcar which is
to become a Portfolio Railcar on the Closing Date is an Eligible Railcar and
(ii) each Lease which is to become a Portfolio Lease on the Closing Date is an
Eligible Lease;
     (n) [Reserved].
     (o) Fees. The Borrower shall have paid, or shall concurrently pay with such
funding, the then due and payable fees pursuant to each of the Agent Fee Letter,
the Structuring Fee Letter and each Committed Lender Fee Letter and the costs
and expenses
58










 




--------------------------------------------------------------------------------




then payable by the Borrower under Section 11.04 of this Agreement to the extent
then invoiced or otherwise notified to the Borrower in writing.
     (p) Payoff Letter. A payoff letter from all Persons (if any) holding Liens
of record (other than Permitted Liens) on or prior to the Closing Date with
respect to any applicable Railcar shall have been delivered to the Agent.
     (q) Concentration Excess Event. Unless waived by the Agent (acting with the
consent of the Supermajority Lenders), no Concentration Excess Event has
occurred and is continuing as of the Closing Date prior to or occurs after
giving effect to the Loans to be made on the Closing Date.
     (r) Other Documents and Action. The Borrower shall deliver to the Agent
such other instruments, agreements and documents and take such other action as
the Agent may reasonably request in connection with the Loans to be made on the
Closing Date.
     (s) TILC Contribution. TILC shall have made or concurrently shall make a
cash capital contribution to the Borrower in an amount at least equal to the sum
of (i) the amount that the aggregate Purchase Price for the Railcars to be added
to the Portfolio on the Closing Date exceeds the Loans to be made by the Lenders
on the Closing Date related to the purchase of such Railcars, plus (ii) an
amount equal to the Liquidity Reserve Target Amount.
     (t) Purchase and Sale Agreement. Receipt by the Agent of a duly executed
copy of each applicable Purchase and Sale Agreement, in form and substance
satisfactory to the Agent in its sole discretion.
     (u) Organization Documents. After giving effect to the transactions
contemplated by the Transaction Documents, the ownership, capital, corporate,
organizational and legal structure of each Facility Party shall be reasonably
satisfactory to the Lenders, and the Agent shall have received: (i) a copy of
the Organizational Documents of each Seller, each Facility Party, the Collateral
Agent, and the Marks Company, certified as of a recent date by the Secretary of
State of its respective state of organization, and a certificate as to the good
standing of each Seller, each Facility Party, and the Marks Company, from such
Secretary of State, as of a recent date; (ii) a certificate of the Secretary or
Assistant Secretary of each Seller, each Facility Party, the Collateral Agent,
and the Marks Company dated the Closing Date and certifying (A) that the
certificate of formation or articles of incorporation or other Organizational
Documents, as applicable, of each Seller, such Facility Party, the Collateral
Agent, or the Marks Company, as applicable, have not been amended since the date
of the last amendment thereto shown on the related certificate furnished
pursuant to clause (i) above; (B) that attached thereto is a true and complete
copy of the operating agreement or by-laws of each Seller, such Facility Party,
the Collateral Agent, or the Marks Company, as applicable, as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (C) below, (C) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors
59










 




--------------------------------------------------------------------------------




or other governing body of each Seller, such Facility Party, the Collateral
Agent, or the Marks Company, as applicable, authorizing the execution, delivery
and performance of the Transaction Documents to which it is to be a party and,
in the case of the Borrower, the borrowings hereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect;
and (D) as to the incumbency and specimen signature of each officer executing
any Transaction Document or any other document delivered in connection herewith
or therewith on behalf of each Seller, such Facility Party, the Collateral
Agent, or the Marks Company; (iii) a certificate of another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above; and (iv) such other
documents as the Agent or Mayer Brown LLP, counsel for the Agent, may reasonably
request.
     (v) Opinions of Counsel. On the Closing Date, the Agent shall have
received:
     (i) favorable written opinions (including, without limitation, as to true
sale, non-rejection and nonconsolidation matters) of Vedder Price P.C. counsel
to the Borrower, the Servicer and each Seller, addressed to the Agent and each
Lender, dated the Closing Date, substantially in the form of each of Exhibits
D-1 and D-4 hereto and covering such additional matters incident to the
transactions contemplated hereby as the Agent may reasonably request;
     (ii) a favorable written opinion of in-house counsel to each of the
Servicer and each Seller, addressed to the Agent and each Lender, dated the
Closing Date, covering such additional matters incident to the transactions
contemplated hereby as the Agent may reasonably request;
     (iii) from Morris James LLP, special Delaware counsel to the Borrower,
opinions addressed to the Agent and each Lender, dated the Closing Date,
substantially in the form of Exhibit D-3 hereto and covering such additional
matters incident to the transactions contemplated hereby as the Agent may
reasonably request;
     (iv) from Morris James LLP, special Delaware counsel to Wilmington Trust
Company, an opinion addressed to the Agent and each Lender, dated the Closing
Date, substantially in the form of Exhibit D-8 hereto and covering such
additional matters incident to the transactions contemplated hereby as the Agent
may reasonably request;
     (v) from special STB counsel to the Borrower, oral or email confirmation
that no liens exist on the applicable Railcars and Leases to be acquired by the
Borrower on the Closing Date which would have a priority over the liens granted
to the Collateral Agent on the Closing Date (within three (3) Business Days of
the Closing Date, the Borrower shall procure an opinion addressed to the Agent
and each Lender, dated the Closing Date, substantially in the form of
Exhibit D-5 hereto and covering such additional matters incident to the
transactions contemplated hereby as the Agent may reasonably request);
60










 




--------------------------------------------------------------------------------




     (vi) from special Canadian counsel to the Agent, oral or email confirmation
that no liens exist on the applicable Railcars and Leases to be acquired by the
Borrower on the Closing Date which would have a priority over the liens granted
to the Collateral Agent on the Closing Date (within three (3) Business Days of
the Closing Date, the Borrower shall procure an opinion addressed to the Agent
and each Lender, dated the Closing Date, substantially in the form of
Exhibit D-6 hereto and covering such additional matters incident to the
transactions contemplated hereby as the Agent may reasonably request);
     (vii) from special counsel to the Marks Company, an opinion addressed to
the Agent and each Lender, dated the Closing Date, substantially in the form of
Exhibit D-7 hereto and covering such additional matters incident to the
transactions contemplated hereby as the Agent may reasonably request.
     (w) Perfection of Security Interests; Search Reports. On or prior to the
Closing Date, the Agent shall have received:
     (i) a Perfection Certificate from each Facility Party, such Perfection
Certificate and all information set forth therein to be correct and complete in
all respects;
     (ii) appropriate financing statements (Form UCC-1 or such other financing
statements or similar notices as shall be required by local law) fully executed
for filing under the Uniform Commercial Code or other applicable local law of
each jurisdiction in which the filing of a financing statement or giving of
notice may be required, or reasonably requested by the Agent, to perfect the
security interests intended to be created by the Collateral Documents;
     (iii) all of the Marks Company Interests issued or to be issued to the
Borrower on or prior to the Closing Date, which Marks Company Interests shall be
in suitable form for transfer by delivery or shall be accompanied by duly
executed instruments of transfer or assignment in blank, with signatures
appropriately guaranteed, accompanied in each case by any required transfer tax
stamps, all in form and substance satisfactory to the Agent;
     (iv) all of the membership interests of the Borrower issued or to be issued
to TILC on or prior to the Closing Date, which membership interests shall be in
suitable form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, with signatures appropriately
guaranteed, accompanied in each case by any required transfer tax stamps, all in
form and substance satisfactory to the Agent;
     (v) copies of reports from CT Corporation Service System or other
independent search service reasonably satisfactory to the Agent listing all
effective financing statements that name the Borrower or any other Facility
Party, as such (under its present name and any previous name and, if requested
by the Collateral Agent, under any trade names), as debtor or seller that are
filed in the
61










 




--------------------------------------------------------------------------------




jurisdictions wherein such filing would be effective to perfect a Lien in the
Collateral or any portion thereof, together with copies of such financing
statements (none of which shall cover the Collateral except to the extent
evidencing Permitted Liens or for which the Agent shall have received
termination statements (Form UCC-3 or such other termination statements as shall
be required by local law) fully executed for filing); and
     (vi) evidence of the completion of all other filings and recordings of or
with respect to the Collateral Documents, including, without limitation, all
filings and recordings specified in Schedule 3.02 to the Security Agreement, and
of all other actions as may be necessary or, in the opinion of the Agent,
desirable to perfect the security interests intended to be created by the
Collateral Documents.
     (x) Marks Company Documents. The Agent shall have received (i) evidence
satisfactory to the Agent that the UTI Trustee under the Marks Company Trust
Agreement shall have identified and allocated or caused to be identified and
allocated on the books and records of the Marks Company a separate portfolio of
trust assets consisting of all of the Marks relating to Portfolio Railcars and
all rights of the Marks Company with respect thereto, including, without
limitation, the right to payment of Railroad Mileage Credits, and that the Marks
Company Delaware Trustee shall have executed and delivered to the Borrower on
behalf of the Marks Company a certificate evidencing such special unit of
beneficial interests, (ii) a supplement to the Marks Company Trust Agreement,
duly executed by TILC and the Marks Company Delaware Trustee, and certified by a
Responsible Officer of the Marks Company Delaware Trustee as a true and correct
copy thereof, creating the special unit of beneficial interests referred to in
clause (ii) above and containing such other provisions as the Agent reasonably
may request and (iii) evidence satisfactory to the Agent that TILC, as servicer
of the Marks Company, shall have been instructed, and shall have agreed, to
remit all receipts in respect of the trust assets allocated to the special unit
of beneficial interests referred to in clauses (i) and (ii) above directly to
the Depositary in accordance with the Marks Company Servicing Agreement.
     (y) Evidence of Insurance. Receipt by the Agent of copies of insurance
policies or certificates of insurance of the Borrower evidencing liability and
casualty insurance meeting the requirements set forth in the Loan Documents,
including, but not limited to, naming the Collateral Agent as additional insured
and sole loss payee on behalf of the Lenders.
     (z) Consents and Approvals. On the Closing Date, all necessary governmental
(domestic or foreign), regulatory and third party approvals in connection with
the transactions contemplated by the Transaction Documents and otherwise
referred to herein or therein shall have been obtained and remain in full force
and effect.
     (aa) Material Adverse Effect. There shall not have occurred since
December 31, 2007 any development or event relating to or affecting Trinity or a
Facility Party which has had or could be reasonably expected to have a Material
Adverse Effect.
62










 




--------------------------------------------------------------------------------




     (bb) Litigation; Judgments. On the Closing Date, there shall be no actions,
suits, proceedings or investigations pending or threatened (i) with respect to
this Agreement or any other Transaction Document or the transactions
contemplated hereby or thereby, (ii) against the Borrower or (iii) against
Trinity, the Servicer or the Marks Company and which the Agent shall determine
could reasonably be expected to have a Material Adverse Effect. Additionally,
there shall not exist any judgment, order, injunction or other restraint issued
or filed or a hearing seeking injunctive relief or other restraint pending or
notified prohibiting or imposing materially adverse conditions upon the
consummation of the transactions contemplated by the Transaction Documents and
otherwise referred to herein or therein.
     (cc) Solvency Certificate. On or prior to the Closing Date, the Borrower
shall have delivered or caused to be delivered to the Agent a solvency
certificate duly executed by a Responsible Officer of the Borrower, in form and
substance satisfactory to the Agent, setting forth the conclusions that, after
giving effect to the consummation of all financings contemplated herein, the
Borrower will be Solvent.
     (dd) Financial Information. The Agent shall be reasonably satisfied that
the financial statements referred to in Section 5.05 are not materially
inconsistent with the financial information most recently delivered to the Agent
prior to the Closing Date.
     (ee) [Reserved].
     (ff) Counsel Fees. The Agent shall have received full payment of the fees
and expenses of Mayer Brown LLP described in Section 11.04 which are billed
through the Closing Date.
     (gg) Railcar Portfolio CD-ROM. On or prior to the Closing Date, the
Borrower shall have delivered or caused to be delivered to the Agent the Railcar
Portfolio CD-ROM.
     (hh) Officer’s Certificate. The Agent shall have received a certificate,
dated the Closing Date and duly executed by a Responsible Officer of each of the
Servicer and the Borrower, confirming compliance with the conditions precedent
set forth in paragraphs (b) , (c) , (d) , (f) , (h) , (m) , (q) and (s) of
Section 4.02 , and confirming that the Purchase Price of each Railcar to be
added to the Portfolio is equal to the fair market value of such Railcar
determined by an Independent Appraiser on the basis of a current (within sixty
(60) days of the Closing Date) “desktop appraisal.”
     All corporate and legal proceedings and instruments and agreements relating
to the transactions contemplated by this Agreement and the other Transaction
Documents or in any other document delivered in connection herewith or therewith
shall be satisfactory in form and substance to the Agent and its counsel, and
the Agent shall have received all information and copies of all documents and
papers, including records of corporate proceedings, governmental approvals, good
standing certificates and bring-down certificates, if any, which the Agent
reasonably may have requested in connection therewith, such documents and papers
where appropriate to be certified by proper corporate or Governmental
Authorities. The documents
63










 




--------------------------------------------------------------------------------




referred to in this Section 4.02 shall be delivered to the Agent no later than
the Closing Date. The certificates referred to in this Section 4.02 shall be
dated the Closing Date.
     Promptly after the Closing Date occurs, the Agent shall notify the Borrower
and the Committed Lenders of the Closing Date, and such notice shall be
conclusive and binding on all parties hereto. If the Closing Date does not occur
before 5:00 P.M. on the Commitment Termination Date, the Commitments shall
terminate at the close of business on such date and all unpaid fees accrued to
such date shall be due and payable on such date.
     The delivery of the Notice of Borrowing shall constitute a representation
and warranty by the Borrower of the correctness of the matters specified in
subsections (b) , (c) , (d) , (h) , (q) and (s) above.
     The documents referred to in this Section 4.02 shall be delivered to the
Agent no later than the Closing Date. The certificates and opinions referred to
in this Section shall be dated the Closing Date.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants that:
     SECTION 5.01 Organization and Good Standing. The Borrower is a limited
liability company duly formed, validly existing and in good standing under the
laws of the jurisdiction of its formation, has all powers and all material
governmental business authorizations, consents and approvals required to carry
on its business as now conducted and is duly qualified as a foreign limited
liability company, licensed and in good standing in each jurisdiction where
qualification or licensing is required by the nature of its business or the
character and location of its property, business or customers and in which the
failure to so qualify or be licensed or in good standing, as the case may be, in
the aggregate, could have a Material Adverse Effect.
     SECTION 5.02 Power; Authorization; Enforceable Obligations. The Borrower
has the corporate or other necessary power and authority, and the legal right to
execute, deliver and perform the Transaction Documents to which it is a party
and to obtain extensions of credit hereunder, and has taken all necessary
corporate or other action to authorize the borrowings and other actions on the
terms and conditions of this Agreement and to authorize the execution, delivery
and performance by it of the Transaction Documents to which it is a party. No
consent, approval, licenses, validation or authorization of, filing, recording
or registration with, notice to, exemption by or other similar act by or in
respect of, any Governmental Authority or any other Person (including, without
limitation, any stockholder, certificateholder or creditor of any Facility Party
or any of their respective Affiliates) is required to be obtained or made by or
on behalf of the Borrower in connection with the Borrowing or other extensions
of credit hereunder, the execution, delivery, performance, validity or
enforceability by or against it of the Transaction Documents or the exercise of
the rights and remedies of the Agent, the Collateral Agent or any other
Protected Party pursuant to this Agreement or any other Loan Document, except
for
64










 




--------------------------------------------------------------------------------




(i) consents, authorizations, notices and filings disclosed in Schedule 5.02,
all of which have been obtained or made, (ii) filings to perfect and maintain
the perfection of the Liens created by the Collateral Documents and
(iii) consents, authorizations, notices and filings in connection with the
disposal of Collateral required by laws affecting the offering and sale of
securities. This Agreement has been, and each other Transaction Document to
which the Borrower Party is a party will be, duly executed and delivered on
behalf of the Borrower. This Agreement constitutes, and each other Transaction
Document to which the Borrower is a party when executed and delivered will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
equitable principles of general applicability (regardless of whether enforcement
is sought by proceedings in equity or at law).
     SECTION 5.03 No Conflicts. Neither the execution and delivery by the
Borrower of the Transaction Documents to which it is a party, nor the
consummation of the transactions contemplated therein, nor performance of and
compliance with the terms and provisions thereof by the Borrower, nor the
exercise of remedies by the Agent or the Collateral Agent under the Loan
Documents, will (i) violate or conflict with any provision of the Borrower’s
Organization Documents, (ii) violate, contravene or conflict with any Applicable
Law (including Regulation U or Regulation X), (iii) violate, contravene or
conflict with any Contractual Obligation to which the Borrower is a party or by
which the Borrower may be bound, or (iv) result in or require the creation of
any Lien (other than the Lien of the Collateral Documents) upon or with respect
to the properties of the Borrower.
     SECTION 5.04 No Default. The Borrower is not, and to the Knowledge of the
Borrower, no other Facility Party is in default in any respect under any
Contractual Obligation to which it is a party or by which any of its properties
is bound, in each case which default has had or could reasonably be expected to
have a Material Adverse Effect. No Default, Servicer Event, Servicer Replacement
Event or Event of Default has occurred and is continuing.
     SECTION 5.05 Financial Condition. (a) Audited Financial Statements. The
audited consolidated balance sheet of TILC and its consolidated Subsidiaries as
of December 31, 2007 and the related consolidated statements of income and cash
flow for the fiscal year then ended, reported on by TILC’s independent auditors,
copies of which have been delivered to each of the Lenders, fairly present, in
conformity with GAAP, the consolidated financial position of TILC and its
consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flow for such fiscal year.
     (b) Material Changes. During the period from December 31, 2007 to and
including the Closing Date, there has been no sale, transfer or other
disposition by TILC or any of its consolidated Subsidiaries of any material part
of the business or property of TILC and its consolidated Subsidiaries, in each
case taken as a whole, and no purchase or other acquisition by them of any
business or property (including any Equity Interests of any other Person)
material in relation to the consolidated financial condition of TILC and its
consolidated Subsidiaries, as applicable, taken as a whole, which is not
reflected in the foregoing financial statements or in the notes thereto. The
balance sheets and the notes thereto included in the financial statements
referred to in subsection (a) above disclose all liabilities, actual or
contingent, of TILC and its
65










 




--------------------------------------------------------------------------------




consolidated Subsidiaries as of the date thereof required to be disclosed
therein in accordance with GAAP.
     (c) Post-Closing Financial Statements. The financial statements to be
delivered to the Lenders pursuant to Section 6.01(a) and (b) , if any, (i) will
have been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 6.01(a) and (b) ) and (ii) will present fairly (on the basis
disclosed in the footnotes to such financial statements, if any) the
consolidated financial condition, results of operations and cash flow of TILC
and its consolidated Subsidiaries as of the respective dates thereof and for the
respective periods covered thereby.
     (d) No Undisclosed Liabilities. Except as set forth in the financial
statements described in subsection (a) and (b) above, and the Debt incurred
under this Agreement, (i) there were as of the Closing Date (and after giving
effect to any Loans made on such date) no material liabilities or obligations
(excluding current obligations incurred in the ordinary course of business) with
respect to the Borrower, or, to the Knowledge of the Borrower, the other
Facility Parties of any nature whatsoever (whether absolute, accrued, contingent
or otherwise and whether or not due and including obligations or liabilities for
taxes, long-term leases and unusual forward or other long-term commitments), and
(ii) there is no basis for the assertion against the Borrower, or, to the
Knowledge of the Borrower, the other Facility Parties, of any such liability or
obligation which, either individually or in the aggregate, are or could
reasonably be expected to have, a Material Adverse Effect.
     SECTION 5.06 No Material Change. Since December 31, 2007 there has been no
Material Adverse Effect, and no event or development has occurred which could
reasonably be expected to result in a Material Adverse Effect.
     SECTION 5.07 Title to Properties.
     (a) On the Closing Date and during the term of this Agreement, the Borrower
shall be the sole legal and beneficial owner of and shall have good and
marketable title to each Portfolio Railcar and Portfolio Lease and all of its
other material properties and assets, except, in the case of assets other than
Portfolio Railcars and Portfolio Leases, for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted. All
such Portfolio Railcars and Portfolio Leases and other material properties and
assets are and will be free and clear of Liens other than Permitted Liens.
     (b) Unless otherwise disclosed to the Agent in writing prior to its
purchase by the Borrower, Trinity or its Affiliates continuously owned each
Portfolio Railcar and related Portfolio Lease at all times since such Railcar’s
manufacture and prior to the purchase of such Railcar by the Borrower.
     SECTION 5.08 Litigation. There are no actions, suits, investigations or
legal, equitable, arbitration or administrative proceedings pending or overtly
threatened (or any basis therefor of which the Borrower has Knowledge) against
or affecting the Borrower, or, to the Knowledge of the Borrower, affecting any
other Facility Party that (i) involve any Transaction Document or (ii) could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
66










 




--------------------------------------------------------------------------------




     SECTION 5.09 Taxes. The Borrower, and to the Knowledge of the Borrower, the
other Facility Parties have filed, or caused to be filed, all tax returns
(including federal, state, local and foreign tax returns) the failure of which
to be filed could reasonably be expected to result in a Material Adverse Effect
and paid (i) all amounts of taxes shown thereon to be due (including interest
and penalties) and (ii) all other material taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangible taxes) owing by it, except for such taxes (A) which are not
yet delinquent or (B) that are being contested in good faith and by proper
proceedings diligently pursued, and against which adequate reserves are being
maintained in accordance with GAAP. To the Knowledge of the Borrower, there is
no pending investigation of the Borrower or any other Facility Party by any
taxing authority or proposed tax assessments against the Borrower or any other
Facility Party.
     SECTION 5.10 Compliance with Law. The Borrower, and to the Knowledge of the
Borrower, each other Facility Party, is in compliance with all requirements of
Applicable Law (including Environmental Laws) applicable to it or to its
properties, except where such failures to comply could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. Neither the Borrower, nor any of its material properties or assets, nor,
to the Knowledge of the Borrower, the other Facility Parties or any of their
respective material properties or assets, is or are subject to or in default
with respect to any judgment, writ, injunction, decree or order of any court or
other Governmental Authority, except where such defaults could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. Neither the Borrower, nor to the Knowledge of the Borrower, any other
Facility Party, has received any written communication from any Governmental
Authority that alleges that it is not in compliance in any material respect with
any Applicable Law, except for allegations that have been satisfactorily
resolved and are no longer outstanding or which could not reasonably be expected
to have a Material Adverse Effect.
     SECTION 5.11 Subsidiaries. The Borrower has no Subsidiaries other than any
Railcar Subsidiaries set forth on Schedule 5.11 .
     SECTION 5.12 Governmental Regulations, Etc. (a) The Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock” within the
meaning of Regulation U. No proceeds of the Loans will be used, directly, or
indirectly, for the purpose of purchasing or carrying any “margin stock” within
the meaning of Regulation U. If requested by any Lender or the Agent, the
Borrower will furnish to the Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form U-1 referred to in
Regulation U. “Margin stock” within the meaning of Regulation U does not
constitute more than 25% of the value of the assets of the Borrower. None of the
transactions contemplated by this Agreement (including the direct or indirect
use of the proceeds of the Loans) will violate or result in a violation of the
Securities Act, as amended, the Exchange Act or regulations issued pursuant
thereto, or Regulation T, U or X.
     (b) The Borrower is not subject to regulation under the Public Utility
Holding Company Act of 1935, the Federal Power Act or the Investment Company Act
of 1940, each as amended. In addition, the Borrower is not (i) an “investment
company” registered or required to be registered under the Investment Company
Act of 1940, as amended, (ii) controlled by such a
67










 






--------------------------------------------------------------------------------




company, or (iii) a “holding company”, a “subsidiary company” of a “holding
company”, or an “affiliate” of a “holding company” or of a “subsidiary” of a
“holding company”, within the meaning of the Public Utility Holding Company Act
of 1935, as amended.
     SECTION 5.13 Purpose of Loans. The proceeds of the Loans made on the
Closing Date will be used solely to fund the Purchase Price of Eligible Railcars
and related Eligible Leases added to the Portfolio on the Closing Date and to
pay fees and expenses incurred in connection therewith.
     SECTION 5.14 Environmental Matters. The Borrower has complied with all
applicable Environmental Laws, and to the Knowledge of the Borrower, each other
Facility Party has complied in all respects with all applicable Environmental
Laws, except where the failure to comply could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. The
Borrower has not, and to the Knowledge of the Borrower no other Facility Party
has, incurred any liability under any Environmental Laws, received written
notice of any actual or claimed or asserted failure to comply with Environmental
Laws which alone, or together with any other such liability or notices which
have been previously or concurrently received, could reasonably be expected to
result in a Material Adverse Effect, other than in connection with failures
which have been corrected. No hazardous wastes, hazardous substances, hazardous
materials, toxic substances or toxic pollutants, as those terms are used in any
Environmental Laws, are managed on any property of the Borrower, or to the
Knowledge of the Borrower of any other Facility Party, in violation of any
regulations promulgated pursuant thereto or any other Applicable Law, except as
could not reasonably be expected to result in a Material Adverse Effect.
     SECTION 5.15 Intellectual Property. The Borrower owns, or possesses the
right to use, all of the Marks, trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other rights that
are reasonably necessary for the operation of its business, without conflict
with the rights of any other Person. To the Knowledge of the Borrower, no slogan
or other advertising devise, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Borrower
infringes upon any rights held by any other Person. No claim or litigation
regarding any of the foregoing is pending or overtly threatened, and no patent,
invention, device, application, principle or any statute, law, rule, regulation,
standard or code is pending or, to the Knowledge of the Borrower, proposed,
which, in either case, could reasonably be expected to have a Material Adverse
Effect.
     SECTION 5.16 Solvency. The Borrower is and, after consummation of the
transactions contemplated hereby and by the other Transaction Documents and
Lease Documents, will be Solvent.
     SECTION 5.17 Disclosure. No statement, information, report, representation,
or warranty made by the Borrower in any Transaction Document or furnished to the
Agent or any Lender by or on behalf of the Borrower in connection with any
Transaction Document (considered together with all other such information so
furnished) contains any untrue statement of a material fact or omits any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
68










 




--------------------------------------------------------------------------------




     SECTION 5.18 Security Documents. (a) The Security Agreement is effective to
create in favor of the Collateral Agent, for the ratable benefit of the
Protected Parties, a legal, valid and enforceable “first” priority security
interest in the Collateral and, when the filings, recordations or other actions
described in Section 3.02 of the Security Agreement and Section 3.06 of the
Parent Security Agreement shall have been completed, the Security Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the grantors thereunder in the Collateral, in each case to
the extent provided in such Section 3.02 of the Security Agreement and
Section 3.06 of the Parent Security Agreement.
     (b) The Collateral Agent, for the ratable benefit of the Protected Parties,
will at all times have the Liens provided for in the Collateral Documents and,
subject to the filing by the Agent of continuation statements to the extent
required by the Uniform Commercial Code, the Collateral Documents will at all
times constitute valid and continuing liens of record and a “first” priority
perfected security interest in all the Collateral referred to therein, except as
priority may be affected by Permitted Liens.
     SECTION 5.19 Ownership. Trinity owns good, valid and marketable title to
all the outstanding common stock of TILC. TILC owns good, valid and marketable
title to all outstanding equity interests of the Borrower, free and clear of all
Liens of every kind, whether absolute, matured, contingent or otherwise, and
TILC owns good, valid and marketable title to all outstanding beneficial
interests of the Marks Company, free and clear of all Liens of every kind (other
than Liens encumbering SUBI Certificates issued by the Marks Company which do
not relate to Marks applicable to any Portfolio Railcar), whether absolute,
matured, contingent or otherwise.
     SECTION 5.20 Lease Documents. The Borrower has delivered or caused to be
delivered (i) to the Collateral Agent, to the extent required under
Section 4.02(f) , the original executed counterpart bearing the Chattel Paper
Legend and marked as “Counterpart No. 1” of the Portfolio Leases (or such other
original executed counterpart as is accepted by the Agent) and any other Lease
Documents to which the Borrower is a party (such other Lease Documents may be
delivered on a CD-ROM) and (ii) to the Lenders true and complete copies of the
Leases and any amendments or supplements thereto to which the Borrower is a
party, and, except for amendments so disclosed to the Agent and the Lenders,
such documents have not been amended or modified.
     SECTION 5.21 Sole Business of the Borrower. The sole business of the
Borrower is the ownership, leasing and financing of Railcars. The Borrower has
not engaged in any activities since its organization (other than those
incidental to its organization and other appropriate steps and arrangement for
the payment of fees to, and director’s and officer’s insurance for, the officers
and directors of the Borrower, the acquisition and leasing of the Portfolio
Railcars and the funding of the Purchase Price thereof, the authorization and
issuance of the Notes, the execution of this Agreement, and the other
Transaction Documents and the Lease Documents to which it is a party and the
activities referred to in or contemplated by such agreements), and the Borrower
has not paid any dividends or other distributions since its organization, except
as permitted pursuant to Section 7.07 hereof.
     SECTION 5.22 Separate Corporate Structure; No Employees.
69










 




--------------------------------------------------------------------------------




     (i) The Borrower is operated as a separate legal entity from Trinity, the
Servicer and their Affiliates (other than the Borrower) and will observe all
corporate formalities necessary to remain a legal entity separate and distinct
from, and independent of, Trinity, the Servicer and their Affiliates (other than
the Borrower).
     (ii) The Borrower has satisfied the minimum capitalization requirements, if
any, under the laws of the State of Delaware for purposes of conducting its
business.
     (iii) The Borrower has complied in all respects with the requirements set
forth in its Organization Documents.
     (iv) The Borrower currently corresponds with all third parties with regard
to its business on stationery with letterhead identifying it and containing no
reference to Trinity, the Servicer or their Affiliates (other than the
Borrower).
     (v) The Borrower keeps complete and accurate entity records, books,
accounts and minutes separate from those of Trinity, the Servicer and any of
their Affiliates (other than the Borrower) or any other Person.
     (vi) The Borrower has held itself out to the public (including to creditors
of the Borrower, Trinity, the Servicer and their Affiliates) under the its own
name as a separate and distinct entity.
     (vii) The Borrower has not directly or indirectly entered into any
transaction with Trinity, the Servicer or any of their Affiliates except as
expressly permitted by the Loan Documents and then in an arm’s-length bargain.
     (viii) The Borrower has not loaned funds to, guaranteed or become obligated
with respect to claims against, Trinity, the Servicer or any of their Affiliates
(other than the Borrower) or any other Person or entity except as expressly
permitted by the Loan Documents or as provided by operation of consolidated
group principles of U.S. federal income tax and ERISA laws.
     (ix) The Borrower has kept its assets and liabilities as reflected in its
books and records separate from those of Trinity, the Servicer and their
Affiliates (other than the Borrower) and has not and at all times will not
commingle such assets and liabilities (except as expressly permitted pursuant to
this Agreement).
     (x) The Borrower has kept adequate records to permit the segregation of its
assets and liabilities from those of Trinity, the Servicer and their Affiliates
(other than the Borrower).
     (xi) The Borrower has not held itself out to the public as a division of
Trinity or the Servicer, or Trinity or the Servicer as a division of the
Borrower.
     (xii) The Borrower has not induced third parties to rely on the
creditworthiness of Trinity or the Servicer in order to have third parties enter
into contracts with the Borrower.
70










 




--------------------------------------------------------------------------------




     (xiii) The Borrower has and will pay its obligations in the ordinary course
of business as a legal entity separate and distinct from Trinity, the Servicer
and their Affiliates (other than the Borrower).
     (xiv) The Borrower has and will keep its funds separate and distinct from
any funds of Trinity, the Servicer and their Affiliates (other than the
Borrower) (except as permitted by the Customer Collections Account
Administration Agreement and except for misdirected Lease payments), and will
receive, deposit, withdraw and disburse such funds separate from any funds of
Trinity, the Servicer and their Affiliates (other than the Borrower).
     (xv) The Borrower does not have any employees.
     (xvi) The Borrower is otherwise in compliance with the corporate governance
and other factual assumptions applicable to it set forth in the
“nonconsolidation” opinion delivered by Vedder Price P.C. on the Closing Date.
     SECTION 5.23 Leases. (i) Each Portfolio Lease was an Eligible Lease as of
the date of such Portfolio Lease was added to the Portfolio, (ii) as of the date
of the Monthly Report most recently delivered to the Agent and the Lenders in
accordance with Section 6.01(f) , except as otherwise disclosed in writing by
the Borrower to the Agent, no Lease Event of Default to the Knowledge of the
Borrower after due inquiry is in existence under any Portfolio Lease and each
Portfolio Lease is in full force and effect and (iii) the description of each
Lease Event of Default occurring under a Lease, if any, included in a Request
and any supplement thereto accurately describes in all material respects each
Lease Event of Default during the periods described of which the Borrower is
aware after due inquiry as of the Closing Date.
     SECTION 5.24 Railcars. Each Portfolio Railcar was an Eligible Railcar as of
the date of such Portfolio Railcar was added to the Portfolio.
ARTICLE VI
AFFIRMATIVE COVENANTS
     The Borrower agrees that so long as any Lender has any Commitment hereunder
or any Obligation or other amount payable hereunder or under any Note or other
Loan Document remains unpaid:
     SECTION 6.01 Information. The Borrower will furnish, or cause to be
furnished, to the Agent (and to the Derivatives Creditors, with respect to
Monthly Reports, Notices pursuant to Section 6.01(g), and other information
described in Section 6.01(i) that a Derivatives Creditor may reasonably
request):
     (a) Annual Financial Statements. As soon as available, and in any event
within 150 days after the end of each fiscal year of each of the Borrower and
TILC, a consolidated balance sheet and income statement of each of the Borrower
and TILC and their respective consolidated Subsidiaries, as of the end of such
fiscal year, and the related consolidated statements of operations and retained
earnings and cash flow for
71










 




--------------------------------------------------------------------------------




such fiscal year, setting forth in comparative form figures for the preceding
fiscal year, all such financial statements to be in reasonable form and detail
and audited by TILC’s independent public accountants and accompanied by an
opinion of such accountants (which shall not be qualified or limited in any
material respect) to the effect that such financial statements have been
prepared in accordance with GAAP and present fairly the consolidated financial
position and results of operations and cash flow of each of the Borrower and
TILC and their respective consolidated Subsidiaries in accordance with GAAP
consistently applied (except for changes with which such accountants concur).
     (b) Quarterly Financial Statements. As soon as available, and in any event
within 90 days after the end of each of the first three fiscal quarters in each
fiscal year of each of the Borrower and TILC, a consolidated balance sheet of
each of the Borrower and TILC and their respective consolidated Subsidiaries as
of the end of such fiscal quarter, together with related consolidated statements
of operations and retained earnings and cash flow for such fiscal quarter and
the then elapsed portion of such fiscal year, setting forth in comparative form
figures for the corresponding periods of the preceding fiscal year, all such
financial statements to be in form and detail and reasonably acceptable to the
Agent, and accompanied by a certificate of the chief financial officer of the
Borrower or TILC, as applicable, to the effect that such financial statements
have been prepared in accordance with GAAP and present fairly in all material
respects the consolidated financial position and results of operations and cash
flow of each of the Borrower and TILC in accordance with GAAP consistently
applied, subject to changes resulting from normal year-end audit adjustments and
the absence of footnotes required by GAAP.
     (c) Officer’s Certificate. At the time of delivery of the financial
statements provided for in Sections 6.01(a) and 6.01(b) above, a certificate
duly executed by a Responsible Officer of each of the Borrower and the Servicer
(i) demonstrating compliance with the financial covenants contained in
Section 7.12 by calculation thereof as of the end of the fiscal period covered
by such financial statements and (ii) stating that, to the Knowledge of each of
the Borrower and the Servicer, no Default, Servicer Event, Servicer Replacement
Event or Event of Default exists, or if any Default, Servicer Event, Servicer
Replacement Event or Event of Default does exist, specifying the nature and
extent thereof and what action the Borrower and/or the Servicer proposes to take
with respect thereto.
     (d) [Reserved].
     (e) Notices Regarding Collateral. Promptly upon receipt from any
Manufacturer, the Servicer, any Lessee or any Lessee’s insurance carrier or
broker, copies of any material notice, communication, document or agreement
related to any Portfolio Railcar or other Collateral. Promptly upon a
Responsible Officer of the Borrower or the Servicer obtaining Knowledge thereof,
notice of Liens with respect to any Portfolio Railcar other than Permitted
Liens.
     (f) Monthly Report. Not later than the second Business Day prior to each
Settlement Date a Monthly Report setting forth the information contained in such
Monthly Report for the Measuring Period ending most recently prior to such date
72










 




--------------------------------------------------------------------------------




(provided that if and to the extent such information is available only from a
Lessee or the Agent, the Borrower’s obligation to provide such information shall
be limited to providing such information as the Borrower or Servicer is able to
obtain from the Agent and such Lessee through commercially reasonable efforts to
enforce applicable provisions of the applicable Lease), including a complete
list showing the make, manufacturer, model, car number and Mark of each
Portfolio Railcar and each Lease with respect thereto, together with an executed
and fully completed officer’s certificate substantially in the form of
Exhibit L-2 hereto (if expenses are to be reimbursed to the Servicer as
described in such certificate). The Agent shall review the Monthly Report and,
in its sole discretion, provide the Borrower with any corrections or
supplemental information regarding the Loans or amounts paid into or held in the
Accounts, which corrections and/or information the Borrower shall include in a
revised Monthly Report. The Agent shall provide the Lenders and the Derivatives
Creditors with a copy of the Monthly Report, as revised pursuant to the
preceding sentence.
     (g) Notices. Prompt notice of: (i) the occurrence of any Default, Servicer
Event, Servicer Replacement Event or Event of Default; (ii) the occurrence of
any Lease Event of Default; and (iii) any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including:
(A) breach or non-performance of, or any default under, a Contractual Obligation
of any Facility Party; (B) any dispute, litigation, investigation or proceeding
between any Facility Party and any Governmental Authority; (C) any litigation,
investigation or proceeding affecting any Facility Party in which the amount
involved exceeds $10,000,000, or in which injunctive relief or similar relief is
sought, which relief, if granted, could be reasonably expected to have a
Material Adverse Effect; and (D) any material change in accounting policies or
financial reporting practice by the Borrower. Each notice pursuant to this
Section 6.01(g) shall (x) be accompanied by a statement of a Responsible Officer
of each of the Borrower and the Servicer setting forth details of the occurrence
referred to therein and stating what action each Facility Party has taken and
proposes to take with respect thereto and (y) if applicable, describe with
particularity any and all provisions of this Agreement or the other Loan
Documents that have been breached.
     (h) Domestication in Other Jurisdiction. Not less than 30 days prior to any
change in the form or jurisdiction of organization of the Borrower, a copy of
all documents and certificates intended to be filed or otherwise executed to
effect such change.
     (i) Other Information. With reasonable promptness upon request therefor,
such other information regarding the business, properties or financial condition
of any Facility Party as the Agent may reasonably request.
     SECTION 6.02 Preservation of Existence and Franchises; Authorizations,
Approvals and Recordations. The Borrower will do all things necessary to
preserve the legality, validity, binding effect or enforceability of this
Agreement, the Notes or any other Lease Document or Transaction Document, or
permit the making of any payment or the transfer or remittance of any funds by
the Borrower under this Agreement, the Notes or any other Lease Document or
Transaction Document.
73










 




--------------------------------------------------------------------------------




     SECTION 6.03 Books and Records. The Borrower will keep complete and
accurate books and records of its transactions in accordance with good
accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves) and shall keep full and accurate books
relating to the Collateral, including, but not limited to, the originals of all
documentation with respect thereto (other than original executed copies of the
Portfolio Leases delivered to the Agent or its nominee under the Loan
Documents), all credits granted thereon, all merchandise returned and all other
dealings therewith, and the Borrower will make the same available to the Agent
for inspection, at the Borrower’s own cost and expense, as provided in
Section 6.11(a) . Upon direction of the Agent, the Borrower shall stamp or
otherwise mark such books and records in such manner as the Agent may reasonably
require in order to reflect the Security Interests. The Borrower will keep, or,
with respect to the Portfolio Railcars and the Portfolio Leases, cause the
Servicer to keep, at all times books of record and account adequate to identify
the Portfolio Railcars and Portfolio Leases and to locate the Portfolio Railcars
and Portfolio Leases and, to the extent that the Lessee is required to provide
such information pursuant to the applicable Portfolio Lease, to disclose its
use, maintenance, condition and the income generated to the Borrower through the
use thereof, in which full, true and correct entries will be made.
     SECTION 6.04 ERISA. The Borrower will not maintain or otherwise be or
become liable or contingently liable in respect of any Pension Plan or
Multiemployer Plan (as defined under Section 3(37)(A) of ERISA).
     SECTION 6.05 Payment of Taxes and Other Debt. The Borrower will pay and
discharge (i) all material taxes, assessments and other governmental charges or
levies imposed upon it, or upon its income or profits, or upon any of its
properties, before they shall become delinquent, (ii) all lawful claims
(including claims for labor, materials and supplies) which, if unpaid, might
give rise to a Lien upon any of the Collateral and (iii) all of its other Debt
as it shall become due; provided , however , that the Borrower shall not be
required to pay any such tax, assessment, charge, levy, claim or Debt which is
being contested or negotiated in good faith by appropriate proceedings
diligently pursued and as to which adequate reserves have been established in
accordance with GAAP, unless the failure to make any such payment could
reasonably be expected to have a Material Adverse Effect.
     SECTION 6.06 Insurance; Certain Proceeds; Casualty Proceeds. (a) The
Borrower will at all times maintain in full force and effect insurance in such
amounts, covering such risk and liabilities and with such deductibles or
self-insurance retentions as are in accordance with normal industry practice (or
as are otherwise required by the Collateral Documents), and in any event in
compliance with the requirements of Schedule 6.06 hereof. Notwithstanding the
generality of the foregoing, (i) with respect to any Portfolio Railcar subject
to a Lease, the Borrower agrees that it (or the Servicer acting on its behalf)
shall enforce the provisions of the Lease against the applicable Lessee as to
all required insurance pursuant to the terms thereof, and (ii) with respect to
any Portfolio Railcar not subject to a Lease, in addition to its covenants with
respect to the Collateral described herein, the Borrower shall comply with the
provisions of the Servicing Documents regarding insurance for the Railcar. The
Collateral Agent shall be named as loss payee or mortgagee, as its interest may
appear, with respect to all such property policies and additional insured with
respect to all such other policies (other than workers’ compensation and
employee health policies, if any), and each provider of property damage
insurance, by
74










 




--------------------------------------------------------------------------------




endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Collateral Agent, (i) that the insurance carrier
shall pay all proceeds otherwise payable to the Borrower under such policies
jointly to the Borrower and the Collateral Agent (which agreement shall be
evidenced by a “standard” or “New York” lender’s loss payable endorsement in the
name of the Collateral Agent), (ii) to waive all claims for insurance premiums
against the Collateral Agent and the Protected Parties, (iii) to provide
coverage to the Collateral Agent for the benefit of the Protected Parties
regardless of the breach by the Borrower of any warranty or representation made
therein, (iv) that no such policy is subject to co-insurance and (v) that it
will give the Collateral Agent thirty days’ prior written notice before any such
policy or policies shall be materially altered, terminated or canceled, and that
no act or default of any Facility Party or any other Person (other than non
payment of premiums) shall affect the rights of the Collateral Agent or the
Protected Parties under such policy or policies. The Borrower assumes all
liability and responsibility in connection with the Portfolio and other property
and assets acquired by it and the liability of the Borrower to pay the
Obligations shall in no way be affected or diminished by reason of the fact that
any such property may be lost, destroyed, stolen, damaged or for any reason
whatsoever unavailable to the Borrower.
     (b) Any cash receipts from a Casualty (whether by way of Casualty Proceeds
or Lessee indemnity payments or otherwise) received by either the Borrower or
the Collateral Agent shall be deposited (in the Borrower’s sole discretion) into
either (i) the Modifications and Improvements Account to fund all or a portion
of the cost of one or more Required Modifications or Optional Modifications in
respect of existing Railcars of the Borrower, (ii) the Substitution Account to
fund the acquisition of Qualified Replacement Railcars or (iii) the Collection
Account for application as Available Collections and applied pursuant to
Section 2.07(c)(i) or Section 2.07(c)(ii) , as applicable (except for
(x) Excepted Payments, which shall be payable to the Persons for whose benefit
any such payment is made and (y) proceeds from the sale of a Railcar subject to
a Casualty Event, which shall be applied in the same manner as Net Cash
Proceeds). At any time in its discretion within 180 days of deposit into the
Modifications and Improvements Account or Substitution Account, as the case may
be, the Borrower may also elect to transfer amounts so deposited in the
Modifications and Improvements Account (and not otherwise applied) or
Substitution Account (and not otherwise applied) into the Collection Account for
application as Available Collections for the Measuring Period in which such
transfer is made. In any other case, any such amounts in the Modifications and
Improvements Account (and not otherwise applied) or Substitution Account (and
not otherwise applied) shall be transferred to the Collection Account for
application as Available Collections on the next Settlement Date following the
181st day following their deposit. Any insurance proceeds of a Casualty with
respect to a Portfolio Railcar or Lessee indemnity payments in connection with a
Casualty with respect to a Portfolio Railcar received by TILC or an Affiliate of
TILC shall be promptly paid by TILC or such Affiliate of TILC to the Borrower
for application in accordance with the foregoing provisions of this paragraph
(b) .
     Upon the request of the Collateral Agent from time to time, the Borrower
will promptly and duly execute and deliver any and all such further instruments
and documents as may be specified in such request which are reasonably necessary
to perfect, preserve or protect the security interests created or intended to be
created for the Replacement Railcars referred to herein, or to establish that
the Borrower has title to such Railcars.
75










 




--------------------------------------------------------------------------------




     (c) The Borrower shall not operate any Portfolio Railcar and will prohibit
each Lessee of any Portfolio Railcar to operate such Portfolio Railcar in
violation of any provision of any insurance policy in effect with respect to
such Railcar or in any jurisdiction where all of the insurance required
hereunder shall not remain in full force and effect or in violation of any law,
treaty, statute, rule, directive, regulation or order of any Governmental
Authority having jurisdiction over such Portfolio Railcar or in violation of any
applicable certificate, license or registration relating to such Portfolio
Railcar issued by any such Governmental Authority.
     (d) In connection with the covenants set forth in this Section 6.06, it is
understood and agreed that:
     (i) none of the Collateral Agent, the Agent, the Lenders or their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 6.06 , it
being understood that (A) the Borrower shall look solely to its insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Collateral Agent, the Agent, the Lenders or their agents
or employees; provided , however , that if the insurance policies do not provide
waiver of subrogation rights against such parties, as required above, then the
Borrower hereby agrees to waive its right of recovery, if any, against the
Collateral Agent, the Agent, the Lenders and their agents and employees, to the
extent permitted by law;
     (ii) the Borrower will permit an insurance consultant retained by the
Agent, at the expense of the Borrower, to review from time to time the insurance
policies maintained by or on behalf of the Borrower annually or upon the
occurrence of an Event of Default; and
     (iii) the Agent shall have the right from time to time to require the
Borrower to keep other insurance in such form and amount as the Agent may
reasonably request; provided that such insurance shall be obtainable on
commercially reasonable terms; and provided , further , that the designation of
any form, type or amount of insurance coverage by the Agent under this
Section 6.06 shall in no event be deemed a representation, warranty or advice by
the Agent that such insurance is adequate for the purposes of the business of
the Borrower or the protection of its properties.
     SECTION 6.07 Operation, Use and Maintenance. (a) Operation and Use. The
Borrower will and will require each Lessee to use the Portfolio Railcars only
for lawful purposes and shall use and operate and require each Lessee to use and
operate the Portfolio Railcars in compliance in all material respects with
Applicable Law, except for so long as the Borrower or a Lessee is contesting in
good faith by appropriate proceedings diligently conducted the validity or
application of such Applicable Law in any reasonable manner. The Portfolio
Railcars may not be located or used in any country other than the United States,
Canada or Mexico.
     (b) Maintenance. The Borrower will or will require each Lessee to keep,
repair and maintain the Portfolio Railcars (i) in good order and operating
condition according to industry practice for Railcars of similar age and
vintage, ordinary wear and tear excepted, (ii) in
76










 




--------------------------------------------------------------------------------




compliance in all material respects with Applicable Law, except for so long as
the Borrower or a Lessee is contesting in good faith by appropriate proceedings
diligently conducted the validity or application of such Applicable Law in any
reasonable manner, (iii) suitable for use in interchange in accordance with the
Interchange Rules and (iv) with respect to Portfolio Railcars not subject to a
Lease, at least as well in all material respects as it would for other similar
equipment owned, operated or serviced by the Servicer. In addition to (but
without limitation of) the foregoing obligation of the Borrower, with respect to
any Portfolio Railcar subject to a Lease, the Borrower will use reasonable
commercial efforts to cause the Lessee of such Railcar to comply with the
maintenance requirements set forth in such Leases.
     (c) Identification Numbers. (i) The Borrower shall cause each Portfolio
Railcar to be numbered with its reporting mark as shown on the Bill of Sale
under which such Portfolio Railcar was delivered to the Borrower, and from and
after such date keep and maintain, plainly, distinctly, permanently and
conspicuously marked by a plate or stencil printed in contrasting colors upon
each side of each such Portfolio Railcar, in letters not less than one inch in
height, a legend substantially as follows:
“OWNERSHIP SUBJECT TO A SECURITY AGREEMENT
FILED WITH THE SURFACE TRANSPORTATION BOARD”
with appropriate changes thereof and additions thereto as may be required by law
in order to protect the Collateral Agent’s right, title and interest in and to
such Portfolio Railcars, its rights under the Security Agreement and the rights
of the Agent and the other Protected Parties.
     (ii) The Borrower may change or permit to be changed the identifying number
of any Portfolio Railcar in accordance with its or the Servicer’s normal
business practices at the time applied in a nondiscriminatory manner.
Concurrently with the delivery of each Monthly Report or promptly upon request
of the Collateral Agent if there exists an Event of Default, the Borrower shall
deliver to the Collateral Agent a list of the identifying numbers of all
Portfolio Railcars that have been changed within the period covered by such
Monthly Report and prior thereto to the extent not previously disclosed by the
Borrower and evidence of the filing, recording or depositing in such public
offices where the Security Agreement (or memoranda or notices thereof) have been
filed, recorded or deposited reflecting any changes in identifying numbers which
have occurred within such period and prior thereto to the extent not previously
disclosed by the Borrower as may be necessary to preserve and perfect the
interest of the Collateral Agent and the Lenders in the Portfolio Railcars whose
identifying numbers have changed.
     (d) Insignia. Except as provided in Section 6.07(c), the Borrower will not
allow the name of any Person to be placed on any Railcar as a designation that
might be interpreted as a claim of ownership; provided , however , that the
Borrower may permit any of the Portfolio Railcars to be lettered with the names,
trademarks, initials or other insignia customarily used by the Borrower or its
Affiliates (including the Marks Company), or any Lessee or its Affiliates, on
railroad equipment used or leased by such Person of the same or a similar type
for convenience of identification of its right to use such Portfolio Railcar
under any applicable Lease, and any of the Portfolio Railcars may be lettered in
an appropriate manner for convenience of identification of the interest of the
Borrower or any Lessee therein.
77










 




--------------------------------------------------------------------------------




     SECTION 6.08 Replacement of Parts; Modifications and Improvements. (a)
Replacement of Parts. The Borrower, at its sole cost and expense (whether from
the Maintenance Reserve Account, the Operating Expense Account or otherwise),
will as promptly as practicable replace all Parts with respect to Portfolio
Railcars that are not then subject to a Lease or are required to be maintained
by the Borrower pursuant to a Lease that may from time to time become worn out,
obsolete, lost, stolen, destroyed, seized, confiscated, damaged beyond repair or
permanently rendered unfit for use for any reason whatsoever. In addition, in
the course of maintenance, service, repair, overhaul or testing, the Borrower,
at its sole cost and expense, may remove any Part, whether or not worn out,
obsolete, lost, stolen, destroyed, seized, confiscated, damaged beyond repair or
permanently rendered unfit for use. All replacement Parts shall be selected and
installed in accordance with the Borrower’s or the Servicer’s normal business
practices at that time applied in a nondiscriminatory manner, and shall be free
and clear of all Liens except Permitted Liens and shall be in good operating
condition.
     (b) Lease Required Modifications and Improvements. Subject to clause (e) of
this Section 6.08, the Borrower shall make or cause to be made such material
modifications and improvements to each Portfolio Railcar to the extent required
of the Borrower by the terms of the applicable Lease (each occurrence, a “ Lease
Required Modification ).
     (c) Required Modifications and Improvements. Subject to clause (e) of this
Section 6.08, the Borrower shall in the event (i) any Governmental Authority or
any Applicable Law requires as a condition of continued use or operation of any
Portfolio Railcar that such Portfolio Railcar be altered or modified or (ii) any
Administrative Agency determines that any Portfolio Railcar may be in an unsafe
operating condition and as a result the Borrower determines that such Portfolio
Railcar must be altered or modified (each occurrence under (i) and (ii), a “
Required Modification ”), the Borrower agrees to make or have made such Required
Modification in a timely manner; provided that, the Borrower may, in good faith
and by appropriate proceedings diligently conducted, contest the validity or
application of any such law, regulation, requirement or rule in any reasonable
manner which does not materially interfere with the use, possession, operation
or return of any Portfolio Railcar or materially adversely affect the rights or
interests of the Agent, Collateral Agent or the other Protected Parties in the
Portfolio Railcars or under any Loan Document or otherwise expose the Borrower
to criminal or material financial sanctions. Promptly after the Borrower becomes
aware of the requirement to make a Required Modification, the Borrower shall
notify the Agent thereof, which notice shall also set forth the time period for
the making of such Required Modification and the Borrower’s reasonable estimate
of the cost thereof. If the Borrower (after consultation with the Servicer)
believes that any Required Modification to either an individual Portfolio
Railcar or an aggregate of Portfolio Railcars would be economically impractical,
the Borrower shall provide written notice to the Agent that such Required
Modification is economically impractical, and shall treat such Portfolio Railcar
as if an Event of Loss had occurred as of the date of such written notice with
respect to such Portfolio Railcar. In such event the provisions of the Loan
Agreement and the Servicing Agreement with respect to Events of Loss shall apply
with respect to such Portfolio Railcar. In reaching any decision as to whether a
Required Modification is economically impractical, the Borrower shall assess the
cost and timing of the Required Modification, the anticipated revenues and other
sources of funds which would be available to the Company to fund such costs, the
requirements of the Loan Agreement and such other factors as the Borrower
78










 




--------------------------------------------------------------------------------




considers necessary or appropriate and shall provide a report to the Agent,
regarding such assessment.
     (d) Optional Modifications and Improvements. The Borrower may, upon consent
of the Agent, modify, alter or improve any Portfolio Railcar in a manner which
is not a Required Modification, including any Portfolio Railcar not then under a
Lease (“ Optional Modification ”), if the Borrower concludes in good faith that
the proposed Optional Modification is likely to enhance the marketability of the
Portfolio Railcar (or such Optional Modification is requested by a Lessee);
provided that Optional Modifications may be funded only from (i) capital
contributions made by TILC to the Borrower (for the avoidance of doubt, such
capital contributions are permitted but not required under this Agreement),
(ii) distributions which would otherwise be made to or at the direction of the
Borrower pursuant to Section 2.07(c)(i) or Section 2.07(c)(ii) or (iii) proceeds
of a Permitted Discretionary Sale, Event of Loss or Casualty but only to the
extent for purposes of this clause (iii) that such modifications increase the
fair market value (determined without regard to any previously existing Railcar
defects) of such Railcar as certified by the Borrower, and no Optional
Modification shall diminish the fair market value, utility, residual value or
remaining economic useful life of such Portfolio Railcar below the fair market
value, utility, residual value or remaining economic useful life thereof
immediately prior to such Optional Modification, in more than a de minimis
respect.
     (e) Modification Costs. Any Lease Required Modification or Required
Modification to a Railcar in excess of 5% of such Railcar’s then Original Value
shall not be funded from any Account without the prior written consent of the
Agent.
     SECTION 6.09 Replacement of Railcars; Substitution Account. (a) Disposition
Proceeds. The Borrower, as soon as practicable and in any event within 180 days
of the date in which the Net Cash Proceeds of an Asset Disposition are received
by the Borrower, will deposit all such Net Cash Proceeds into the Net Cash
Proceeds Account to be applied in the manner and order of priority set forth in
Section 2.07(c)(iii) , or alternatively, (i) in the case of an Asset Disposition
constituting an Event of Loss or Condemnation, unless the Borrower intends to
use the proceeds of such Asset Dispostion to acquire Qualifying Replacement
Railcars or to prepay the Loans, deposit such Net Cash Proceeds into the
Modifications and Improvements Account to fund Optional Modifications in
accordance with Section 6.09(b) below or (ii) in the case of an Asset
Disposition constituting a Permitted Discretionary Sale, deposit such Net Cash
Proceeds into the Substitution Account to fund the acquisition cost of the
Qualifying Replacement Railcars previously identified by the Borrower or the
Servicer on the applicable Qualifying Replacement Railcar Certificate (provided
such Railcars remain commercially available for acquisition) in accordance with
Section 6.09(c) below.
     (b) Revinvestment of Proceeds from an Event of Loss or Condemnation. The
Borrower may reinvest proceeds from an Event of Loss or Condemnation that have
been deposited into the Modifications and Improvements Account as described
above to fund all or a portion of the cost of one or more Required Modifications
or Optional Modifications in respect of existing Railcars of the Borrower. At
any time in its discretion within 180 days of deposit into the Modifications and
Improvements Account, the Borrower may also elect to transfer amounts so
deposited in the Modifications and Improvements Account (and not otherwise
applied) into the Net Cash Proceeds Account for application as Net Cash Proceeds
for the Measuring Period in
79










 




--------------------------------------------------------------------------------




which such transfer is made. In any other case, any such amounts in the
Modifications and Improvements Account (and not otherwise applied) shall be
transferred to the Net Cash Proceeds Account for application as Net Cash
Proceeds on the next Settlement Date following the 181st day following their
deposit.
     (c) Revinvestment of Sale/Disposition Proceeds in Replacement Railcars. In
the event the Borrower intends to use the proceeds of a Permitted Discretionary
Sale to acquire Qualifying Replacement Railcars, the Borrower prior to such
contemplated Permitted Discretionary Sale shall identify Qualifying Replacement
Railcars to replace the Portfolio Railcars subject to the contemplated Permitted
Discretionary Sale, such replacement expected to occur within 30 days of such
Permitted Discretionary Sale and shall deliver to the Agent a Qualifying
Replacement Railcar Certificate prior to such Permitted Discretionary Sale. All
Railcars that replace Portfolio Railcars subject to a Permitted Discretionary
Sale shall be Qualifying Replacement Railcars in order to be Portfolio Railcars.
Upon acquisition, such Replacement Railcars (and any related Leases) will become
subject to the lien of the Security Agreement (and related Transaction
Documents). To the extent such proceeds are not so used to acquire Qualifying
Replacement Railcars within 180 days of the date of deposit into the
Substitution Account, such amounts shall be transferred to the Net Cash Proceeds
Account on the next Settlement Date following the 181st day following their
deposit for application as Net Cash Proceeds for the Measuring Period in which
such transfer is made.
     SECTION 6.10 Use of Proceeds. The Borrower will use the proceeds of the
Loans solely for the purposes set forth in Section 5.13 .
     SECTION 6.11 Audits/Inspections/Appraisals. (a) Audits and Inspections. The
Collateral Agent and the Agent, together with their respective designated
representatives, including independent accountants, agents, employees, attorneys
and appraisers, shall have the right to (i) inspect all documents of the
Borrower and the Servicer (the “ Related Documents ”), including without
limitation all leases, insurance policies, warranties or other agreements
relating to the Portfolio Railcars and the other Collateral (during such period
of time when such Portfolio Railcar or other Collateral, as the case may be, was
part of the Portfolio) (each such inspection, a “ Related Document Inspection
”); (ii) inspect and audit each of the Company’s and the Servicer’s books,
records and databases (which shall include reasonable access electronic copies
of the Borrower’s and the Servicer’s records to the extent necessary to
determine compliance with the Transaction Documents) (collectively, the “ Books
and Records ”) with respect to the Portfolio Railcars and the other Collateral
and Related Documents (including without limitation data supporting all
reporting requirements under the Transaction Documents) (each such inspection, a
“ Books and Records Inspection ”); (iii) discuss (A) the affairs, finances and
accounts of the Company and the Servicer and (B) the Portfolio Railcars and the
other Collateral, the Related Documents and the Books and Records, in each case
with the principal executive officer and the principal financial officer of each
of the Company and the Servicer, as applicable (the foregoing clauses (A) and
(B), a “ Company Inspection ”); (iv) conduct evaluations and appraisals of,
subject to the provisions of Section 6.11(b) below in the case of the Portfolio
Railcars, the assets included in the Collateral; and (v) subject to restrictions
and procedures on inspection of the Portfolio Railcars in any applicable Lease,
conduct a physical inspection of any Portfolio Railcar or otherwise obtain a
Physical Inspection Report with respect thereto at any time after the occurrence
and during the continuance of an Event of Default (each such inspection, a
“Physical
80










 




--------------------------------------------------------------------------------




Inspection”, and together with each other inspection described in (i), (ii),
(iii) and (iv) above, collectively, the “ Inspections ”); provided , however ,
Related Documents and Books and Records shall not include the Servicer’s
customer list or any other information that the Servicer reasonably determines
is of a proprietary nature, unless failure to provide such information would
cause either the Servicer or the Borrower to breach its respective obligations
under any of the Transaction Documents. All Inspections shall be conducted upon
reasonable request and with at least five (5) Business Days’ notice from the
Agent to the Company (with respect to Inspections of the Company) and the
Servicer (with respect to inspections of the Company or the Servicer) and shall
be conducted during normal business hours, be subject to the Company’s and the
Servicer’s customary security procedures, if any, and not unreasonably disrupt
the Company’s or the Servicer’s business. Without prejudice to the right to
conduct Inspections, all parties granted inspection rights hereunder shall
confer with a view toward coordinating their conduct with respect to Inspections
in order to minimize the costs thereof and business disruption attendant
thereto.
     (b) Appraisals. The Borrower (at its sole cost and expense) at the request
of the Agent shall provide an Independent Appraisal (based upon a “desktop
appraisal”) with respect to all Portfolio Railcars (i) if a Monthly Utilization
Event has occurred and is continuing (but not more frequently than once during
any six consecutive months), (ii) upon the fifth (5 th ) anniversary of the
Closing Date and (iii) upon the Term Maturity Date and at any time thereafter
(but in the case of this clause (iii) , not more frequently than once every two
years). The Borrower or the Servicer also may at any time and from time to time
obtain an appraisal of any Railcar (in addition to the Independent Appraisal
required pursuant to this Section 6.11(b) ) at its own expense. Each Independent
Appraisal delivered pursuant to this Section 6.11(b) shall be in form and
substance reasonably satisfactory to the Agent; provided that with respect to
any Railcar, when appropriate and acceptable to the Agent, any such Independent
Appraisal may be in the form of a letter from an Independent Appraiser
confirming the Independent Appraisal previously delivered by such Independent
Appraiser with respect to such Railcar.
     SECTION 6.12 Stamp Tax. If any jurisdiction in which any Portfolio Railcar
is registered, operated or located, from time to time, requires the payment of a
stamp tax, fee or its equivalent in order to perfect the Collateral Agent’s
security interest in such Railcar or otherwise to allow the Agent to realize
upon the Collateral, the Borrower shall pay the amount of such stamp tax, fee or
its equivalent in accordance with Section 2.07(c) .
     SECTION 6.13 Follow-On Leases. The Borrower will not enter into any
Portfolio Lease which was not in place as of the Closing Date (and described in
the applicable Notice of Borrowing) (a “ Follow-On Lease ”) unless the
conditions precedent described in paragraphs (b) , (c) , (d) , (f) , (h) , (i) ,
(m)(ii) , (o) and (q) of Section 4.02 hereof have been satisfied with respect to
such Follow-On Lease.
     SECTION 6.14 Accounts. (a) On or prior to the date hereof, the Borrower
shall cause to be established one or more accounts with the Depositary pursuant
to the Depository Agreement in the name of the Borrower. The Borrower shall
cause the Depositary to create a Collection Account, a Liquidity Reserve
Account, a Maintenance Reserve Account, a Security Deposits Account, an
Operating Expenses Account, a Modifications and Improvements Account, a Net Cash
Proceeds Account and a Substitution Account, in each case in accordance with the
81










 




--------------------------------------------------------------------------------




terms of the Depository Agreement. The Agent shall cause the Depositary to
create a Prefunding Account in accordance with the terms of the Depository
Agreement. The Borrower shall notify (and the Borrower hereby authorizes the
Collateral Agent so to notify), in each case following the occurrence and during
the continuation of an Event of Default, each Lessee and other account debtors
of the Borrower in writing that each Lease and other accounts receivable of the
Borrowers has been assigned to the Collateral Agent under the Loan Documents for
the benefit of the Protected Parties. The Borrower also shall notify and
instruct each Lessee that all payments due or to become due under each Portfolio
Lease (except for Excepted Payments (which shall be payable to the Persons for
whose benefit any such payment is made)) or otherwise in respect of amounts and
other receivables of the Borrower are to be made directly to the Customer
Payments Account.
     (b) Any amounts from time to time held in the Collection Account, the
Maintenance Reserve Account, the Modifications and Improvements Account,
Security Deposits Account, Operating Expenses Account, the Liquidity Reserve
Account and the Substitution Account may be invested in Cash Equivalents
(subject to the provisions of the Depository Agreement), at the Borrower’s risk
as directed in writing by the Borrower, until the application thereof in
accordance with this Agreement. Upon the occurrence and during the continuance
of an Event of Default, the Agent may direct by notice the Depositary to pay to
the Agent the amount specified in such notice from the Account(s) specified in
such notice, and the Agent shall apply such amounts received from the Depositary
to the repayment of the Obligations in accordance with the applicable provisions
of Section 2.07(c) .
     (c) Subject to the provisions of the Depository Agreement, the Agent may at
any time and from time to time in its sole discretion (and, to the extent such
application would have the effect of curing a Default under Section 9.01(a)
hereof or if the Loans have become or been declared immediately due and payable
pursuant to Section 9.02 , shall) instruct the Depositary to pay into the
Collection Account the amounts on deposit in the Liquidity Reserve Account if
and to the extent the amounts in the Collection Account on any Settlement Date
would be insufficient to pay in full the items described in clauses first ,
second , third , fourth and fifth of Section 2.07(c)(i) or clauses first ,
second , third , fourth and fifth of Section 2.07(c)(ii) , as the case may be;
provided that, so long as no Event of Default shall have occurred and then be
continuing, (i) the Agent shall have consulted with the Borrower prior to giving
such instruction and (ii) if and to the extent determined by the Agent and the
Borrower that a reserve is required to be held in the Accounts in respect of
anticipated claims by a Lessee for payment of deposit, maintenance reserves or
insurance or indemnity payments, such reserve shall be retained in the Accounts.
     (d) The Borrower hereby agrees to endeavor to transfer all Available
Collections from the Customer Payments Account to the Collections Account within
three (3) Business Days of deposit in the Customer Payments Account but in no
event later than six (6) Business Days of deposit of any Available Collections
in the Customer Payments Account, and shall provide timely written notice
thereof (which notice may be made by facsimile or electronic mail) to the Agent,
in each case in accordance with the Customer Collections Account Administration
Agreement.
     SECTION 6.15 Servicer. The Borrower and the Agent further agree that, upon
the occurrence and continuance of an Event of Default, any event set forth in
clauses (a) through (k)
82










 




--------------------------------------------------------------------------------




of Section 7.02 of the Servicing Agreement, a Servicer Replacement Event or as
otherwise provided in the Servicing Documents, the Agent (acting at the
direction of the Supermajority Lenders), without the consent or action of or by
any Facility Party, shall automatically succeed to all of the Borrower’s rights
and powers under the Servicing Documents, and shall succeed to any of the
Borrower’s rights and powers to remove the Servicer, terminate any Servicing
Document(s), appoint a new Servicer that is reasonably satisfactory to both the
Agent and the Supermajority Lenders, in accordance with Section 7.04 of the
Servicing Agreement, and enter into new Servicing Document(s) with such new
Servicer; provided that, as a condition precedent to the Agent removing and
replacing the Servicer, the Agent shall request from each Rating Agency, a
determination whether, as a result of such removal or replacement, it would
cause the rating of the Loans to be reduced or withdrawn.
     SECTION 6.16 Action after an Event of Default. Following the occurrence and
during the continuance of an Event of Default, the Borrower shall, in connection
with taking any action or exercising any rights or remedies under any Lease
Document or Servicing Document, comply in good faith with all requests from the
Agent and Collateral Agent (it being understood that the Borrower will not be
considered in breach of this Section 6.16 or any other provision of any
Transaction Document by virtue of complying or failing to comply with such
requests).
     SECTION 6.17 Required Asset Dispositions. At any time and from time to time
following the occurrence of the Term Maturity Date, the Borrower shall comply in
good faith with all requests from the Collateral Agent to consummate Railcar
sales.
ARTICLE VII
NEGATIVE COVENANTS
     The Borrower agrees that so long as any Lender has any Commitment hereunder
or any Obligations or other amount payable hereunder or under any Note or other
Loan Document remains unpaid:
     SECTION 7.01 Limitation on Debt. The Borrower will not incur, create,
assume or permit to exist any Debt, including, without limitation, Derivatives
Obligations except:
     (i) Debt of the Borrower under or permitted by this Agreement and the other
Loan Documents; and
     (ii) Derivatives Obligations of the Borrower under Derivatives Agreements
to the extent entered into after the Closing Date with the express written
consent of the Agent to manage interest rate risks and not for speculative
purposes.
     SECTION 7.02 Restriction on Liens. The Borrower will not create, incur,
assume or permit to exist any Lien on any property or assets now owned or
hereafter acquired by it or on any income or rights in respect of any thereof,
except Permitted Liens.
     SECTION 7.03 Nature of Business. The Borrower will not alter the character
or conduct of the business conducted by it as of the Closing Date and activities
directly related thereto.
83










 




--------------------------------------------------------------------------------




     SECTION 7.04 Consolidation, Merger and Dissolution. The Borrower will not
enter into any transaction of merger or consolidation or liquidate, wind up or
dissolve itself or its affairs (or suffer any liquidations or dissolutions), or
convert into any other Person.
     SECTION 7.05 Asset Dispositions. The Borrower will not make or permit or
consent to any Asset Disposition; provided that (i) the Borrower may make or
permit or consent to any Asset Disposition by way of Event of Loss or
Condemnation, so long as the Net Cash Proceeds of such Asset Disposition shall
have or upon receipt shall be delivered to the Depositary to be deposited into
the Net Cash Proceeds Account, Modifications and Improvements Account or
Substitution Account in accordance with Section 6.09 , (ii) the Borrower may
make or permit or consent to any Permitted Discretionary Sale (including in
connection with a Securitization) if the Net Cash Proceeds of such Asset
Disposition have or simultaneously therewith be delivered to the Depositary to
be deposited into the Net Cash Proceeds Account or Substitution Account in
accordance with Section 6.09 , (iii) the Borrower shall make or permit or
consent to any Asset Disposition required by the Collateral Agent in accordance
with Section 6.17 and (iv) the Borrower may make or permit or consent to any
Asset Disposition not otherwise described in clauses (i) , (ii) or (iii) of this
paragraph at the direction of the Required Lenders (provided that the aggregate
sum of the Original Values of all Railcars that the Borrower sells or exchanges
in all sales or exchanges of Railcars (including sales pursuant to a Lessee
purchase option and including Asset Dispositions described in this clause (iv) )
from the Closing Date until (and including) the Expected Maturity Date in order
to purchase Replacement Railcars, does not exceed 20% of the Aggregate Original
Value of all the Railcars in the Portfolio as of the Closing Date). Upon
consummation of an Asset Disposition permitted under this Section 7.05 , the
Collateral Agent shall (to the extent applicable) deliver to the Borrower, upon
the Borrower’s request and at the Borrower’s expense, such documentation as is
reasonably necessary to evidence the release of the Collateral Agent’s security
interests, if any, in the assets being disposed of, including amendments or
terminations of Uniform Commercial Code Financing Statements, if any.
     SECTION 7.06 Investments. The Borrower will not hold, make or acquire, any
Investment in any Person, except that:
     (i) the Borrower may invest in cash and Cash Equivalents pursuant to this
Agreement and the Depository Agreement;
     (ii) the Borrower may acquire and hold receivables owing to it, if created
or acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;
     (iii) the Borrower may acquire and own Investments (including Debt
obligations) received in connection with the bankruptcy or reorganization of
suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business; and
     (iv) the Borrower may purchase Eligible Railcars, Eligible Leases and other
related inventory, machinery and equipment in the ordinary course of business.
84










 




--------------------------------------------------------------------------------




     SECTION 7.07 Restricted Payments, etc. The Borrower will not declare or pay
any Restricted Payments (other than Restricted Payments payable solely in Equity
Interests (exclusive of Disqualified Stock), of the Borrower, except that, so
long as no Insolvency Event, Default or Event of Default has occurred and is
continuing, the Borrower may make Restricted Payments from time to time to the
extent cash is made available to the Borrower pursuant to Section 2.07(c) .
     SECTION 7.08 Transactions with Affiliates. The Borrower will not engage in
any transaction or series of transactions with (i) any officer, director, holder
of any Equity Interest in or other Affiliate of the Borrower or (ii) any
Affiliate of any such officer, director, holder or Affiliate, other than (A) the
payment of the Servicer’s Fees as provided in Section 2.07(c) ,
(B) reimbursement of Servicer Advances pursuant to the Servicing Agreement and
Section 2.07(c) , (C) transfers of assets permitted by Section 7.05 , (D) as
otherwise expressly provided for or contemplated in any Loan Document and (E) so
long as no Default or Event of Default has occurred and is continuing, other
transactions (including the purchase of Railcars) which are engaged in by the
Borrower in the ordinary course of its business on terms and conditions as
favorable to it as would be obtainable by it in a comparable arm’s-length
transaction with an independent, unrelated third party.
     SECTION 7.09 Fiscal Year; Organization and Other Documents. The Borrower
will not (i) change its fiscal year, (ii) enter into any amendment, modification
or waiver to its Organization Documents, (iii) except with the consent of the
Agent and subject to Section 7.13 , amend, modify, extend, renew, cancel or
terminate the Purchase and Sale Agreement, any Bill of Sale, any other Sale
Agreement, any Servicing Document, any Lease Document or any other Assigned
Agreement (as defined in the Security Agreement), waive any material default
under or breach of any such agreement, compromise or settle any material
dispute, claim, suit or legal proceeding relating to any such agreement, sell or
assign any such agreement or interest therein, consent to or permit or accept
any prepayment of amounts to become due under or in connection with any such
agreement, except as expressly provided therein, or take any other action in
connection with any such agreement which would materially impair the value of
the interests or rights of the Borrower thereunder or which would impair the
interests or rights of the Agent under this Agreement, except that, unless the
Agent shall have notified the Borrower upon the occurrence of an Event of
Default that this exception is no longer available or if the same would
otherwise be adverse in any material respect to the interests of the Agent and
the Lenders, the Borrower may (or may permit the Servicer to) modify, make
adjustments with respect to, extend or renew any Assigned Agreements in the
ordinary course of business, and except that Sections 7.13 and 7.14 shall govern
the right of the Borrower to waive or permit the waiver of a Lease Default or
Lease Event of Default or (iv) enter into any amendment, modification or waiver
which is in any manner adverse to the interests of the Collateral Agent, the
Agent and the Lenders to any Servicing Document or the Purchase and Sale
Agreement, in each case as in effect on the Closing Date. The Borrower will
promptly provide the Lenders with copies of all amendments to the foregoing
documents and instruments as in effect as of the Closing Date.
     SECTION 7.10 Additional Negative Pledges. The Borrower will not enter into,
assume or become subject to any agreement prohibiting or otherwise restricting
the creation or assumption of any Lien upon its properties or assets, whether
now owned or hereafter acquired,
85










 




--------------------------------------------------------------------------------




or requiring the grant of any security for an obligation if security is given
for some other obligation, except pursuant to this Agreement and the other Loan
Documents.
     SECTION 7.11 Impairment of Security Interests. The Borrower will not take
or omit to take any action which action or omission might or would materially
impair the security interests in favor of the Collateral Agent with respect to
the Collateral.
     SECTION 7.12 Interest Coverage Tests. As of any Settlement Date, (i) the
One Month Interest Coverage Ratio will not be less than 1.20 to 1.00 and
(ii) the Average Six Month Interest Coverage Ratio will not be less than 1.25 to
1.00.
     SECTION 7.13 No Amendments to the Lease Documents. Without prior written
consent of the Agent or as expressly provided by the terms of this Agreement,
the Borrower will not amend, modify, consent to or permit any change in the
terms or otherwise alter or grant any consent or approval under any Lease
Document in a manner which would materially and adversely affect the Collateral
Agent, the Agent or Lenders.
     SECTION 7.14 Lease Default. Without the prior written consent of the Agent,
which consent may be granted or withheld at the Agent’s sole discretion, the
Borrower will not waive (or permit the waiver of) a Lease Default or Lease Event
of Default under a Lease; provided , however , that unless a Default arising
from the failure to make a payment when due hereunder or an Event of Default has
occurred and is continuing, the Borrower may elect, in its reasonable discretion
and upon written notice to the Agent, to give such waiver (or permit such
waiver), so long as such waiver is limited to the particular facts giving rise
to such Lease Default or Lease Event of Default and does not prejudice the
Borrower’s (or Collateral Agent’s, by assignment) rights under the relevant
Lease to exercise remedies with respect to any other or future Lease Defaults or
Lease Events of Default; provided , further , that any such waiver without the
prior written consent of the Agent shall not cause a Lease which otherwise would
fail to be an Eligible Lease to be an Eligible Lease.
     SECTION 7.15 Consolidation with Any Other Person. The Borrower will not
operate in a manner that would result in substantive consolidation of the
“estate” (as defined in Section 541(c) of the Bankruptcy Code) of the Borrower
with the “estate” of any other Person, and in such connection the Borrower shall
observe all corporate formalities, and maintain records separately and
independently from those of any other Person.
     SECTION 7.16 Limitations on Employees, Subsidiaries. The Borrower will not
employ or maintain any employees other than as required by Applicable Law;
provided that officers and directors shall not be deemed to be employees for
purposes of this Section 7.16 . The Borrower will not hold or own any
Subsidiaries other than Railcar Subsidaries.
     SECTION 7.17 Independence of Covenants. All covenants contained herein
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that such action or condition
would be permitted by an exception to, or otherwise be within the limitations
of, another covenant shall not avoid the occurrence of a Default if such action
is taken or condition exists.
86










 




--------------------------------------------------------------------------------




ARTICLE VIII
OTHER REPRESENTATIONS, WARRANTIES AND COVENANTS
     SECTION 8.01 Lender’s Representation and Warranty. Each Lender represents
and warrants as to itself on the Closing Date, and as to itself at all times
until the Termination Date that no part of the assets to be used by such Lender
to purchase the Loans or Notes constitutes assets of an “employee benefit plan”
as defined in Section 3(3) of ERISA, which is subject to Title I of ERISA, a
“plan” as defined in Section 4975 of the Code which is subject to Section 4975
of the Code, an entity whose underlying assets include “plan assets” by reason
of any such employee benefit plan’s or plan’s investment in such entity, or a
governmental, church or non-U.S. plan which is subject to any federal, state,
local or non-U.S. law that is similar to the prohibited transaction provisions
of Section 406 of ERISA or Section 4975 of the Code.
     SECTION 8.02 Quiet Enjoyment. The Agent, the Collateral Agent and each
Lender hereby covenant and agree that so long as no Lease Event of Default has
occurred and is continuing, neither it nor any Person claiming by, through or
under it shall take or cause to be taken any action contrary to any Lessee’s or
any permitted sublessee’s right to quiet enjoyment of, and the continuing
possession, use and operation of, the relevant Portfolio Railcar during the term
of such Lease and in accordance with the terms of such Lease. To the extent
reasonably requested by a Lessee in connection with the Closing Date, the Agent,
the Collateral Agent and each Lender shall confirm this Section 8.02 .
     SECTION 8.03 Lender’s Covenant. Each Lender, and each subsequent holder of
any Note, agrees with the Borrower and each other Protected Party (excluding the
Servicer) that, until the Termination Date shall have occurred, it will not
dispose of the Loans or Notes to be purchased by it or any interest therein
(including, without limitation, any transfer by a change in the capacity in
which such Lender holds its investment in such Loans or Notes) to any Person
unless such Person shall (A) make all warranties and representations of such
Lender contained in Section 8.01 and (B) assume all covenants of such Lender
contained in Section 8.02 and this Section 8.03 .
ARTICLE IX
DEFAULTS
     SECTION 9.01 Events of Default. An Event of Default shall exist upon the
occurrence of any of the following specified events or conditions (each an “
Event of Default ”):
     (a) Payment. Any default shall occur in the payment when due (whether by
scheduled maturity, acceleration or otherwise) of any principal of or any
interest on the Loans (other than to the extent there are insufficient Available
Collections to pay principal pursuant to Section 2.07(c)(i) or
Section 2.07(c)(ii) or to the extent there are insufficient Net Cash Proceeds
attributable to an Event of Loss or attributable to a sale of a Railcar subject
to a Casualty (in the event the Borrower or Servicer determines that repairs to
such Railcar subject to a Casualty are economically impractical) to pay
principal pursuant to Section 2.07(c)(iii) or with respect to interest
calculated by
87










 




--------------------------------------------------------------------------------




reference to the Default Margin or Step-Up Yield), and such payment is not
received within one Business Day of the due date therefor, or any default shall
occur in the payment when due of any fees or other amounts owing to the Lenders
under any Loan Document or in connection herewith or therewith (in any case,
other than with respect to interest calculated by reference to the Default
Margin), which default shall continue for 15 days after notice thereof has been
given to the Borrower and the Servicer by the Agent; provided , however , in the
case of any payment required to be made pursuant to Section 2.06(a) , a default
in respect of such payment shall occur on such date as provided for in
Section 9.01(i) .
     (b) Principal Payment Deficiency. There shall occur a Principal Payment
Deficiency Event.
     (c) Representations. Any representation, warranty or statement made or
deemed to be made by the Borrower or the Servicer in any Transaction Document,
or in any statement or certificate delivered or required to be delivered
pursuant hereto or thereto shall prove untrue or incorrect in any material
respect on the date as of which it was made or deemed to have been made and if
capable of being cured shall not have been cured within fifteen days after the
earlier of an executive officer of the Borrower and/or Servicer, as the case may
be, becoming aware of such untruth or notice thereof given by the Agent to the
Borrower and/or Servicer, as the case may be; provided, that with respect to any
of the foregoing as to which rescission of transfer is a remedy available under
Section 4.9 of any Purchase and Sale Agreement, no Event of Default shall exist
as a result of such event unless and until there has been a failure by the
Seller under any such Purchase and Sale Agreement to make the rescission payment
described in said Section 4.9.
     (d) Covenants. The Borrower shall:
     (i) default in the due performance or observance by it of any term,
covenant or agreement contained in Sections6.06, 6.14 , 7.01 , 7.02 , 7.03 ,
7.04 , 7.05 , 7.06 , 7.09 , 7.10 , 7.11 , 7.12 , 7.13 and 7.16 of this
Agreement;
     (ii) default in the due performance or observance by it of any term,
covenant or agreement contained in Section6.10 or 6.01(f) and such default shall
continue unremedied for a period of two Business Days;
     (iii) default in the due performance or observance by it of any term,
covenant or agreement contained in Section 6.17 and such default shall continue
unremedied on the six (6) month anniversary date of the date in which the Agent
first gave notice to the Borrower to consummate Railcar sales;
     (iv) default in the due performance or observance by it of any term,
covenant or agreement contained in Article VI (other than those referred to in
subsections (a) , (b) , (c) , (d)(i) , (d)(ii) or (d)(iii) of this Section 9.01
) and such default shall continue unremedied for a period of 15 days after the
earlier of an executive officer of the Borrower or the Servicer becoming aware
of such default
88










 




--------------------------------------------------------------------------------




or notice thereof given by the Agent to the Borrower and/or the Servicer, as the
case may be; or
     (v) default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a) , (b) ,
(c) or (d)(i) , (d)(ii) , (d)(iii) or (d)(iv) of this Section 9.01 ) contained
in this Agreement and such default shall continue unremedied for a period of
30 days after the earlier of an executive officer of the Borrower or Servicer
becoming aware of such default or notice thereof given by the Agent to the
Borrower and/or the Servicer, as the case may be.
     (e) Loan Documents. Except pursuant to the terms thereof, any Loan Document
shall (i) fail to be in full force and effect or any Facility Party shall so
assert or (ii) fail to give the Collateral Agent and/or the Lenders the security
interests, liens, rights, powers and privileges purported to be created thereby.
     (f) Cross-Default. There occurs under any Derivatives Agreement an Early
Termination Date (as defined in such Derivatives Agreement) resulting from
(A) any event of default under such Derivatives Agreement as to which the
Borrower is the Defaulting Party (as defined in such Derivatives Agreement) or
(B) any Termination Event (as so defined) as to which the Borrower is an
Affected Party (as so defined), and, in either event, the Derivatives
Termination Value owed by the Borrower as a result thereof is greater than
$1,000,000.
     (g) Insolvency Events. (i) The Borrower shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the foregoing
or (ii) an involuntary case or other proceeding shall be commenced against the
Borrower seeking liquidation, reorganization or other relief with respect to it
or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days, or any order for relief shall
be entered against the Borrower under the federal bankruptcy laws as now or
hereafter in effect.
     (h) Judgments. One or more judgments, orders, decrees or arbitration awards
is entered against the Borrower involving in the aggregate a liability (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage), as to any single or related series of transactions,
incidents or conditions, of $10,000,000 or more, and the same shall remain
undischarged, unvacated and unstayed pending appeal for a period of 30 days
during which execution shall not be effectively
89










 




--------------------------------------------------------------------------------




stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower to enforce any such judgment or the
Borrower shall enter into any agreement to settle or compromise any pending or
threatened litigation, as to any single or related series of claims, involving
payment of $10,000,000 or more by the Borrower, or any non-monetary judgment,
order or decree is entered against the Borrower which has or would reasonably be
expected to have a Material Adverse Effect, and there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect.
     (i) Required Asset Disposition. At any time and from time to time following
the occurrence of the Term Maturity Date, the Borrower’s failure to consummate
Railcar sales and to repay the outstanding principal amount of the Loans in an
amount equal to the aggregate of the Allocable Debt for each Railcar so
requested to be sold (plus interest thereon) within six (6) months of the first
notice from the Collateral Agent to consummate such sales.
     (j) Ownership. There shall occur a Change of Control.
     SECTION 9.02 Acceleration; Remedies. Upon the occurrence of an Event of
Default, and at any time thereafter unless and until such Event of Default has
been waived in writing by the Supermajority Lenders (or all of the Lenders as
may be required pursuant to Section 11.03 ), the Collateral Agent, or the Agent
upon the request and written direction of the Required Lenders, shall by written
notice to the Borrower, take any of the following actions without prejudice to
the rights of the Collateral Agent, the Agent or any Lender to enforce its
claims against the Borrower except as otherwise specifically provided for
herein:
     (a) Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans and any and all other indebtedness or
obligations of any and every kind owing by the Borrower to any of the Lenders
hereunder to be due whereupon the same shall be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.
     (b) Enforcement of Rights. Enforce any and all rights and interests created
and existing under the Loan Documents, including, without limitation, directing
the Collateral Agent to enforce any and all rights and remedies existing under
the Collateral Documents and all rights of set-off.
     (c) Payment Notice/Lessor Rights Notice. Deliver the Payment Notice/Lessor
Rights Notice to the applicable Lessees with respect to any or all of the
Portfolio Leases.
     (d) Six Month Anniversary of Term Maturity Date. At any time and from time
to time following the occurrence of the six (6) month anniversary of the date in
which the Collateral Agent first gave notice to the Borrower to consummate
Railcar sales pursuant to Section 2.06(a) , if the outstanding principal balance
of the Loans is greater than zero then the Collateral Agent (at the written
direction of the Agent and the Required Lenders, which direction shall specify
the manner in which such Collateral shall be sold as well as the amount), in
addition to and without
90










 




--------------------------------------------------------------------------------




limiting any other remedies that may be available to the Collateral Agent under
the Loan Documents, and without any action or consent of the Borrower, may sell
or cause to be sold all or any part of the Collateral in the amount and in the
manner determined by the Agent and the Required Lenders, and the Net Cash
Proceeds of such sale or sales shall be applied in accordance with
Section 2.07(c)(iii) .
     Notwithstanding the foregoing, if an Event of Default specified in
Section 9.01(g) shall occur, then all Loans, all accrued interest in respect
thereof and all accrued and unpaid fees and other indebtedness or obligations
owing to the Lenders hereunder and under the other Loan Documents shall
immediately become due and payable without the giving of any notice or other
action by the Collateral Agent, the Agent or the Lenders, which notice or other
action is expressly waived by the Borrower.
     Notwithstanding the fact that enforcement powers reside primarily with the
Collateral Agent and the Agent, each Lender has, to the extent permitted by law,
a separate right of payment and shall be considered a separate “creditor”
holding a separate “claim” within the meaning of Section 101(5) of the
Bankruptcy Code or any other insolvency statute.
     In case any one or more of the covenants and/or agreements set forth in
this Agreement or any other Loan Document shall have been breached by the
Borrower, then the Agent and the Collateral Agent may proceed to protect and
enforce the Lenders’ rights by suit in equity and by action at law, including an
action for damages as a result of any such breach or an action for specific
performance of any such covenant or agreement contained in this Agreement or
such other Loan Document. Without limitation of the foregoing, the Borrower
agrees that failure to comply with any of the covenants contained herein may
cause irreparable harm and that specific performance shall be available as a
remedy in the event of any breach thereof. The Agent and Collateral Agent, as
the case may be, acting pursuant to this paragraph shall be indemnified by the
Borrower against all liability, loss or damage, together with all reasonable
costs and expenses related thereto (including reasonable legal and accounting
fees and expenses) in accordance with Section 11.05 .
     In the event a required rescission payment is received in the Collection
Account, then the Collateral Agent agrees to release to the Borrower, free and
clear of the lien of the Security Agreement, the relevant Lease(s) and
Railcar(s) the subject of such rescission payment, to enable the Borrower to
comply with its obligation to return such assets to the Seller as described in
Section 4.9 of the Purchase and Sale Agreement.
     SECTION 9.03 Priority of Security Interests. Notwithstanding anything
contrary contained in this Agreement or any other Loan Document, the Borrower,
the Collateral Agent, the Agent and each other Protected Parties (for purposes
of this Section 9.03 , the term “Protected Parties” shall not included the
Servicer) acknowledge and agree that any Liens on the Collateral regardless of
how or when acquired, whether by grant, statute, operation of law, subrogation,
purchase money obligations or otherwise that are granted to or held by, the
Lenders, other Protected Parties or the Collateral Agent for the benefit of the
Lenders and such Protected Parties, shall be a “first” priority security
interest and shall be senior to all other security interests. Notwithstanding
any other provision of this Agreement (including the Lien priorities set forth
herein), all proceeds from Collateral shall be applied against all or any part
of the
91










 




--------------------------------------------------------------------------------




Obligations as set forth in Section 2.07(c)(i), Section 2.07(c)(ii) or
Section 2.07(c)(iii), as applicable.
ARTICLE X
AGENCY PROVISIONS
     SECTION 10.01 Appointment; Authorization. (a) Appointment. Each Lender
hereby designates and appoints DVB Bank AG, as Agent of such Lender to act as
specified herein and in the other Loan Documents, and each such Lender hereby
authorizes the Agent, as the agent for such Lender, to take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated by
the terms hereof and of the other Loan Documents, together with such other
powers as are reasonably incidental thereto, including but not limited to the
appointing of the Collateral Agent under the Security Agreement. Notwithstanding
any provision to the contrary elsewhere herein and in the other Loan Documents,
the Agent shall not have any duties or responsibilities, except those expressly
set forth herein and therein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any of the other Loan
Documents, or shall otherwise exist against the Agent. In performing its
functions and duties under this Agreement and the other Loan Documents, the
Agent shall act solely as an agent of the Lenders and does not assume and shall
not be deemed to have assumed any obligation or relationship of agency or trust
with or for the Borrower. Without limiting the generality of the foregoing two
sentences, the use of the term “agent” herein and in the other Loan Documents
with reference to the Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any Applicable
Law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties. The provisions of this Article X (other than
Section 10.09 ) are solely for the benefit of the Agent and the Lenders, and
neither the Borrower nor the Collateral Agent shall have any rights as a third
party beneficiary of the provisions hereof (other than Section 10.09 ).
     (b) Collateral Documents. Without limiting the generality of clause (a) of
this Section 10.01, each Lender hereby further authorizes the Agent to appoint
Wilmington Trust Company as Collateral Agent and Depositary to enter into any
Collateral Document as secured party on behalf of and for the benefit of such
Lender or otherwise and to require the delivery of any Collateral Document which
the Agent determines is necessary or advisable to protect or perfect the
interests of the Protected Parties in any Collateral and agrees to be bound by
the terms of each of the Collateral Documents. Anything contained in any of the
Loan Documents to the contrary notwithstanding, but subject to Section 11.08 ,
each Lender agrees that no Lender shall have any right individually to realize
upon any of the Collateral under any Collateral Document or Loan Document, it
being understood and agreed that all powers, rights and remedies under the
Collateral Documents may be exercised solely by the Agent (or its designee,
including the Collateral Agent and the Depositary) for the benefit of Protected
Parties in accordance with the terms thereof. Each Lender hereby authorizes the
Agent (or its designee, including the Collateral Agent and the Depositary)
(a) to release or subordinate Collateral as permitted or required under this
Agreement or the Collateral Documents, and agrees that a certificate or other
instrument executed by the Agent or Collateral Agent evidencing such release of
Collateral shall be
92










 




--------------------------------------------------------------------------------




conclusive evidence of such release as to any third party and (b) except as
otherwise expressly provided in Section 11.01 hereof, to enter into any
amendments or waivers of the Collateral Documents which the Agent determines are
necessary or advisable including, without limitation, Collateral Documents the
form of which are exhibits to this Agreement.
     SECTION 10.02 Delegation of Duties. The Agent and Collateral Agent may
execute any of their respective duties hereunder or under the other Loan
Documents by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. Neither the Agent nor the Collateral Agent
shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it in the absence of gross negligence or willful
misconduct.
     SECTION 10.03 Exculpatory Provisions. Neither the Agent nor the Collateral
Agent, nor any of their respective directors, officers, employees or agents,
shall be (i) liable for any action lawfully taken or omitted to be taken by any
of them under or in connection herewith or in connection with any of the other
Loan Documents or the transactions contemplated hereby or thereby (except for
its own gross negligence or willful misconduct in connection with its duties
expressly set forth herein) or (ii) responsible in any manner to any of the
Lenders or participants for any recitals, statements, representations or
warranties made by any of the Facility Parties contained herein or in any of the
other Loan Documents or in any certificate, report, document, financial
statement or other written or oral statement referred to or provided for in, or
received by the Agent or the Collateral Agent under or in connection herewith or
in connection with the other Loan Documents, or enforceability or sufficiency
therefor of any of the other Loan Documents, or for any failure of any Facility
Party to perform its obligations hereunder or thereunder or be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained herein or therein or
as to the use of the proceeds of the Loans or of the existence or possible
existence of any Default or Event of Default or to inspect the properties, books
or records of the Facility Parties.
     SECTION 10.04 Reliance on Communications. Each of the Agent and the
Collateral Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex, teletype or e-mail
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to any of the Facility Parties, independent accountants and
other experts selected by the Agent in the absence of gross negligence or
willful misconduct). The Agent may deem and treat each Lender as the owner of
its interests hereunder for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Agent in
accordance with Section 11.06(b) . Each of the Agent and the Collateral Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or under any of the other Loan Documents unless it shall first receive
such advice or concurrence of all the Lenders (to the extent specifically
provided in Section 11.03 ), Required Lenders or Supermajority Lenders, as the
case may be, as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each of the Agent and the Collateral Agent shall in all cases be fully protected
in acting, or in refraining from acting, hereunder or under any of the other
93










 




--------------------------------------------------------------------------------




Loan Documents in accordance with a request of all the Lenders (to the extent
specifically provided in Section 11.03), Required Lenders or Supermajority
Lenders, as the case may be, and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Lenders (including their
successors and assigns). Where this Agreement expressly permits or prohibits an
action unless all the Lenders (to the extent specifically provided in Section
11.03 ), Required Lenders or Supermajority Lenders, as the case may be,
otherwise determine, each of the Agent and the Collateral Agent shall, and in
all other instances each of the Agent and the Collateral Agent may, but shall
not be required to, initiate any solicitation for the consent or vote of the
Lenders.
     SECTION 10.05 Notice of Default. The Agent shall not be deemed to have
Knowledge or notice of the occurrence of any Amortization Event, Default,
Servicer Replacement Event or Event of Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to the Agent
for the accounts of the Lenders, unless the Agent has received notice from a
Lender, the Servicer or the Borrower referring to this Agreement or the
Servicing Agreement, as applicable, describing such Amortization Event, Default,
Servicer Replacement Event or Event of Default and stating that such notice is a
“notice of default” or a “notice of amortization event,” as the case may be. If
the Agent receives such a notice, the Agent shall give prompt notice thereof to
the Lenders. Each of the Agent and the Collateral Agent shall take such action
with respect to such Amortization Event, Default, Servicer Replacement Event or
Event of Default as shall be reasonably directed by the Required Lenders (in the
case of an Amortization Event), the Supermajority Lenders (in the case of a
Servicer Replacement Event) or the Required Lenders (in the case of a Default or
Event of Default); provided , however , that unless and until the Agent or
Collateral Agent, as the case may be, has received any such direction, the Agent
or the Collateral Agent, as the case may be, may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default, Servicer Replacement Event or Event of Default or it shall deem
advisable or in the best interest of the Lenders.
     SECTION 10.06 Credit Decision; Disclosure of Information by Agent or
Collateral Agent. Each Lender expressly acknowledges that neither the Agent nor
the Collateral Agent has made any representations or warranties to it and that
no act by the Agent or Collateral Agent hereinafter taken, including any consent
to and acceptance of any assignment or review of the affairs of any Facility
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by the Agent or Collateral Agent to any Lender as to any matter,
including whether the Agent or Collateral Agent has disclosed material
information in its possession. Each Lender represents to the Agent and
Collateral Agent that it has, independently and without reliance upon the Agent,
the Collateral Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, assets, operations, property, financial and
other condition, prospects and creditworthiness of the Facility Parties, and all
requirements of Applicable Law, and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Agent, the Collateral Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, assets, operations, property, financial and other
conditions, prospects and creditworthiness of the Borrower and the
94










 




--------------------------------------------------------------------------------




other Facility Parties. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Agent or Collateral
Agent hereunder, neither the Agent nor the Collateral Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, assets, property, financial or
other conditions, prospects or creditworthiness of any Facility Party or their
respective Affiliates which may come into the possession of the Agent or
Collateral Agent, as the case may be.
     SECTION 10.07 Indemnification. Whether or not the transactions contemplated
hereby are consummated, the Lenders agree, severally but not jointly, to
indemnify the Agent and the Collateral Agent (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective Commitments (or if the Commitments have
expired or been terminated, in accordance with the respective principal amounts
of outstanding Loans of the Lenders), from and against any and all Indemnified
Liabilities which may at any time (including without limitation at any time
following payment in full of the Obligations) be imposed on, incurred by or
asserted against the Agent or the Collateral Agent in each of their respective
capacities as such in any way relating to or arising out of this Agreement or
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by the Agent or Collateral Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment to
the Agent or Collateral Agent of any portion of such Indemnified Liabilities
resulting from such Person’s gross negligence or willful misconduct; provided ,
however , that no action taken in accordance with the directions of the Required
Lenders or Supermajority Lenders, as the case may be, shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
If any indemnity furnished to the Agent or Collateral Agent for any purpose
shall, in the opinion of the Agent or Collateral Agent, as the case may be, be
insufficient or become impaired, each of the Agent or Collateral Agent may call
for additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished. Without limitation of the
foregoing, each Lender shall reimburse each of the Agent and Collateral Agent
upon demand for its ratable share of any costs or out-of-pocket expenses
(including fees and disbursements of counsel) incurred by each of the Agent and
Collateral Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the Agent
or Collateral Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The agreements in this Section shall survive the payment of the
Obligations and all other obligations and amounts payable hereunder and under
the other Loan Documents.
     SECTION 10.08 Agent and Collateral Agent in Their Individual Capacities.
The Agent, the Collateral Agent and their respective Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
Equity Interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting and other business with the Borrower or any
other Facility Party as though the Agent or Collateral Agent were not the Agent
or Collateral Agent hereunder or under another Loan Document. The Lenders
acknowledge that, pursuant to any such activities, the Agent or its Affiliates
may receive information regarding any Facility Party or its Affiliates
(including information that may be subject to confidentiality obligations in
95










 




--------------------------------------------------------------------------------




favor of such Facility Party or such Affiliate) and acknowledge that neither the
Agent nor the Collateral Agent shall not be under any obligation to provide such
information to them. With respect to the Loans made by and all obligations owing
to it, each of the Agent and the Collateral Agent shall have the same rights and
powers under this Agreement as any Lender and may exercise the same as though it
was not the Agent or Collateral Agent, and the terms “Lender” and “Lenders”
shall include the Agent or Collateral Agent, as the case may be, in their
respective individual capacities.
     SECTION 10.09 Term; Successor Agents. The Agent may (i) resign upon
30 days’ written notice to the Lenders, the Borrower and the Servicer, and
(ii) be removed as Agent upon the request of the Supermajority Lenders. If the
Agent resigns under a Loan Document, the Supermajority Lenders shall appoint
from among the Committed Lenders a successor Agent, which successor Agent, if
other than a Lender, shall be consented to by the Borrower at all times other
than during the existence of an Event of Default (which consent of the Borrower
shall not be unreasonably withheld or delayed). If no successor Agent shall have
been so appointed by the Supermajority Lenders, and shall have accepted such
appointment prior to the effective date of the resignation of the resigning
Agent, then the resigning Agent, after consulting with the Lenders and the
Borrower shall appoint a successor Agent; provided , however , such successor
Agent is a Lender hereunder or a commercial bank organized under the laws of the
United States and has a combined capital and surplus of at least $500,000,000.
If no successor Agent is appointed prior to the effective date of the
resignation of the resigning Agent, the resigning Agent may appoint, after
consulting with the Lenders and the Borrower, a successor Agent, from among the
Lenders. Upon the acceptance of any appointment as an Agent hereunder by a
successor, such successor Agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring Agent, and
the retiring Agent, shall be discharged from its duties and obligations as an
Agent, as appropriate, under this Agreement and the other Loan Documents and the
provisions of this Section 10.09 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was an Agent under this Agreement.
If no successor Agent has accepted appointment as Agent within 60 days after the
retiring Agent’s giving notice of resignation, the retiring Agent’s resignation
shall nevertheless become effective and the Lenders shall perform all duties of
the Agent hereunder until such time, if any, as the Supermajority Lenders
appoint a successor Agent as provided for above.
     SECTION 10.10 Request for Documents. Each of the Agent and the Collateral
Agent shall from time to time upon reasonable request therefor furnish each
Lender with copies of the Funding Package, Railcar Documentation, Lease
Documents and/or Loan Documents (to the extent such Funding Package, Railcar
Documentation, Lease Documents and/or Loan Documents are provided by the
Borrower or other third parties, in the form and to the extent provided to the
Agent or the Collateral Agent by the Borrower or such third parties).
ARTICLE XI
MISCELLANEOUS
     SECTION 11.01 Notices and Other Communications. (a) General. Unless
otherwise expressly provided herein, all notices and other communications
provided for hereunder shall be in writing (including by facsimile transmission)
and mailed, faxed or delivered, to the address,
96










 




--------------------------------------------------------------------------------




facsimile number or electronic mail address specified for notices as set forth
on Schedule 11.01 or at such other address as shall be designated by such party
in a notice to the Borrower and the Agent. All such notices and other
communications shall be deemed to be given or made upon the earlier to occur of
(i) actual receipt by the intended recipient and (ii) (A) if delivered by hand
or by courier, when signed for by the intended recipient; (B) if delivered by
mail, four Business Days after deposit in the mails, postage prepaid; (C) if
delivered by facsimile, when sent and receipt has been confirmed by telephone;
and (D) if delivered by electronic mail, when sent and confirmed by a copy sent
by the methods described in (A) , (B) or (C) above; provided, however, that
notices and other communications to the Agent pursuant to Article II shall not
be effective until actually received by such Person. Any notice or other
communication permitted to be given, made or confirmed by telephone hereunder
shall be given, made or confirmed by means of a telephone call to the intended
recipient at the number specified on Schedule 11.01 , it being understood and
agreed that a voicemail message shall in no event be effective as a notice,
communication or confirmation hereunder.
     (b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to requirements of Applicable Law, have
the same force and effect as manually-signed originals and shall be binding on
all Facility Parties, the Agent, the Collateral Agent and the Lenders. The Agent
may also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
     (c) Reliance by Agent, Collateral Agent and Lenders. The Agent, the
Collateral Agent and the Lenders shall be entitled to rely and act upon any
notices purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Agent, Collateral Agent and each
Lender from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other communications with the Agent may
be recorded by the Agent, and each of the parties hereto hereby consents to such
recording.
     SECTION 11.02 No Waiver; Cumulative Remedies. No failure or delay on the
part of the Agent, Collateral Agent or any Lender in exercising any right, power
or privilege hereunder or under any other Loan Document and no course of dealing
between the Agent, Collateral Agent or any Lender and any of the Facility
Parties shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Loan
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights and remedies
provided herein are cumulative and not exclusive of any rights or remedies which
the Agent, Collateral Agent or any Lender would otherwise have. No notice to or
demand on any Facility Party in any case shall entitle the Facility Parties to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Agent, Collateral Agent or the Lenders
to any other or further action in any circumstances without notice or demand.
97










 






--------------------------------------------------------------------------------




     SECTION 11.03 Amendments, Waivers and Consents. Neither this Agreement nor
any other Loan Document nor any of the terms hereof or thereof may be amended,
changed, waived, discharged or terminated except, (a) in the case of this
Agreement, upon the Agent requesting from each Rating Agency (if any) a
determination whether, as a result of any such amendment (except for changes to
the definition of “Initial Principal Amount,” “Expected Maturity Date,” “Term
Maturity Date” or “Legal Final Maturity Date” or the dates on which payments are
due pursuant to Section 2.06 or Section 2.07 , or other changes or agreements in
respect of the subject matter herein which are, in the judgment of the Agent,
ministerial or address mechanical matters not raising any substantive
credit-related concerns, including in respect of such repayment and release
matters associated with Asset Dispositions under Section 7.05 ), it would cause
the rating of the Notes to be reduced or withdrawn and (b) in the case of this
Agreement or any other Loan Document, pursuant to an agreement or agreements or
a consent or consents in writing entered into by the Borrower, each other
Facility Party which is party thereto, the Supermajority Lenders, and the Agent;
provided that the foregoing shall not restrict the ability of the Supermajority
Lenders to waive any Event of Default prior to the time the Agent shall have
declared, or the Required Lenders shall have requested the Agent to declare, the
Loans immediately due and payable pursuant to Article IX ; provided , however ,
that:
     (i) no such amendment, change, waiver, discharge or termination shall,
without the consent of each Lender affected thereby:
     (A) extend the Legal Final Maturity Date or any payment of the Loans due
thereon; provided that this clause (A) shall not restrict the ability of the
Supermajority Lenders to waive any Event of Default (other than an Event of
Default the waiver of which would effectively result in any such extension or
waiver), prior to the time the Agent shall have declared, or the Required
Lenders shall have requested the Agent to declare, the Loans immediately due and
payable pursuant to Article IX;
     (B) reduce the rate, or extend the time of payment, of interest (other than
as a result of waiving the applicability of any post-default increase in
interest rates) thereon or fees hereunder;
     (C) reduce or waive the principal amount of any Loan;
     (D) increase the Commitment of a Lender over the amount thereof in effect
(it being understood and agreed that a waiver of any Default, Servicer Event,
Servicer Replacement Event or Event of Default or a mandatory reduction in the
Commitments shall not constitute a change in the terms of any Commitment of any
Lender);
     (E) release all or substantially all or less than all of the Collateral
securing the Credit Obligations hereunder (provided that the Collateral Agent
may, without consent from any other Lender, release any Collateral that is sold
or transferred by the Borrower in compliance with Section 7.05 , or released in
compliance with Section 9.12 of the Security Agreement);
98










 




--------------------------------------------------------------------------------




     (F) release any amounts from the Liquidity Reserve Account other than in
accordance with Section 2.07(c), Section 2.07(d) or Section 6.14(c) ;
     (G) release any Facility Party from its respective obligations under the
Loan Documents and/or the Servicing Documents;
     (H) amend, modify or waive any provision of this Section 11.03 or reduce
any percentage specified in, or otherwise modify, the definition of Required
Lenders or Supermajority Lenders;
     (I) amend or modify or, if applicable, waive the effects of the definition
of “Advance Rate” and/or “Concentration Excess Amount”; or
     (J) consent to the assignment or transfer by the Borrower or the Servicer
of any of its rights and obligations under (or in respect of) the Loan Documents
and the Servicing Agreement, except as permitted thereby.
     (K) amend or modify or, if applicable, waive the effects of the definition
of “Term Maturity Date” and/or “Expected Maturity Date”;
     (L) amend, modify or waive any provision of Section 2.07(c); or
     (M) amend, modify or waive any provision of Section 2.10.
     (ii) no provision of Article X may be amended without the consent of the
Agent.
     Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (i) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersede the unanimous consent provisions set forth herein
and (ii) the Supermajority Lenders may consent to allow the Borrower to use cash
collateral in the context of a bankruptcy or insolvency proceeding.
     No amendment to (i) the definitions of “Creditor,” “Derivatives Agreement,”
“Derivatives Creditor,” “Derivatives Creditor Event,” “Derivatives Obligations,”
“Derivatives Termination Value,” “Obligations” or “Protected Party” contained in
Section 1.01 and in the definition of “Secured Obligations” in Section 1.01 of
the Security Agreement, (ii) Section 2.07(c) , (iii) Section 9.01 , (iv)
Section 9.03 , (v) this paragraph of Section 11.03 , (vi) Section 11.17 , (vii)
Section 9.06 of the Security Agreement and (viii) Section 9.06 of the Parent
Security Agreement only, in each of clauses (i) through (viii) , in a manner
that materially adversely affects a Derivatives Creditor, shall be effective
without the written concurrence of such Derivatives Creditor and no addition of
any new provision to this Agreement in a manner that impacts any of the sections
described in clauses (i) through (viii) of this paragraph only and that
materially adversely affect a Derivatives Creditor shall be effective without
the written concurrence of such Derivatives Creditor. Prior to any amendment of
the sections described in clauses (i) through (vii) of this paragraph, the Agent
shall provide ten (10) Business Days written notice to the Derivatives
Creditors.
99










 




--------------------------------------------------------------------------------




     The various requirements of this Section 11.03 are cumulative. Each Lender
and each holder of a Note shall be bound by any waiver, amendment or
modification authorized by this Section 11.03 regardless of whether its Note
shall have been marked to make reference therein, and any consent by any Lender
or holder of a Note pursuant to this Section 11.03 shall bind any Person
subsequently acquiring a Note from it, whether or not such Note shall have been
so marked.
     SECTION 11.04 Expenses. The Borrower shall pay promptly on demand, but in
any event by the next Settlement Date following demand, all out-of-pocket
expenses (including, without limitation, all reasonable attorneys’ fees and
expenses) incurred by the Agent (and its Affiliates), the Collateral Agent and
the Committed Lenders: (i) in connection with the preparation, execution,
delivery, administration, modification and amendment of the Loan Documents and
in connection with the Borrowing including, without limitation, (A) due
diligence, collateral review, syndication, transportation, computer,
duplication, audit, insurance, consultant, search, filing and recording fees and
expenses and (B) the reasonable fees and expenses of counsel for each of the
Agent and the Collateral Agent with respect thereto, with respect to advising
the Agent or the Collateral Agent as to its rights and responsibilities, or the
perfection, protection or preservation of rights and interests, under the Loan
Documents and Lease Documents, (ii) in connection with wire transfers to be made
by the Agent or Collateral Agent in connection with the distribution of proceeds
under this Agreement and (iii) in connection with any amendment, refinancing,
modification, supplement (or, if related to a request by any Facility Party or
any Lessee, interpretation), or waiver under any of the Notes or other Loan
Documents and Lease Documents whether or not such amendment, refinancing,
modification, supplement, interpretation or waiver is obtained or becomes
effective, and in connection with the consideration of any potential, actual or
proposed restructuring or workout of the transactions contemplated hereby or by
the other Loan Documents.
     The Borrower shall pay promptly on demand, but in any event by the next
Settlement Date following demand, (i) all reasonable filing fees and attorneys’
fees and expenses incurred by the Collateral Agent, the Agent and the Lenders
and all reasonable fees and expenses of special STB or other collateral or
regulatory counsel (and other local counsel reasonably engaged by the Collateral
Agent or the Agent), as the case may be, in connection with the preparation and
review of the Collateral Documents and the other Loan Documents and Lease
Documents from time to time entered into or reviewed pursuant to this Agreement
and all documents related thereto, the search of railcar conveyance and Lien
records, the recordation of documents with the STB or other applicable
Governmental Authority, inspection and appraisal fees and the making of the
Loans hereunder, whether or not the Closing Date or other transaction
contemplated hereby closes and (ii) all taxes which the Collateral Agent or any
Protected Party may be required to pay solely by reason of the security
interests granted in the Collateral (including any applicable transfer taxes) or
to free any of the Collateral from the lien thereof.
     In addition, the Borrower shall pay promptly on demand, but in any event by
the next Settlement Date following demand, all reasonable out of pocket expenses
(including, without limitation, reasonable attorneys’ fees and expenses and fees
and expenses of any expert witnesses) incurred by the Agent, the Collateral
Agent and the Lenders in connection with the enforcement and protection of the
rights of the Agent, the Collateral Agent and the Lenders under any of the Loan
Documents and any amendments thereto and waivers thereof and any
100










 




--------------------------------------------------------------------------------




Servicer Replacement Event, Default or Event of Default, including without
limitation, the performance by the Agent, the Collateral Agent or the Lenders of
any act any Facility Party has covenanted to do under the Loan Documents and/or
the Servicing Documents to the extent such Facility Party fails to comply with
any such covenant.
     The Borrower shall pay all fees and expenses in connection with the
Depository Agreement including, without limitation, all fees (including any
annual fee payable to the Depositary pursuant to the Depository Agreement),
expenses and any indemnity payments to the Depositary and all fees and expenses
in creating, maintaining and administrating the Accounts.
     SECTION 11.05 Indemnification. Whether or not the transactions contemplated
hereby are consummated, the Borrower agrees to indemnify, save and hold harmless
the Agent, the Collateral Agent, each Lender, each Derivatives Creditor, each
Support Party and their respective Affiliates, directors, officers, employees,
counsel, agents and attorneys-in-fact (collectively the “ Indemnitees ”) from
and against (and without duplication of amounts payable or the provisions which
relate to such payment under the other provisions of the Loan Documents):
(i) any and all claims, demands, actions or causes of action that are asserted
against any Indemnitee by any Person (other than the Agent, the Collateral Agent
or any Lender) relating directly or indirectly to a claim, demand, action or
cause of action that such Person asserts or may assert against Trinity or any
Facility Party, any Affiliate of Trinity or any Facility Party or any of their
respective officers, managers or directors; (ii) any and all claims, demands,
actions or causes of action that may at any time (including at any time
following repayment of the Obligations and the resignation or removal of the
Agent, the Collateral Agent or the replacement of any Lender) be asserted or
imposed against any Indemnitee, arising out of or relating to, the Loan
Documents, any predecessor Loan Documents, the Commitments, the use of or
contemplated use of the proceeds of any Loan, or the relationship of Trinity,
any Facility Party, the Agent and the Lenders under this Agreement or any other
Loan Document; (iii) any administrative or investigative proceeding by any
Governmental Authority arising out of or related to a claim, demand, action or
cause of action described in clause (i) or (ii) above; (iv) any Loan Document,
Lease Document, other Transaction Document or any document contemplated hereby
or thereby and payments made pursuant hereto or thereto or any transaction
contemplated hereby or thereby or the exercise of rights and remedies hereunder
or thereunder, any breach by Trinity or any Facility Party of any Transaction
Document or Lease Document or a Lessee of any Lease Document, (v) any Railcar,
any Part or the Borrower’s acquisition or ownership of, or the selection,
design, financing, lease, control, operation, condition, location, storage,
modification, repair, sale, use, maintenance, possession, registration,
delivery, nondelivery, transportation, transfer or disposition of, any Railcar
or Part; (vi) any liability arising under or in respect of any Environmental
Law, in each case relating to any Railcar or the use, operation or ownership
thereof, whether by Trinity or any Facility Party, any Lessee or any other
Person; (vii) any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, suits, judgments, costs and expenses of any kind,
including, without limitation, the reasonable fees and disbursements of counsel,
which may be incurred by, imposed on or asserted against such Indemnitee in
connection with any investigation or administrative or judicial proceeding
(whether or not such Indemnitee) shall be designated a party thereto) brought or
threatened relating to or arising out of any Collateral Document or in any other
way connected with the enforcement of any of the terms of, or the presentation
of any rights under, or in any way relating to or arising out of the
manufacture, ownership, ordering, purchasing, delivery, control,
101










 




--------------------------------------------------------------------------------




acceptance, lease, financing, possession, operation, condition, sale, return or
other disposition or use of the Collateral (including, without limitation,
intent or other defects, whether or not discoverable) the violation of any laws
of any country, state or other governmental body or unit, or any tort
(including, without limitation, any claims, arising or imposed under the
doctrine of strict liability, or for or on account of injury to or the death of
any Person (including any Indemnities), or property damage or contract claim;
and (viii) any and all liabilities (including liabilities under indemnities),
losses, costs or expenses (including fees and disbursements of one legal
counsel, collectively, of the Indemnitees other than the Agent and the
Collateral Agent, and one legal counsel of each of the Agent and the Collateral
Agent) that any Indemnitee suffers or incurs as a result of the assertion of any
foregoing claim, demand, action, cause of action or proceeding, or as a result
of the preparation of any defense in connection with any foregoing claim,
demand, action, cause of action or proceeding, in all cases, and whether or not
an Indemnitee is a party to such claim, demand, action, cause of action, or
Proceeding (all the foregoing, collectively; the “ Indemnified Liabilities ”).
THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY OR CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT
ACT OR OMISSION OF ANY KIND BY ANY INDEMNITEE ; provided that no Indemnitee
shall be entitled to indemnification for any claim caused by its own breach,
gross negligence or willful misconduct and provided further, that no Indemnitee
shall be entitled to indemnification for any claim arising solely out of (i) the
bankruptcy, insolvency or other financial inability of one or more Lessees to
make payments under a related Lease or (ii) the decline in market value of a
Portfolio Railcar, to the extent not attributable to the failure of a Facility
Party to perform an obligation with respect to such Portfolio Railcar under a
Transaction Document; provided , further , that no Indemnitee shall be entitled
to indemnification under this Section 11.05 in respect of (a) Taxes, Other
Taxes, and the enumerated items excluded from the definition of “Taxes” under
Section 3.01(a) or (b) losses which result from or arise out of or are
attributable to a non-exempt prohibited transaction under ERISA or Section 4975
of the Code cause by the incorrectness of a Lender’s representation in
Section 8.01 or a breach of a Lender’s covenant in Section 8.03 . In the case of
an investigation, litigation or other proceeding to which the indemnity in this
Section 11.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by Trinity, any Facility
Party, their respective directors, shareholders or creditors or an Indemnitee or
any other Person or any Indemnitee is otherwise a party thereto and whether or
not the transactions contemplated hereby are consummated. The Borrower agrees
not to assert any claim against the Agent, the Collateral Agent, any Lender, any
Derivatives Creditor, any Support Party, any of their Affiliates or any of their
respective directors, officers, employees, attorneys, agents and advisers, on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Loan Documents, any of the
transactions contemplated herein or therein or the actual or proposed use of the
proceeds of the Loans. Without prejudice to the survival of any other agreement
of the Borrower hereunder and under the other Loan Documents, the agreements and
obligations of the Borrower contained in this Section 11.05 shall survive the
repayment of the Loans and other obligations under the Loan Documents and the
termination of the Commitments hereunder.
     The Borrower shall, no later than 20 days following demand, reimburse any
Indemnitee for any Indemnified Liability referred to above or, upon request from
any Indemnitee, shall pay
102










 




--------------------------------------------------------------------------------




such amounts directly. Any payment made to or on behalf of any Indemnitee
pursuant to this Section 11.05 shall be adjusted to such amount as will, after
taking into account all Taxes imposed with respect to the accrual or receipt of
such payment (as the same may be increased pursuant to this sentence), equal the
amount of the payment. To the extent that the Borrower in fact indemnifies any
Indemnitee pursuant to the provisions of this Section 11.05 (other than in
respect of Taxes), the Borrower shall be subrogated to such Indemnitee’s rights
in the affected transaction and shall have a right to determine the settlement
of claims therein.
     If a claim of the type described above is made against an Indemnitee and
such Indemnitee has notice thereof, such Indemnitee shall promptly, upon
receiving such notice, give notice of such claim to the Borrower; provided that
the failure to provide such notice shall not release the Borrower from any of
its obligations hereunder except if and to the extent that such failure results
in an increase in the Borrower’s indemnification obligations hereunder. The
Borrower shall be entitled, in each case at its sole cost and expense, acting
through counsel reasonably acceptable to the relevant Indemnitee: (i) in any
judicial or administrative proceeding that involves solely a claim of the type
described above, to assume responsibility for and control thereof, (ii) in any
judicial or administrative proceeding involving a claim of the type described
above and other claims related or unrelated to the transactions contemplated by
this Agreement or any other Loan Document (other than with respect to Taxes), to
assume responsibility for and control of such claim, to the extent that the same
may be and is severed from such other claims (and such Indemnitee shall use its
best efforts to obtain such severance), and (iii) in any other case, to be
consulted by such Indemnitee with respect to judicial proceedings subject to the
control of such Indemnitee. Notwithstanding anything in the foregoing to the
contrary, the Borrower shall not be entitled to assume responsibility for and
control of any such judicial or administrative proceedings: (A) while an Event
of Default shall have occurred and be continuing; (B) if such proceedings will
involve any risk of criminal liability or a material risk of the sale,
forfeiture or loss of any part of the Collateral; or (C) to the extent that the
Indemnitee has defenses available to it which are not available to the Borrower
and allowing the Borrower to assert such defenses will be prejudicial to the
interests of such Indemnitee; provided that the limitation on the Borrower’s
ability to control such judicial or administrative proceeding shall apply only
to those aspects of such proceeding which address issues with respect to which
such defenses are available.
     The relevant Indemnitee shall supply the Borrower with such information
reasonably requested by the Borrower as is necessary or advisable for the
Borrower to control or participate in any proceeding to the extent permitted by
this Section 11.05 . Such Indemnitee shall not enter into a settlement or other
compromise with respect to any covered claim without the prior written consent
of the Borrower, which consent shall not be unreasonably withheld or delayed,
unless such Indemnitee waives its right to be protected with respect to such
covered claim.
     SECTION 11.06 Successors, Assigns, and Participants. (a) Generally. This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective successors and assigns of the parties hereto; provided that
the Borrower may not assign or transfer any of its interests and obligations
without the prior written consent of either the Supermajority Lenders or the
Lenders, as the terms set forth in Section 11.03 may require.
103










 




--------------------------------------------------------------------------------




     (b) Assignments. Any Lender may assign all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Loans and its Commitments); provided , however , that
     (i) each such assignment shall be to an Eligible Assignee who, unless
otherwise consented to by the Borrower, is not a Competitor of the Borrower;
     (ii) no Lender may at any time assign such rights and obligations without
the prior written consent of the Agent, which shall not be unreasonably withheld
or delayed, and without prior written notice to the Borrower;
     (iii) except in the case of an assignment to another Lender, an Affiliate
of an existing Lender or any Approved Fund, (1) such assignee shall acquire all
of the outstanding Loans of the assigning Lender, or (2) such assignee shall
acquire (and such assignor shall retain) in the aggregate upon any such
assignment by one or more Lenders a minimum amount of Loans with an aggregate
original (as of the Closing Date) principal balance of at least $10,000,000 (but
in no event Loans with a then aggregate current principal balance of less than
$5,000,000, unless an Event of Default, a Default described in Section
9.01(g)(ii) or Servicer Replacement Event has occurred and is continuing, in
which case $1,000,000 of the then aggregate current principal balance shall be
the minimum amount);
     (iv) the parties to such assignment shall execute and deliver to the Agent
for its acceptance an Assignment and Acceptance in the form of Exhibit C ,
together with any Note subject to such assignment and a processing fee of
$3,500, payable or agreed between the assigning Lender and the assignee; and
     (v) the Borrower shall not be required to reimburse any such assignee
pursuant to Section 3.01, 3.03 or 3.04 in an amount which exceeds the amount
that would have been payable thereunder to the assigning Lender had such Lender
not entered into such assignment.
     (c) Assignment and Acceptance. By executing and delivering an Assignment
and Acceptance in accordance with this Section 11.06 , the assigning Lender
thereunder and the assignee thereunder shall be deemed to confirm to and agree
with each other and the other parties hereto as follows: (i) such assigning
Lender warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim and the assignee warrants
that it is an Eligible Assignee; (ii) except as set forth in clause (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, any of the other Loan Documents or
any other instrument or document furnished pursuant hereto or thereto, or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement, any of the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto or the financial condition of the
Facility Parties or the performance or observance by any Facility Party of any
of its obligations under this Agreement, any of the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; (iii) such
assignee represents and warrants that it is legally authorized to enter into
such
104










 




--------------------------------------------------------------------------------




assignment agreement; (iv) such assignee confirms that it has received a copy of
this Agreement, the other Loan Documents, together with copies of the most
recent financial statements delivered pursuant to Section 6.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) such
assignee will independently and without reliance upon the Agent, the Collateral
Agent, such assigning Lender or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement and the
other Loan Documents; (vi) such assignee appoints and authorizes each of the
Agent and the Collateral Agent to take such action on its behalf and to exercise
such powers under this Agreement or any other Loan Document as are delegated to
each of the Agent and the Collateral Agent by the terms hereof or thereof,
together with such powers as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all the
obligations which by the terms of this Agreement and the other Loan Documents
are required to be performed by it as a Lender. Upon execution, delivery, and
acceptance of such Assignment and Acceptance, the assignee thereunder shall be a
party hereto and, to the extent of such assignment, have the obligations,
rights, and benefits of a Lender hereunder and the assigning Lender shall, to
the extent of such assignment, relinquish its rights and be released from its
obligations under this Agreement. Upon the consummation of any assignment
pursuant to this Section 11.06(c) , the assignor, the Agent and the Borrower
shall make appropriate arrangements so that, if required, new Notes are issued
to the assignor and the assignee. If the assignee is not a United States person
under Section 7701(a)(30) of the Code, it shall deliver to the Borrower and the
Agent certification as to exemption from deduction or withholding of Taxes in
accordance with Section 3.01 .
     (d) Register. The Borrower hereby designates the Agent to serve as the
Borrower’s agent, solely for purposes of this Section 11.06(d) , to (i) maintain
a register (the “ Register ”) on which the Agent will record the Commitments
from time to time of each Lender, the Loans made by each Lender and each
repayment in respect of the principal amount of the Loans of each Lender and to
(ii) retain a copy of each Assignment and Acceptance delivered to the Agent
pursuant to this Section. Failure to make any such recordation, or any error in
such recordation, shall not affect the Borrower’s obligation in respect of such
Loans. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Agent and the Lenders shall treat each
Person in whose name a Loan and the Note evidencing the same is registered as
the owner thereof for all purposes of this Agreement, notwithstanding notice or
any provision herein to the contrary. With respect to any Lender, the assignment
or other transfer the rights to the principal of, and interest on, any Loan made
and any Note issued pursuant to this Agreement shall not be effective until such
assignment or other transfer is recorded on the Register and, except to the
extent provided in this Section 11.06(d) , otherwise complies with Section 11.06
, and prior to such recordation all amounts owing to the transferring Lender
with respect to such Loans and Notes shall remain owing to the transferring
Lender. The registration of assignment or other transfer of all or part of any
Loans and Notes for a Lender shall be recorded by the Agent on the Register only
upon the acceptance by the Agent of a properly executed and delivered Assignment
and Acceptance and payment of the administrative fee referred to in
Section 11.06(b)(iv) . The Register shall be available at the offices where kept
by the Agent for inspection by the Borrower and any Lender at any reasonable
time upon reasonable prior notice to the Agent.
105










 




--------------------------------------------------------------------------------




     (e) Participations. Each Lender may, without the consent of the Borrower or
the Agent, sell participations to one or more Persons in all or a portion of its
rights, obligations or rights and obligations under this Agreement (including
all or a portion of the Loans owing to it and any Notes held by it); provided ,
however , that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the participant shall be
entitled to the benefit of right of setoff contained in Section 11.08 and the
yield protection provisions contained in Sections 3.01 , 3.03 and 3.04 to the
same extent that the Lender from which such participant acquired its
participation would be entitled to the benefits of such yield protections;
provided that the Borrower shall not be required to reimburse any participant
pursuant to Sections 3.01 , 3.03 or 3.04 in an amount which exceeds the amount
that would have been payable thereunder to such Lender had such Lender not sold
such participation and (iv) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement, and such Lender shall
retain the sole right to enforce the obligations of the Borrower relating to the
Obligations owing to such Lender and to approve any amendment, modification or
waiver of any provision of this Agreement (other than amendments, modifications
or waivers decreasing the amount of principal of or the rate at which interest
is payable on such Loans or Notes, extending any scheduled principal payment
date or date fixed for the payment of interest on such Loans or Notes or
extending its Commitment). Each Lender that sells a participating interest in
any Loan, Commitment or other interest to a participant shall, as agent for the
Borrower solely for the purpose of this Section 11.06 , record in book entries
maintained by such Lender the name and amount of the participating interest of
each participant entitled to receive payments in respect of such participating
interest.
     (f) Other Assignments. Any Lender may at any time (i) assign all or any
portion of its rights under this Agreement and any Loans and Notes to a Federal
Reserve Bank, (ii) pledge or assign a security interest in all or any portion of
its interest and rights under this Agreement (including all or any portion of
its Loans and Notes, if any) to secure obligations of such Lender and
(iii) grant to a Conduit Lender referred to in subsection (g) below identified
as such in writing from time to time by such Lender to the Agent and the
Borrower the option to provide to the Borrower all or any part of any Loans that
such Lender would otherwise be obligated to make to the Borrower pursuant to the
Agreement; provided that no such assignment, option, pledge or security interest
shall release a Lender from any of its obligations hereunder or substitute any
such Federal Reserve Bank or other person to which such option, pledge or
assignment has been made for such Lender as a party hereto.
     (g) Conduit Lenders, etc. Notwithstanding anything to the contrary
contained herein, any Committed Lender (a “ Granting Lender ”), may grant to a
conduit lender sponsored by such Granting Lender, identified as such in writing
from time to time by the Granting Lender to the Agent and the Borrower (a “
Conduit Lender ”) the option to fund all or any part of any Loan that such
Granting Lender would otherwise be obligated to fund pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any Conduit
Lender to fund any Loan and (ii) if a Conduit Lender elects not to exercise such
option or otherwise fails to fund all or any part of such Loan, the Granting
Lender shall be obligated to fund such Loan pursuant to the terms hereof. The
funding of a Loan by a Conduit Lender hereunder shall utilize the Commitment of
the Granting Lender to the same extent that, and as if, such Loan were funded by
106










 




--------------------------------------------------------------------------------




such Granting Lender. Each party hereto hereby agrees that no Conduit Lender
shall be liable for any indemnity or payment under this Agreement for which a
Lender would otherwise be liable for so long as, and to the extent, the Granting
Lender provides such indemnity or makes such payment. Notwithstanding anything
to the contrary contained in this Agreement, any Conduit Lender may disclose on
a confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
guarantee to such Conduit Lender. This subsection (g) may not be amended without
the prior written consent of each Granting Lender, all or any part of whose Loan
is being funded by a Conduit Lender at the time of such amendment. Credit
Suisse, Cayman Islands Branch, hereby designates Alpine Securitization Corp. as
a “Conduit Lender” for all purposes of this Agreement and the other Loan
Documents and grants to such Conduit Lender the option to fund all or any
portion of the Loans contemplated to be made hereunder by Credit Suisse, Cayman
Islands Branch.
     SECTION 11.07 Confidentiality. Each of the Agent, the Collateral Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (ii) to the
extent requested by any regulatory authority with jurisdiction over the Agent,
the Collateral Agent or Lender, as applicable; (iii) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process;
(iv) to any other party to this Agreement; (v) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Documents or the enforcement of rights hereunder or
thereunder; (vi) subject to an agreement containing provisions substantially the
same as those of this Section, to (A) any Eligible Assignee of or participant
in, or any prospective Eligible Assignee of or participant in, any of its rights
or obligations under this Agreement, (B) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of the Borrower or (C) any Support Party or
any managing agent of a Lender that is a commercial paper conduit; (vii) with
the written consent of the Borrower; (viii) to the extent such information
(A) becomes publicly available other than as a result of a breach of this
Section or (B) becomes available to the Agent, the Collateral Agent or any
Lender on a nonconfidential basis from a source other than the Borrower; or
(ix) to the National Association of Insurance Commissioners or any other similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s or its Affiliates’ investment portfolio in
connection with ratings issued with respect to such Lender or its Affiliates.
For the purposes of this Section, “ Information ” means all information received
from or on behalf of the Borrower relating to the Borrower or its business,
other than any such information that is available to the Agent, the Collateral
Agent or any Lender on a nonconfidential basis prior to disclosure by or on
behalf of the Borrower. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
107










 




--------------------------------------------------------------------------------




     SECTION 11.08 Set-off. In addition to any rights now or hereafter granted
under Applicable Law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
each Lender (and each of its Affiliates) is authorized at any time and from time
to time, without presentment, demand, protest or other notice of any kind (all
of such rights being hereby expressly waived), to set-off and to appropriate and
apply any and all deposits (general or specific) and any other indebtedness at
any time held or owing by such Lender (including, without limitation, branches,
agencies or Affiliates of such Lender wherever located) to or for the credit or
the account of the Borrower against obligations and liabilities of the Borrower
to the Lenders hereunder, under the Loans and Notes, under the other Loan
Documents or otherwise, irrespective of whether the Agent or the Lenders shall
have made any demand hereunder and although such obligations, liabilities or
claims, or any of them, may be contingent or unmatured, and any such set-off
shall be deemed to have been made immediately upon the occurrence of an Event of
Default even though such charge is made or entered on the books of such Lender
subsequent thereto. The Borrower hereby agrees that to the extent permitted by
law any Person purchasing a participation in the Loans and Commitments hereunder
may exercise all rights of set-off with respect to its participation interest as
fully as if such Person were a Lender hereunder and any such set-off shall
reduce the amount owed by the Borrower to the Lender.
     SECTION 11.09 Interest Rate Limitation. The Agent, the Lenders and the
Borrower and any other parties to the Loan Documents intend to contract in
strict compliance with applicable usury law from time to time in effect. In
furtherance thereof such Persons stipulate and agree that none of the terms and
provisions contained in the Loan Documents shall ever be construed to create a
contract to pay, for the use, forbearance or detention of money, interest in
excess of the maximum amount of interest permitted to be charged by Applicable
Law from time to time in effect (the “ Maximum Rate ”). Neither the Borrower nor
any present or future guarantors, endorsers, or other Persons hereafter becoming
liable for payment of any Credit Obligation shall ever be liable for unearned
interest thereon or shall ever be required to pay interest thereon in excess of
the maximum amount that may be lawfully charged under Applicable Law from time
to time in effect, and the provisions of this section shall control over all
other provisions of the Loan Documents which may be in conflict or apparent
conflict herewith. The Lenders and the Agent expressly disavow any intention to
charge or collect excessive unearned interest or finance charges in the event
the maturity of any Credit Obligation is accelerated. If (i) the maturity of any
Credit Obligation is accelerated for any reason, (ii) any Credit Obligation is
prepaid and as a result any amounts held to constitute interest are determined
to be in excess of the legal maximum, or (iii) any Lender of any other holder of
any or all of the Credit Obligations shall otherwise collect moneys which are
determined to constitute interest which would otherwise increase the interest on
any or all of the Credit Obligations to an amount in excess of that permitted to
be charged by Applicable Law then in effect, then all sums determined to
constitute interest in excess of such legal limit shall, without penalty, be
promptly applied to reduce the then outstanding principal of the related Credit
Obligations or, at such Lender’s or holder’s option, promptly returned to the
Borrower or the other payor thereof upon such determination. In determining
whether or not the interest paid or payable, under any specific circumstance,
exceeds the maximum amount permitted under Applicable Law, the Agent, the
Lenders and the Borrower (and any other payors thereof) shall to the greatest
extent permitted under Applicable Law, (i) characterize any non-principal
payment as an expense, fee or premium rather than as interest, (ii) exclude
voluntary prepayments and the effects thereof, and (iii) amortize, prorate,
108










 




--------------------------------------------------------------------------------




allocate, and spread the total amount of interest throughout the entire
contemplated term of the instruments evidencing the Credit Obligations in
accordance with the amounts outstanding from time to time thereunder and the
maximum legal rate of interest from time to time in effect under Applicable Law
in order to lawfully charge the maximum amount of interest permitted under
Applicable Law. In the event Applicable Law provides for an interest ceiling
under Chapter 303 of the Texas Finance Code (the “ Texas Finance Code ”) as
amended, for that day, the ceiling shall be the “weekly ceiling” as defined in
the Texas Finance Code; provided that if any Applicable Law permits greater
interest, the Law permitting the greatest interest shall apply. As used in this
Section 11.09 the term “Applicable Law” includes, without limitation the laws of
the State of Texas, the laws of the State of New York or the laws of the United
States of America, whichever laws allow the greatest interest, as such laws now
exist or may be changed or amended or come into effect in the future.
     SECTION 11.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.
     SECTION 11.11 Integration. THIS WRITTEN AGREEMENT, TOGETHER WITH THE OTHER
LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT OF THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Collateral Agent, the Agent or the Lenders in any other Loan Document shall not
be deemed a conflict with this Agreement. Each Loan Document was drafted with
the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.
     SECTION 11.12 Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent,
the Collateral Agent and each Lender, regardless of any investigation made by
the Agent, the Collateral Agent or any Lender or on their behalf and
notwithstanding that the Agent, the Collateral Agent or any Lender may have had
notice or Knowledge of any Default or Event of Default at the time of the
Borrowing, and shall continue in full force and effect as long as any Loan or
any other Obligation shall remain unpaid or unsatisfied.
     SECTION 11.13 Severability. Any provision of this Agreement and the other
Loan Documents to which any Facility Party is a party that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions thereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.
109










 




--------------------------------------------------------------------------------




     SECTION 11.14 Headings. The headings of the sections and subsections hereof
are provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.
     SECTION 11.15 Marshalling; Payments Set Aside. None of the Agent, the
Collateral Agent or any Lender shall be under any obligation to marshal any
assets in favor of the Borrower or any other party or against or in payment of
any or all of the Obligations. To the extent that the Borrower makes a payment
or payments to the Agent or the Collateral Agent (or to the Agent for the
benefit of the Lenders, or to the Collateral Agent for the benefit of the
Protected Parties), or the Agent or the Collateral Agent enforces any security
interests or exercises its rights of set-off, and such payment or payments or
the proceeds of such enforcement or set-off or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or set-off had
not occurred.
     SECTION 11.16 Performance by the Agent. If the Borrower fails to perform
any of its obligations under this Agreement or any other Loan Document or any
Servicing Document in a timely fashion, the Agent shall be entitled, but not
obliged, to perform such obligation at the expense of the Borrower and without
waiving any rights that it may have with respect to such breach.
     SECTION 11.17 Third Party Beneficiaries. Each Protected Party, including
without limitation each Support Party, is an express third party beneficiary
hereof.
     SECTION 11.18 No Proceedings. (a) Each party hereto hereby agrees that it
will not institute against any Conduit Lender, or join any other Person in
instituting against any Conduit Lender, any bankruptcy, insolvency,
receivership, liquidation or similar proceeding from the Closing Date until one
year plus one day following the last day on which all commercial paper notes and
other publicly or privately placed indebtedness for borrowed money of such
Conduit Lender shall have been indefeasibly paid in full.
     (b) No recourse under any obligation, covenant or agreement of Conduit
Lender as contained in any Loan Document shall be had against any incorporator,
stockholder, affiliate, officer, employee or director of the Conduit Lender, by
the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute or otherwise; it being expressly agreed and understood
that the agreements of each Conduit Lender contained in any Loan Document are
solely corporate obligations of such Conduit Lender and that no personal
liability whatsoever shall attach to or be incurred by the incorporators,
stockholders, affiliates, officers, employees or directors of such Conduit
Lender, under or by reason of any of the respective obligations, covenants or
agreements of such Conduit Lender contained in any Loan Document, or implied
therefrom, and that any and all personal liability of every such incorporator,
stockholder, affiliate, officer, employee or director of such Conduit Lender for
breaches by such Conduit Lender of any such obligation, covenant or agreement,
which liability may arise either at common law or in equity, by statute or
constitution, or otherwise, is hereby expressly waived as
110










 




--------------------------------------------------------------------------------




a condition of and in consideration for the execution of this Agreement. The
provisions of this Section 11.18 shall survive the termination of this
Agreement.
     (c) Notwithstanding anything contained in this Agreement to the contrary,
no Conduit Lender shall have any obligation to pay any amount required to be
paid by it hereunder or thereunder to any party hereto, in excess of any amount
available to such Conduit Lender after paying or making provision for the
payment of its commercial paper notes. All payment obligations of each Conduit
Lender hereunder are contingent upon the availability of funds in excess of the
amounts necessary to pay commercial paper notes; and each of the parties hereto
agree that they shall not have a claim under Section 101(5) of the United States
Bankruptcy Code if and to the extent that any such payment obligation exceeds
the amount available to such Conduit Lender to pay such amounts after paying or
making provision for the payment of its commercial paper notes.
     SECTION 11.19 Governing Law; Submission to Jurisdiction. THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
AND THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION
SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. Any legal action or
proceeding with respect to this Agreement or any other Loan Document may be
brought in the courts of the State of New York in New York County, or of the
United States for the Southern District of New York and, by execution and
delivery of this Agreement, the Borrower hereby irrevocably accepts for itself
and in respect of its property, generally and unconditional, the nonexclusive
jurisdiction of such courts. The Borrower irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such court and any claim
that any such proceeding brought in any such court has been brought in an
inconvenient forum.
     SECTION 11.20 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
111










 




--------------------------------------------------------------------------------




     SECTION 11.21 Binding Effect. This Agreement shall become effective at such
time when it shall have been executed by the Borrower, the Collateral Agent and
the Agent, and the Agent shall have received copies hereof (telefaxed or
otherwise) which, when taken together, bear the signatures of each Committed
Lender, and thereafter this Agreement shall be binding upon and inure to the
benefit of the Borrower, the Agent, the Collateral Agent and each Lender and
their respective successors and assigns; provided , however , unless the
conditions set forth in Section 4.01 have been satisfied by the Borrower or
waived by the Lenders on or before the Commitment Termination Date, none of the
Borrower, the Agent, the Collateral Agent or the Lenders shall have any
obligations under this Agreement.
     SECTION 11.22 The Patriot Act. The Agent and each Lender hereby notifies
the Borrower that pursuant to the requirements of the Patriot Act and any
comparable law applicable to any Lender, it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow the Agent
and/or any Lender to identify the Borrower in accordance with the Patriot Act.
     SECTION 11.23 Railcar Subsidiaries. The Borrower may from time to time,
with the consent of each of the Agent and the Collateral Agent, own one or more
Railcar Subsidiaries. In such event, (i) the Borrower and the Agent shall
execute such related amendments, modifications and supplements to this Agreement
as may be required by the Agent and (ii) the Borrower and the Collateral Agent
shall execute such related amendments, modifications and supplements to the
Security Agreement (including any joinder agreements thereto) as may be required
by the Collateral Agent.
     SECTION 11.24 Federal Income Tax Treatment. The Borrower, each Lender, the
Agent, and each assignee and successor thereto hereby agrees to treat the Loans
as indebtedness for federal income tax purposes, and shall maintain such
position in all returns and proceedings relating to such federal income taxes,
unless required otherwise pursuant to a final “determination” within the meaning
of Section 1313 of the Code.
[Signature Pages Follow]
112










 




--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.
 
 
 
 
 
 
TRINITY RAIL LEASING VI LLC, as Borrower


 By: Trinity Industries Leasing Company, its
         sole Member
  
 
 
By:  
/s/ Eric Marchetto  
 
 
Eric Marchetto 
 
 
 
Title:  
Executive Vice President 
 

 










 
 
 
 
 
 
 
 
 
 
 
 
WILMINGTON TRUST COMPANY,
 as Collateral Agent and Depositary
  
 
 
 
 
 
Name:  
J. Christopher Murphy 
 
 
 
Title:  
Financial Services Officer 
 

 










 
 
 
 
 
 
 
 
 
 
 
 
DVB BANK AG, as Agent and Committed Lender
  
 
 
 
 
 
Name:  
Martin Metz  
 
 
 
Title:  
M D 
 
 
 
 
 
 
By:  
/s/ Richard M. Waters  
 
 
 
Name:  
Richard M. Waters 
 
 
 
Title:  
SVP 
 

 










 




--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
BTMU CAPITAL CORPORATION, as a
 Committed Lender
  
 
 
 
 
 
Name:  
Cheryl A. Behan 
 
 
 
Title:  
Senior Vice President 
 

 










 
 
 
 
 
 
 
 
 
 
 
 
CREDIT SUISSE, CAYMAN ISLANDS
 BRANCH, as a Committed Lender
  
 
 
 
 
 
Name:  
Alex Smith 
 
 
 
Title:  
Vice President 
 
 
 
 
 
 
By:  
/s/ Mark Lengel  
 
 
 
Name:  
Mark Lengel 
 
 
 
Title:  
Director 
 

 










 
 
 
 
 
 
 
 
 
 
 
 
ALPINE SECURITIZATION CORP., as a Conduit Lender


 By: Credit Suisse, New York Branch, as
 Attorney-in-Fact
  
 
 
 
 
 
Name:  
Alex Smith 
 
 
 
Title:  
Vice President 
 
 
 
 
 
 
By:  
/s/ Mark Lengel  
 
 
 
Name:  
Mark Lengel 
 
 
 
Title:  
Director 
 

 












--------------------------------------------------------------------------------






 
 
 
 
 
 
 
 
 
 
 
 
ING BANK N.V., as a Committed Lender
  
 
 
 
 
 
Name:  
Ben Dijkhuizen 
 
 
 
Title:  
Director 
 
 
 
 
 
 
By:  
/s/ Vitomira Stambolova  
 
 
 
Name:  
Vitomira Stambolova 
 
 
 
Title:  
Director 
 

 










 
 
 
 
 
 
 
 
 
 
 
 
KFW IPEX-BANK GMBH, as a Committed Lender
  
 
 
 
 
 
Name:  
Martin Kloster 
 
 
 
Title:  
First Vice President 
 
 
 
 
 
 
By:  
/s/ Christoph Gerke  
 
 
 
Name:  
Christoph Gerke 
 
 
 
Title:  
Vice President 
 

 










 




--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
LANDESBANK BADEN-WÜRTTEMBERG, as a Committed Lender
  
 
 
 
 
 
Name:  
T. Leidenberger 
 
 
 
Title:  
VP 
 
 
 
 
 
 
By:  
/s/ N. Bubik  
 
 
 
Name:  
N. Bubik 
 
 
 
Title:  
VP 
 

 










 
 
 
 
 
 
 
 
 
 
 
 
LLOYDS TSB BANK PLC, as a Committed
 Lender
  
 
 
 
 
 
Name:  
N. J. Blake 
 
 
 
Title:  
Associate Director 
 

 










 
 
 
 
 
 
 
 
 
 
 
 
NORDDEUTSCHE LANDESBANK
 LUXEMBOURG S.A., as a Committed Lender
  
 
 
 
 
 
Name:  
Brigitte Wels 
 
 
 
Title:  
Senior Vice President 
 
 
 
 
 
 
By:  
/s/ Hartmut Ziern  
 
 
 
Name:  
Hartmut Ziern 
 
 
 
 
 
 

 




